Exhibit 10.4

﻿


CREDIT AGREEMENT

dated as of November 28, 2018

among

MURPHY OIL CORPORATION,
MURPHY EXPLORATION & PRODUCTION COMPANY – INTERNATIONAL,
and
MURPHY OIL COMPANY LTD.,
as Borrowers

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

and

The Lenders Party Hereto

____________________________

BANK OF AMERICA, N.A.,
as Syndication Agent

﻿

and 

﻿

dnb bank asa, new york branch, wells fargo BANK, NATIONAL ASSOCIATION, MUFG
bank, ltd., THE BANK OF NOVA SCOTIA AND REGIONS BANK,

as Co-Documentation Agents

___________________________

JPMorgan chase bank, n.a., MERRILL LYNCH, PIERCE, FENNER & Smith IncORPORATED,
DnB MARKETS, INC., Wells Fargo Securities, LLC, MUFG Bank, Ltd., THE BANK OF
NOVA SCOTIA and REGIONS BANK,
 as Co-Lead Arrangers and Joint Bookrunners
____________________________

﻿

 

--------------------------------------------------------------------------------

 

Table of Contents

﻿

﻿

 

 

﻿

 

Page

Article I

Definitions

1 

Section 1.01

Defined Terms

1 

Section 1.02

Classification of Loans and Borrowings

38 

Section 1.03

Terms Generally

38 

Section 1.04

Accounting Terms; GAAP

38 

Section 1.05

Exchange Rates; Currency Equivalents

39 

Section 1.06

Interest Rates; LIBOR Notification

39 

﻿

 

 

Article II

The Credits

40 

Section 2.01

Commitments

40 

Section 2.02

Loans and Borrowings

40 

Section 2.03

Requests for Revolving Borrowings

41 

Section 2.04

[Reserved]

42 

Section 2.05

Letters of Credit

42 

Section 2.06

Funding of Borrowings

47 

Section 2.07

Interest Elections

48 

Section 2.08

Termination and Reduction of Commitments

49 

Section 2.09

Repayment of Loans; Evidence of Debt

50 

Section 2.10

Prepayment of Loans

50 

Section 2.11

Fees

52 

Section 2.12

Interest

53 

Section 2.13

Alternate Rate of Interest; Illegality

53 

Section 2.14

Increased Costs

55 

Section 2.15

Break Funding Payments

56 

Section 2.16

Payments Free of Taxes

57 

Section 2.17

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

60 

Section 2.18

Mitigation Obligations; Replacement of Lenders

62 

Section 2.19

Defaulting Lenders

63 

Section 2.20

Commitment Increase

65 

﻿

 

 

Article III

Representations and Warranties

66 

Section 3.01

Organization; Powers

66 

Section 3.02

Authorization; Enforceability

67 

Section 3.03

Governmental Approvals; No Conflicts

67 

Section 3.04

Financial Condition; No Material Adverse Effect; No Default

67 

Section 3.05

Properties

68 

Section 3.06

Litigation and Environmental Matters

68 

Section 3.07

Compliance with Laws and Agreements

69 

Section 3.08

Investment Company Status

69 

Section 3.09

Taxes

69 

Section 3.10

ERISA

69 

Section 3.11

Disclosure

69 

Section 3.12

Insurance

70 

﻿

-i-





 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)



﻿

 

Page

Section 3.13

Restriction on Subsidiary Distributions

70 

Section 3.14

Subsidiaries

70 

Section 3.15

Solvency

71 

Section 3.16

Priority Status

71 

Section 3.17

Anti-Corruption Laws and Sanctions

71 

Section 3.18

Use of Proceeds

71 

Section 3.19

EEA Financial Institutions

72 

﻿

 

 

Article IV

Conditions

72 

Section 4.01

Effective Date

72 

Section 4.02

Each Credit Event

73 

﻿

 

 

Article V

Affirmative Covenants

74 

Section 5.01

Financial Statements, Ratings Change, and Other Information

74 

Section 5.02

Notices of Material Events

77 

Section 5.03

Existence; Conduct of Business

77 

Section 5.04

Payment of Obligations

77 

Section 5.05

Maintenance of Properties

77 

Section 5.06

Insurance

78 

Section 5.07

Books and Records; Inspection Rights

78 

Section 5.08

Compliance with Laws

78 

Section 5.09

Use of Proceeds

79 

Section 5.10

Reserve Reports

79 

Section 5.11

[Reserved]

80 

Section 5.12

Additional Guarantors

80 

Section 5.13

[Reserved]

80 

Section 5.14

Accounts

80 

Section 5.15

[Reserved]

80 

Section 5.16

More Favorable Financial Covenants

80 

Section 5.17

Commodity Exchange Act Keepwell Provisions

81 

Section 5.18

Canam Distribution Covenant

82 

Section 5.19

Permitted JV Closing

82 

﻿

 

 

Article VI

Negative Covenants

82 

Section 6.01

Indebtedness

82 

Section 6.02

Subsidiary Guarantees Prior to the Investment Grade Rating Date

86 

Section 6.03

Liens

86 

Section 6.04

Fundamental Changes

87 

Section 6.05

Hedging Agreements

88 

Section 6.06

Transactions with Affiliates

88 

Section 6.07

Restrictive Agreements; Subsidiary Distributions

88 

Section 6.08

Restricted Payments

89 

Section 6.09

Investments Prior to the Investment Grade Rating Date

89 

﻿

-ii-





 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)



﻿

 

Page

Section 6.10

Restricted Debt Payments Prior to the Investment Grade Rating Date

90 

Section 6.11

Asset Dispositions Prior to the Investment Grade Rating Date

91 

Section 6.12

Termination or Modifications of the Effective Date Canam Intercompany
Obligations Prior to the Investment Grade Rating Date

92 

Section 6.13

New Accounts Prior to the Investment Grade Rating Date

92 

Section 6.14

Financial Covenants

92 

Section 6.15

Amendment to Permitted JV Agreements

92 

Section 6.16

Minimum Domestic Liquidity Prior to the Investment Grade Rating Date

92 

﻿

 

 

Article VII

Events of Default

93 

Section 7.01

Events of Default

93 

Section 7.02

Remedies

95 

﻿

 

 

Article VIII

[Reserved]

96 

﻿

 

 

Article IX

The Administrative Agent

96 

﻿

 

 

Article X

Miscellaneous

99 

Section 10.01

Notices

99 

Section 10.02

Waivers; Amendments

100 

Section 10.03

Expenses; Indemnity; Damage Waiver

102 

Section 10.04

Successors and Assigns

103 

Section 10.05

Survival

107 

Section 10.06

Counterparts; Integration; Effectiveness; Electronic Execution

107 

Section 10.07

Severability

108 

Section 10.08

Right of Setoff

108 

Section 10.09

Governing Law; Jurisdiction; Consent to Service of Process

108 

Section 10.10

Waiver of Jury Trial

109 

Section 10.11

Headings

110 

Section 10.12

Confidentiality

110 

Section 10.13

Material Non-Public Information

111 

Section 10.14

Interest Rate Limitation

111 

Section 10.15

USA Patriot Act

111 

Section 10.16

Hedging Agreements; Cash Management Agreements

112 

Section 10.17

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

112 

Section 10.18

No Advisory or Fiduciary Responsibility

112 

Section 10.19

Currency Conversion; Judgment Currency

113 

Section 10.20

Release of Guarantees

114 

﻿

-iii-





 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)



﻿

 

 

Schedules:

 

Page

Schedule 2.01

Commitments

 

Schedule 2.05

Existing Letters of Credit

 

Schedule 3.14

Subsidiaries

 

Schedule 5.14

Accounts

 

Schedule 6.01

Existing Indebtedness

 

Schedule 6.03

Existing Liens

 

Schedule 6.09

Existing Investments

 

﻿

 

 

Exhibits:

 

 

Exhibit A

Form of Assignment and Assumption

 

Exhibit B-1

Form of Opinion of the Loan Parties’ Counsel

 

Exhibit B-2

Form of Opinion of MOCL’ Counsel

 

Exhibit C-1

U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

 

Exhibit C-2

U.S. Tax Certificate (For Non-U.S. Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

 

Exhibit C-3

U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

 

Exhibit C-4

U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)

 

Exhibit D

Compliance Certificate

 

Exhibit E

Form of Guaranty Agreement

 

Exhibit F

Form of Subordinated Intercompany Note

 

﻿

-iv-

﻿

 

 

--------------------------------------------------------------------------------

 

 

Credit Agreement dated as of November 28, 2018, among Murphy Oil Corporation, a
Delaware corporation (the “Company”), MURPHY EXPLORATION & PRODUCTION COMPANY –
INTERNATIONAL, a Delaware corporation (“Expro-Intl.”), Murphy Oil Company Ltd.,
a Canadian corporation (“MOCL”), the Lenders party hereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, Bank of America, N.A., as Syndication Agent, and
DNB Bank ASA, New York Branch, Wells Fargo Bank, National Association, MUFG
Bank, Ltd., The Bank of Nova Scotia and Regions Bank, as Co-Documentation
Agents.

RECITALS

A.    The Company, Expro-Intl. and MOCL, as borrowers, have requested that the
Lenders provide certain loans to and extensions of credit on behalf of the
Borrowers.

B.    The Lenders have agreed to make such loans and extensions of credit
subject to the terms and conditions of this Agreement.

C.    In consideration of the mutual covenants and agreements herein contained
and of the loans, extensions of credit and commitments hereinafter referred to,
the parties hereto agree as follows:

Article I
Definitions

Section 1.01    Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

“1999 Indenture” means the Indenture dated as of May 4, 1999, between the
Company, as issuer and SunTrust Bank, Nashville, N.A., as trustee, as amended
and supplemented from time to time.

“2012 Indenture” means the Indenture dated as of May 18, 2012, between the
Company, as issuer and U.S. Bank National Association, as trustee, as amended
and supplemented from time to time.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Additional Financial Covenant” means any affirmative or negative “maintenance”
financial covenant contained in any Other Debt Agreement applicable to the
Company or any Subsidiary (regardless of whether such provision is labeled or
otherwise characterized as a “financial covenant”), including any defined terms
as used therein.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.





1

Credit Agreement

--------------------------------------------------------------------------------

 

 



“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loan” has the meaning set forth in Section 2.17(f).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning assigned to it in Section 10.01(d).

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that, the Adjusted LIBO Rate for any
day shall be based on the LIBO Rate at approximately 11:00 a.m. London time on
such day.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.  If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.13 hereof, then the
Alternate Base Rate shall be the greater of clause (a) and (b) above and shall
be determined without reference to clause (c) above.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company, any other Borrower or any of their
respective Subsidiaries from time to time concerning or relating to bribery or
corruption.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.19 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any ABR Revolving Loan or
Eurodollar Revolving Loan, or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth in the
following grid under the caption “ABR Spread”, “Eurodollar Spread” or “Facility
Fee Rate”, as the case may be, based upon the ratings by Moody’s and S&P,
respectively, applicable on such date to the Index Debt:



2

Credit Agreement

--------------------------------------------------------------------------------

 

 



﻿

 

 

 

 

 

Level

Index Debt Ratings

Facility Fee Rate

Eurodollar Spread

ABR

Spread

All-In Drawn

I

BBB / Baa2 or higher

0.175%

1.075%

0.075%

1.25%

II

BBB- / Baa3

0.200%

1.30%

0.30%

1.50%

III

BB+ / Ba1

0.300%

1.45%

0.45%

1.75%

IV

BB / Ba2

0.350%

1.65%

0.65%

2.00%

V

BB- / Ba3 or lower

0.400%

2.10%

1.10%

2.50%

﻿

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this paragraph), then such rating agency
shall be deemed to have established a rating in Level V; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different categories, the rate shall be based on the
higher of the two ratings unless one of the ratings is two or more Levels lower
than the other, in which case the rate shall be determined by reference to the
Level one Level lower than the higher of the two ratings; and (iii) if the
ratings established or deemed to have been established by Moody’s and S&P for
the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency.  Each change in
the rate shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change.  If the rating system of Moody’s or S&P shall change, or if
either such rating agency shall cease to be in the business of rating corporate
debt obligations, the Company and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

“Approved Fund” has the meaning assigned to it in Section 10.04(b).

“Approved Petroleum Engineer” means (a) Netherland, Sewell & Associates, Inc.,
(b) Cawley, Gillespie & Associates, Inc., (c) Ryder Scott Co. LP, (d) W.D. Von
Gonten & Co. Petroleum Engineering, (e) De Golyer and MacNaughton, (f) McDaniel
& Associates Consultants, or (g) any other independent petroleum engineers
reasonably acceptable to the Administrative Agent.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by



3

Credit Agreement

--------------------------------------------------------------------------------

 

 



Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Attributable Debt” means, in respect of a Sale and Leaseback Transaction, as at
the time of determination, the present value of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
such Sale and Leaseback Transaction (including any period for which such lease
has been extended); provided,  however, that if such Sale and Leaseback
Transaction results in a Capital Lease Obligation, the amount of Indebtedness
represented thereby will be determined in accordance with the definition of and
will constitute “Capital Lease Obligations.” Such present value shall be
calculated using a discount rate equal to the rate of interest implicit in such
transaction, determined in accordance with GAAP.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.





4

Credit Agreement

--------------------------------------------------------------------------------

 

 



“Borrower” means each of the Company, Expro-Intl., and MOCL, and “Borrowers”
means the Company, Expro-Intl. and MOCL, collectively.

“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Company on behalf of itself,
Expro-Intl. or MOCL for a Revolving Borrowing in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Canadian Dollars” means the lawful currency of Canada.

“Canadian Subsidiary” means any Subsidiary of the Company organized or
incorporated under the laws of Canada or any province thereof (including,
without limitation, MOCL).

“Canam” means Canam Offshore Limited, a corporation organized under the laws of
the Bahamas.

“Canam Cash Amount” means, on the last day of any fiscal quarter of the Company,
an amount equal to the aggregate amount of all cash, cash equivalents,
marketable securities, treasury bonds and bills, certificates of deposit,
investments in money market funds and commercial paper and Permitted
Investments, in each case, held or owned by (whether directly or indirectly),
credited to the account of, or otherwise reflected as an asset on the balance
sheet of, the Excluded Canam Entities on such day (net of any such amounts that
have been reserved since July 1 of the then current fiscal year for the purpose
of funding the principal and interest payments due on or before the following
June 30 in respect of the Effective Date Canam Intercompany Obligations required
to be made pursuant to the terms of the Effective Date Canam Intercompany Note).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management services.

“Cash Receipts” means all cash received by or on behalf of the Company or any
Subsidiary, including without limitation: (a) amounts payable under or in
connection with any



5

Credit Agreement

--------------------------------------------------------------------------------

 

 



Oil and Gas Properties; (b) cash representing operating revenue earned or to be
earned by the Company or any Subsidiary; (c) proceeds from Loans; and (d) any
other cash received by or on behalf of the Company or any Subsidiary from
whatever source (including amounts received in respect of the Liquidation of any
Hedging Agreement and amounts received in respect of any Disposition or Casualty
Event).

“Casualty Event” means any loss, casualty or other damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Company or any of its Subsidiaries.

“Certifying Officer” has the meaning set forth in Section 5.01(c).

“Change in Control” means either: (a) any Person or group of related Persons
(other than members of the Murphy Family) shall have acquired beneficial
ownership of more than 35% of the outstanding voting shares of the Company
(within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended, and the applicable rules and regulations thereunder); or (b)
during any period of 12 consecutive calendar months, individuals who were
members of the Board of Directors of the Company on the first day of such period
shall cease to constitute at least 66-2/3% of the members of the Board of
Directors of the Company.

“Change in Law” means the occurrence after the Effective Date, or with respect
to any Lender, any later date on which such Lender becomes a party to this
Agreement, of (a) the adoption of or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or (c)
compliance by any Lender or any Issuing Bank (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a “Change in Law,” regardless of
the date enacted, adopted or issued.

“Charges” has the meaning set forth in Section 10.14.

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Credit Exposure hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.08,





6

Credit Agreement

--------------------------------------------------------------------------------

 

 



and (c) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 10.04. The amount of each Lender’s Commitment on
the Effective Date is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The aggregate amount of the Lenders’ Commitments on the Effective
Date is $1,600,000,000.

“Commitment Increase” has the meaning assigned to such term in Section 2.20(a).

“Commitment Increase Date” has the meaning assigned to such term in Section
2.20(a).  

“Commodity Account” has the meaning assigned to such term in the UCC.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.

“Communications” has the meaning assigned to it in Section 10.01(d).

“Company” has the meaning assigned to such term in the preliminary paragraph of
this Agreement.

“Compliance Certificate” has the meaning assigned to it in Section 5.01(d).  

“Computation Date” has the meaning set forth in Section 1.05.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, (a) the following expenses or charges (without duplication) to the
extent deducted from revenues in determining Consolidated Net Income for such
period:  (i) income tax expense, (ii) Consolidated Interest Expense, (iii)
depletion, depreciation and amortization expense, (iv) exploration expense for
such period (including all drilling, completion, geological and geophysical
costs), (v) extraordinary or non-recurring cash costs, expenses and charges,
including those related to severance, cost savings, operating expense
reductions, facilities closings, percentage of completion contracts,
consolidations, and integration costs and other restructuring charges or
reserves (provided that the aggregate amount of all amounts added back pursuant
to this clause (v) shall not, in the aggregate, exceed (A) $75,000,000 during
any period of four consecutive fiscal quarters of the Company or
(B) $200,000,000 during the term of this Agreement), (vi) any non-cash losses or
charges under Hedging Agreements resulting from the application of FASB ASC 815,
(vii) noncash compensation expenses or costs related to any



7

Credit Agreement

--------------------------------------------------------------------------------

 

 



management equity plan or stock option plan or any other management or employee
benefit plan or agreement and (vii) all other non-cash charges, expenses or
losses including, without limitation, accretion expenses associated with asset
retirement obligations and minus, (b) to the extent included in the statement of
such Consolidated Net Income for such period, the sum of (i) interest income,
(ii) any extraordinary, unusual or non-recurring income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business), (iii) income tax credits (to the extent not
netted from income tax expense), (iv) any other non-cash income and (v) any cash
payments made during such period in respect of items described in clause (a)(v)
above subsequent to the fiscal quarter in which the relevant non-cash expenses
or losses were reflected as a charge in the statement of Consolidated Net
Income, all as determined on a consolidated basis.  For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
Consolidated Leverage Ratio or the Consolidated Interest Coverage Ratio, (i) if
at any time during such Reference Period the Company or any Subsidiary shall
have made any Material Disposition, the Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference Period
and (ii) if during such Reference Period the Company or any Subsidiary shall
have made a Material Acquisition, Consolidated EBITDA for such Reference Period
shall be calculated after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such Reference Period.  As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (x) is permitted pursuant to
Section 6.09, (y) constitutes assets comprising all or substantially all of an
operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (z) would result in an increase in Consolidated
EBITDA equal to or in excess of $30,000,000; and “Material Disposition” means
any Disposition of property or series of related Dispositions of property that
(x) is permitted pursuant to Section 6.11 and (y) would result in a decrease in
Consolidated EBITDA equal to or in excess of $30,000,000.

“Consolidated EBITDA Ex-Canam” means, for any period, (a) Consolidated EBITDA
minus (b) Excluded Canam EBITDA.

“Consolidated EBITDA Ex-MOCL” means, for any period, (a) Consolidated EBITDA
minus (b) Excluded MOCL EBITDA.

“Consolidated Interest Coverage Ratio” means, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Consolidated Interest Expense” means, for any period, the sum (determined
without duplication) of the aggregate gross interest expense of the Company and
the Consolidated Subsidiaries for such period, whether paid or accrued,
including (a) to the extent included in interest expense under GAAP:  (i)
amortization of debt discount, (ii) capitalized interest, (iii) all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Hedging Agreements in respect
of interest rates to the extent such net costs are allocable to such period in
accordance with GAAP, (iv) the



8

Credit Agreement

--------------------------------------------------------------------------------

 

 



portion of any payments or accruals under capital leases (and imputed interest
with respect to Sale and Leaseback Transactions) allocable to interest expense,
plus the portion of any payments or accruals under Synthetic Leases allocable to
interest expense whether or not the same constitutes interest expense under
GAAP, and (v) financing fees (including arrangement, amendment and contract
fees), debt issuance costs, commissions and expenses and, in each case, the
amortization thereof); and (b) all cash dividend payments or other cash
distributions in respect of any Disqualified Capital Stock or on any series of
preferred equity of the Company or the Consolidated Subsidiaries.

“Consolidated Leverage Ratio” means, as at the last day of any period, the ratio
of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

“Consolidated Net Income” means, for any period, with respect to the Company and
the Consolidated Subsidiaries, for any period, the aggregate of the net income
(or loss) of the Company and the Consolidated Subsidiaries after allowances for
taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income of (i) any Person
in which the Company or any Consolidated Subsidiary has an ownership interest
(which interest does not cause the net income of such other Person to be
consolidated with the net income of the Company and the Consolidated
Subsidiaries in accordance with GAAP) and (ii) commencing with the fiscal
quarter ending March 31, 2019, the Permitted JV, in the case of clauses (i) and
(ii) above, except to the extent of the amount of dividends or distributions
actually paid in cash (and including, in the case of the Permitted JV, the
amount of cash distributions declared by the Permitted JV during such period but
retained by the Permitted JV as an offset against capital contributions made by
Expro-USA in such period in accordance with the terms of the Permitted JV LLC
Agreement) during such period by such other Person or the Permitted JV, as the
case may be, to the Company or to a Consolidated Subsidiary (other than the
Permitted JV), as the case may be; (b) the net income (but not loss) during such
period of any Consolidated Subsidiary to the extent that the declaration or
payment of dividends or similar distributions or transfers or loans by that
Consolidated Subsidiary is not at the time permitted by operation of the terms
of its charter or any agreement, instrument or Governmental Requirement
applicable to such Consolidated Subsidiary or is otherwise restricted or
prohibited, in each case determined in accordance with GAAP (provided that, so
long as the Permitted JV constitutes a Consolidated Subsidiary, the net income
of the Permitted JV shall not be excluded pursuant to this clause (b) solely as
a result of the conditions and requirements in respect of the payment of
distributions pursuant to the Permitted JV LLC Agreement); (c) the net income
(or deficit) of any Person accrued prior to the date it becomes a Consolidated
Subsidiary or is merged into or consolidated with the Company or any of its
Consolidated Subsidiaries; (d) any gains or losses attributable to writeups or
writedowns of assets, including ceiling test writedowns; (e) any non-cash gains
or losses or positive or negative adjustments under FASB ASC 815 as a result of
changes in the fair market value of derivatives; and (f) any cancellation of
debt income.

“Consolidated Net Tangible Assets” means, at any date, (a) total assets of the
Company and the Consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP minus (b) the sum of (i) current liabilities (excluding
short-term Indebtedness and the current portion of long-term Indebtedness) of
the Company and the Consolidated Subsidiaries and (ii)



9

Credit Agreement

--------------------------------------------------------------------------------

 

 



goodwill and other intangible assets of the Company and the Consolidated
Subsidiaries, in each case determined on a consolidated basis in accordance with
GAAP, all as reflected in the consolidated financial statements of the Company
most recently delivered to the Administrative Agent and the Lenders pursuant to
Section 5.01(a) or 5.01(b), as applicable.  For purposes of this definition, the
amount of any such assets and current liabilities of any Subsidiary that is not
Wholly-Owned by the Company shall be included or deducted, as the case may be,
only to the extent of the proportional Equity Interests directly or indirectly
owned by the Company in such Subsidiary, provided that, in the case of any such
liabilities, to the extent such liabilities are recourse to the Company or any
other Subsidiary (or any of their Property), the full amount of such liabilities
that are so recourse shall be deducted for purposes of this definition.

“Consolidated Subsidiaries” means each Subsidiary of the Company (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Company in accordance with GAAP.

“Consolidated Total Assets” means, as of any date of determination, the amount
that would in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a consolidated balance sheet of the Company and
the Consolidated Subsidiaries as of such date.

“Consolidated Total Assets Ex-Canam” means, for any period, (a) Consolidated
Total Assets minus (b) Excluded Canam Assets.

“Consolidated Total Capitalization” means, at any date, the sum of (a) the
consolidated shareholders’ equity of the Company and its Consolidated
Subsidiaries at such date, determined on a consolidated basis in accordance with
GAAP, plus (b) Consolidated Total Debt at such date.

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Company and its Subsidiaries at such date (excluding
undrawn letters of credit), determined on a consolidated basis in accordance
with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure at such time.

“Credit Party” means the Administrative Agent, each Issuing Bank or any Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion



10

Credit Agreement

--------------------------------------------------------------------------------

 

 



of its participations in Letters of Credit or (iii) pay over to any Credit Party
any other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the Company
or any Credit Party in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification in form and substance satisfactory
to it and the Administrative Agent, or (d) has become the subject of (A) a
Bankruptcy Event or (B) a Bail-In Action.

“Deposit Account” has the meaning assigned to such term in the UCC.

“Designated Currency” means Canadian Dollars, Pounds Sterling, Ringgit or any
other currency agreed to by the Administrative Agent, the applicable Issuing
Bank and the applicable Borrower.

“Disposition” means with respect to any Property, any sale, lease, Sale and
Leaseback Transaction, Casualty Event, assignment, conveyance, transfer or other
disposition thereof (including by way of merger or consolidation).  The terms
“Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Indebtedness or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is 91 days after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.



11

Credit Agreement

--------------------------------------------------------------------------------

 

 



“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 “Dollar Equivalent” means, as of any date of determination, with respect to any
amount denominated in any Designated Currency, the equivalent amount thereof in
dollars as determined by the Administrative Agent or the applicable Issuing
Bank, as the case may be, on the basis of the Exchange Rate on such date for the
purchase of dollars with such other Designated Currency.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Liquidity” means, as of any date of determination, the sum of (a) the
unused total Commitments on such date plus (b) the aggregate amount of
Unrestricted Cash.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

“Effective Date Canam Intercompany Note” means that certain Promissory Note,
dated as of June 28, 2016, made by Canam and payable to the order of MOCL, in an
original principal amount of $1,204,429,777.78.

“Effective Date Canam Intercompany Obligations” means the outstanding “Principal
Amount” under and as defined in the Effective Date Canam Intercompany Note.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.



12

Credit Agreement

--------------------------------------------------------------------------------

 

 



“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and/or any Issuing Bank and any of its respective
Related Persons or any other Person, providing for access to data protected by
passcodes or other security system.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any hazardous material, or to
health and safety matters (solely as it relates to exposure to hazardous
materials).

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the failure of a Plan
to meet the minimum funding standards under Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412 of the Code or Section 303 of ERISA of an application for a waiver
of the minimum funding standard with respect to any Plan; (d) the incurrence by
the Company or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan; (e) the receipt by the
Company or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by the Company or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the
Company or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Company or any ERISA Affiliate of any notice,



13

Credit Agreement

--------------------------------------------------------------------------------

 

 



concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning set forth in Section 7.01.

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any currency other than dollars, the rate at which such other
currency may be exchanged into dollars at the time of determination on such day
as set forth on the Reuters WRLD Page for such currency.  In the event that such
rate does not appear on any Reuters WRLD Page, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the Company
or, in the absence of such an agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about such time as the Administrative
Agent shall elect after determining that such rates shall be the basis for
determining the Exchange Rate, on such day for the purchase of dollars for
delivery two Business Days later; provided that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

“Excluded Canam Assets” means, for any period, the portion of the Consolidated
Total Assets attributable to the Excluded Canam Entities.

“Excluded Canam EBITDA” means, for any period, the portion of Consolidated
EBITDA attributable to the Excluded Canam Entities.

“Excluded Canam Entities” means the collective reference to (a) Canam, (b) Canam
Brunei Oil Ltd., Murphy Peninsular Maylasia Oil Co., Ltd., Murphy Sabah Oil Co.,
Ltd., Murphy Sarawak Oil Co., Ltd. and each other direct and indirect subsidiary
of Canam that is directly engaged in exploration and production and other
related operations in Malaysia and (c) Murphy Cuu Long Tay Oil Co., Ltd.
(formerly known as Murphy Semai Oil Co., Ltd.).

“Excluded DDA” means (a) zero balance disbursement accounts and (b) segregated
Deposit Accounts, the balance of which consists exclusively of (i) funds due and
owing in the ordinary course of business to unaffiliated third parties in
connection with Company’s and its Subsidiaries’ royalty payment obligations to
such third parties, (ii) payroll, healthcare and other employee wage and benefit
accounts, (iii) tax accounts, including, without limitation, sales tax accounts
and (iv) escrow, defeasance and redemption accounts.



14

Credit Agreement

--------------------------------------------------------------------------------

 

 



“Excluded Guaranteed Hedging Obligation” means, shall mean, with respect to any
Subsidiary Guarantor, any Guaranteed Hedging Obligation if, and to the extent
that, all or a portion of the liability of such Subsidiary Guarantor with
respect to, or the grant by such Subsidiary Guarantor of a security interest to
secure, such Guaranteed Hedging Obligation (or any Guarantee thereof or other
agreement or undertaking agreeing to guarantee, repay, indemnify or otherwise be
liable therefor) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (a) by virtue of such
Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee obligation or other liability
of such Subsidiary Guarantor or the grant of such security interest becomes or
would become effective with respect to such Guaranteed Hedging Obligation or (b)
in the case of a Guaranteed Hedging Obligation subject to a clearing requirement
pursuant to section 2(h) of the Commodity Exchange Act (or any successor
provision thereto), because such Subsidiary Guarantor is a “financial entity,”
as defined in section 2(h)(7)(C)(i) of the Commodity Exchange Act (or any
successor provision thereto), at the time the guarantee obligation or other
liability of such Subsidiary Guarantor becomes or would become effective with
respect to such related Guaranteed Hedging Obligation.  If a Guaranteed Hedging
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Guaranteed Hedging Obligation
that is attributable to swaps for which such guarantee obligation or other
liability or security interest is or becomes illegal.

“Excluded MOCL EBITDA” means, for any period, the portion of Consolidated EBITDA
attributable to the Excluded MOCL Entities.

“Excluded MOCL Entities” means the collective reference to MOCL and each of its
direct and indirect subsidiaries.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Company under Section 2.18(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.16, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(f), and (d)
any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain 5-Year Revolving Credit Agreement
dated as of August 10, 2016 among the Company, Expro-Intl. and MOCL, as
borrowers,



15

Credit Agreement

--------------------------------------------------------------------------------

 

 



JPMorgan Chase Bank, N.A., as administrative agent, and the lenders and agents
party thereto, as amended, amended and restated, supplemented or otherwise
modified from time to time.

“Existing Notes” means, collectively, (a) the 4.000% Notes due 2022, issued by
the Company pursuant to the first supplement to the 2012 Indenture, (b) the
3.700% Notes due 2022, issued by the Company pursuant to the second supplement
to the 2012 Indenture, (c) the 6.875% Notes due 2024, issued by the Company
pursuant to the third supplement to the 2012 Indenture, (d) the 5.750% Notes due
2025, issued by the Company pursuant to the fourth supplement to the 2012
Indenture, (e) the 7.050% Notes due 2029, issued by the Company pursuant to the
first supplement to the 1999 Indenture and (f) the 5.125% Notes due 2042, issued
by the Company pursuant to the second supplement to the 2012 Indenture, in each
case outstanding as of the Effective Date.

“Expro-Intl.” has the meaning assigned to such term in the preliminary paragraph
of this Agreement.

“Expro-USA” means Murphy Exploration & Production Company – USA, a Delaware
corporation.

“Farm-In Agreement” shall mean an agreement whereby a Person agrees, among other
things, to pay all or a share of the drilling, completion or other expenses of
one or more wells or perform the drilling, completion or other operation on such
well or wells as all or a part of the consideration provided in exchange for an
ownership interest in an Oil and Gas Property.

“Farm-Out Agreement” shall mean a Farm-In Agreement, viewed from the standpoint
of the party that grants to another party the right to earn an ownership
interest in an Oil and Gas Property.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the NY
FRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

“Fee Letter” means each of (a) that certain Fee Letter dated as of November 1,
2018, by and among the Company and JPMorgan Chase Bank, N.A. and (b) that
certain Fee Letter dated as of November 1, 2018 by and among the Company,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Bank of America, N.A., DNB
Markets, Inc., DNB Capital LLC, Wells Fargo Securities, LLC, Wells Fargo Bank,
National Association, MUFG Bank, Ltd. and The Bank of Nova Scotia.





16

Credit Agreement

--------------------------------------------------------------------------------

 

 



“Financial Covenant” means (a) prior to the Investment Grade Rating Date, each
of the Consolidated Leverage Ratio covenant set forth in Section 6.14(a)(i) and
the Consolidated Interest Coverage Ratio covenant set forth in Section
6.14(a)(ii) and (b) from and after the Investment Grade Rating Date, the ratio
of Consolidated Total Debt to Consolidated Total Capitalization covenant set
forth in Section 6.14(b).

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such
Person.  The term “Financial Officer” without reference to a Person shall mean a
Financial Officer of the Company.

“Fitch” means Fitch Ratings Inc.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary of the Company other than a Domestic
Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.  The term “Guarantee”
when used as a verb to refer to the act of guaranteeing any Indebtedness or
other obligations of a Person (for example, as such term is used in the phrase
“no Subsidiary shall Guarantee any Indebtedness”) has a correlative meaning
thereto.



17

Credit Agreement

--------------------------------------------------------------------------------

 

 



“Guaranteed Cash Management Agreement” means any Cash Management Agreement
between any Borrower or any Subsidiary and any Person that entered into such
Cash Management Agreement prior to the time, or during the time, that such
Person was, a Lender or an Affiliate of a Lender (including any such Cash
Management Agreement in existence prior to the Effective Date), even if such
Person subsequently ceases to be a Lender (or an Affiliate of a Lender) for any
reason (any such Person, a “Guaranteed Cash Management Provider”); provided
that, for the avoidance of doubt, the term “Guaranteed Cash Management
Agreement” shall not include any Cash Management Agreement or transactions under
any Cash Management Agreement entered into after the time that such Guaranteed
Cash Management Provider ceases to be a Lender or an Affiliate of a Lender.

“Guaranteed Cash Management Obligations” means any and all amounts and other
obligations owing by any Borrower or any Subsidiary to any Guaranteed Cash
Management Provider under any Guaranteed Cash Management Agreement (whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefor)).

“Guaranteed Cash Management Provider” has the meaning assigned to such term in
the definition of Guaranteed Cash Management Agreement.

“Guaranteed Hedging Agreement” means any Hedging Agreement between any Borrower
or any Subsidiary and any Person that entered into such Hedging Agreement prior
to the time, or during the time, that such Person was, a Lender or an Affiliate
of a Lender (including any such Hedging Agreement in existence prior to the
Effective Date), even if such Person subsequently ceases to be a Lender (or an
Affiliate of a Lender) for any reason (any such Person, a “Guaranteed Hedging
Party”); provided that, for the avoidance of doubt, the term “Guaranteed Hedging
Agreement” shall not include any Hedging Agreement or transactions under any
Hedging Agreement entered into after the time that such Guaranteed Hedging Party
ceases to be a Lender or an Affiliate of a Lender.

“Guaranteed Hedging Obligations” means any and all amounts and other obligations
owing to any Guaranteed Hedging Party under any and all Guaranteed Hedging
Agreement (whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor)); provided that the Guaranteed
Hedging Obligations shall not, in any event, include any Excluded Guaranteed
Hedging Obligation.

“Guaranteed Hedging Party” has the meaning assigned to such term in the
definition of Guaranteed Hedging Agreement.

“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Banks, the Guaranteed Cash Management Providers and the Guaranteed
Hedging Parties, and “Guaranteed Party” means any of them individually.

“Guarantors” means (a) the Company and (b) each Subsidiary that is a party to a
Guaranty Agreement as a “Guarantor” (as such term is defined in such Guaranty)
and guarantees the Obligations (including pursuant to Section 4.01 and
Section 5.12). 



18

Credit Agreement

--------------------------------------------------------------------------------

 

 



“Guaranty Agreement” means (a) in the case of the Company, each Domestic
Subsidiary and each Canadian Subsidiary, the Guaranty Agreement executed by the
Guarantors in substantially the form of Exhibit E, and (b) in the case of any
Foreign Subsidiary other than a Canadian Subsidiary, a guaranty agreement, in
form and substance satisfactory to the Administrative Agent (in each case, with
such changes thereto as determined by the Administrative Agent as shall be
advisable under the laws of the jurisdiction in which such Person is organized
or in which its assets are located), unconditionally guarantying, on a joint and
several basis, payment of the Obligations, as the same may be amended, modified
or supplemented from time to time.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as “hazardous” or “toxic” or words
of similar import pursuant to any Environmental Law.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions (including any agreement,
contract or transaction that constitutes a “swap” within the meaning of
section 1a(47) of the Commodity Exchange Act); provided that (i) no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or any of its Subsidiaries or (ii) no agreement for the physical
purchase and sale of any commodity shall be a “Hedging Agreement”.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever
nature.  Unless otherwise indicated herein, each reference to the term
“Hydrocarbon Interests” shall mean Hydrocarbon Interests of the Company and/or
its Subsidiaries, as the context requires.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by or pursuant to bonds,
debentures, notes, bankers’ acceptances, or other similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all



19

Credit Agreement

--------------------------------------------------------------------------------

 

 



obligations of such Person to pay the deferred purchase price of property or
services (excluding those from time to time incurred in the ordinary course of
business which are not greater than 60 days past the date of invoice or
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP), (e)
all Capital Lease Obligations of such Person, (f) all obligations of such Person
under Synthetic Leases, (g) all obligations, contingent or otherwise, of such
Person as account party under all letters of credit and letters of guaranty, and
including, for the avoidance of doubt, all reimbursement obligations of such
Person in respect of surety bonds and similar instruments issued for the account
of such Person, (h) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, but limited to the fair
market value of the property securing such obligations, (i) all Guarantees by
such Person of Indebtedness (as defined in other clauses of this definition) of
others, (j) all obligations of such Person to deliver commodities, goods or
services, including, without limitation, Hydrocarbons, in consideration of one
or more advance payments, other than gas balancing arrangements in the ordinary
course of business, (k) the undischarged balance of any production payment
created by such Person or for the creation of which such Person directly or
indirectly received payment, and (l) all obligations of such Person in respect
of Disqualified Capital Stock; provided that notwithstanding the foregoing,
Indebtedness shall exclude (i) the contractual carry of a portion of the
development costs of Athabasca Oil Corporation’s interest in the Kaybob Duvernay
lands in an aggregate amount not to exceed $171,000,000, (ii) the obligations of
Expro-USA to make capital contributions to the Permitted JV under Section 4.4(e)
of the Permitted JV LLC Agreement and (iii) unsecured contingent obligations
under surety bonds and similar instruments issued for the account of the Company
or any Subsidiary so long as (A) no Subsidiary is liable for any reimbursement
or other payment obligations in respect thereof and (B) such obligations are not
subject to any Guarantee or other form of credit support by any Subsidiary.

“Incorporated Provision” has the meaning assigned to such term in
Section 5.16(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under this Agreement or any other Loan Document and (b) to the extent not
otherwise described in (a) hereof, Other Taxes.

“Indemnitee” has the meaning set forth in Section 10.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Ineligible Institution” has the meaning assigned to it in Section 10.04(b).

“Information Memorandum” means the Confidential Information Memorandum dated
November 1, 2018 relating to the Borrowers and the Transactions.





20

Credit Agreement

--------------------------------------------------------------------------------

 

 



“Interest Election Request” means a request by the Company on behalf of itself,
Expro-Intl. or MOCL to convert or continue a Revolving Borrowing in accordance
with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
or, to the extent that funds are available, as determined by each Lender, in its
sole discretion, 12 months thereafter, as the Company may elect; provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Borrowing only, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment” means, as applied to any Person, any direct or indirect (a)
acquisition (whether for cash, Property, services or securities or otherwise,
and including pursuant to any merger or consolidation with any Person) by such
Person of Equity Interests in any other Person, (b) capital contribution or
other investment by such Person to or in any other Person, (c) loan or advance
made by such Person to any other Person, (d) assumption, purchase or other
acquisition by such Person of any Indebtedness of any other Person,
(e) Guarantee by such Person of Indebtedness of any other Person, or (f)
purchase or other acquisition (in one transaction or a series of transactions)
by such Person of any assets of any other Person constituting a business unit.





21

Credit Agreement

--------------------------------------------------------------------------------

 

 



“Investment Grade Rating” means (a) a rating established by S&P for the Index
Debt of BBB- or higher; (b) a rating established by Moody’s for the Index Debt
of Baa3 or higher; or (c) a rating established by Fitch for the Index Debt of
BBB- or higher.

“Investment Grade Rating Date” means the first date on which the Company obtains
either (a) an Investment Grade Rating from two or more Rating Agencies; or (b)
an Investment Grade Rating from one Rating Agency and a rating of One Notch
Below Investment Grade from the other two Rating Agencies.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means (a) each of (i) JPMorgan Chase Bank, N.A., (ii) Bank of
America, N.A., (iii) DNB Bank ASA, New York Branch, (iv) Wells Fargo Bank,
National Association, (v) MUFG Bank, Ltd., (vi) The Bank of Nova Scotia and
(vii) Regions Bank and (b) any other Lender acceptable to the Administrative
Agent and the Company that has agreed in its sole discretion to become an
Issuing Bank hereunder pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, in each case, in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.05(i).  Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.  Each
reference herein to the “Issuing Bank’ shall be deemed to be a reference to the
relevant Issuing Bank.

“Junior Indebtedness” means, collectively, (a) each of the Existing Notes, (b)
any Indebtedness that is incurred in exchange for, or the proceeds of which are
used to extend, refinance, replace, defease, discharge, refund or otherwise
retire for value any Existing Notes and (c) any Indebtedness that is
subordinated in right of payment to the Obligations.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time. The LC Exposure of
any Issuing Bank at any time shall be the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit issued by such Issuing Bank at such
time plus (b) the aggregate amount of all LC Disbursements made by such Issuing
Bank that have not yet been reimbursed by or on behalf of the Borrowers at such
time.  With respect to any Letter of Credit that by its terms provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.  Except as expressly provided in the
last sentence of Section 2.11(d), for the purpose of determining LC Exposure
hereunder, the undrawn amount of any Letter of Credit denominated in a
Designated Currency or the amount of any unreimbursed LC Disbursement in respect
of any Letter of Credit denominated in a Designated



22

Credit Agreement

--------------------------------------------------------------------------------

 

 



Currency shall, as of any date, be determined by reference to the Dollar
Equivalent of such amount as of the most recent Computation Date pursuant to
Section 1.05.

“Lead Arrangers” means JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner
& Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the Effective Date),
DNB Markets, Inc., Wells Fargo Securities, LLC, MUFG Bank, Ltd., The Bank of
Nova Scotia and Regions Bank, in their respective capacities as co-lead
arrangers and joint bookrunners hereunder.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Issuing Banks.

“Letter of Credit” means any letter of credit issued pursuant to this
Agreement.  The term “Letter of Credit” shall also include any bank guarantee
issued pursuant to this Agreement that is denominated in a Designated Currency,
to the extent the applicable Issuing Bank agrees, in its sole discretion, to
issue such bank guarantee.

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of the Letter of Credit Commitment (a) for each of (i) JPMorgan
Chase Bank, N.A., (ii) Bank of America, N.A., (iii) DNB Bank ASA, New York
Branch, (iv) Wells Fargo Bank, National Association, (v) MUFG Bank, Ltd., (vi)
The Bank of Nova Scotia and (vii) Regions Bank, is $30,000,000, and (b) for any
other Lender that is an Issuing Bank, is the amount agreed to in writing by such
Issuing Bank as its Letter of Credit Commitment hereunder; or if an Issuing Bank
has entered into an Assignment and Assumption, the amount set forth for such
Issuing Bank as its Letter of Credit Commitment in the Register maintained by
the Administrative Agent; provided that the total Letter of Credit Commitments
shall not exceed $250,000,000.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided,
 further, that if the LIBO Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be
the Interpolated Rate; provided,  further, that if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.



23

Credit Agreement

--------------------------------------------------------------------------------

 

 



“Leverage Ratio Ex-MOCL” means, as of the last day of any fiscal quarter, the
ratio of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA
Ex-MOCL for the period of four consecutive fiscal quarters ending on such day.

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquidate” means, with respect to any Hedging Agreement, (a) the sale,
assignment, novation, unwind or termination of all or any part of such Hedging
Agreement or (b) the creation of an offsetting position against all or any part
of such Hedging Agreement.  The terms “Liquidated” and “Liquidation” have
correlative meanings thereto.

“Loan Documents” means this Agreement, including schedules and exhibits hereto,
each Letter of Credit and any applications or agreements relating thereto, any
promissory notes issued by the Borrowers under this Agreement, each Guaranty
Agreement, each Fee Letter, any certificate required to be delivered under this
Agreement or any other Loan Document by or on behalf of the Company or any of
the Subsidiaries, and any agreements entered into in connection herewith by any
Borrower or any other Loan Party with or in favor of the Administrative Agent
and/or the Lenders, including any amendments, modifications or supplements
thereto or waivers thereof, and any other documents prepared in connection with
the other Loan Documents, if any.

“Loan Parties” means each Borrower and each Guarantor.

“Loans” means the loans made by the Lenders to a Borrower pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Loan Parties to perform
any of their obligations under this Agreement or any other Loan Document or (c)
the rights of or benefits available to the Lenders under this Agreement or any
other Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and any Project Financing), or obligations in respect of one or more
Hedging Agreements, of any one or more of the Company and its Subsidiaries in an
aggregate principal amount exceeding $75,000,000.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Company
or any Subsidiary in respect of any Hedging Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Company or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.



24

Credit Agreement

--------------------------------------------------------------------------------

 

 



“Material Subsidiary” means, (a) Expro-USA, (b) Expro-Intl., (c) MOCL,
(d) Murphy Exploration & Production Company, (e) Canam and (f) as of any date of
determination, any other Subsidiary which, as of the most recent fiscal quarter
of the Company, for the period of four consecutive fiscal quarters then ended
for which financial statements have been delivered pursuant to Section 5.01(a)
or Section 5.01(b), contributed greater than (i) five percent of Consolidated
EBITDA for such period or (ii) five percent of Consolidated Total Assets as of
the last day of such period; provided that, if at any time the aggregate amount
of Consolidated EBITDA or Consolidated Total Assets attributable to all
Subsidiaries that are not Material Subsidiaries exceeds ten percent of
Consolidated EBITDA for any such period or ten percent of Consolidated Total
Assets as of the last day of any such fiscal quarter, then the Company shall,
pursuant to Section 5.01(d), designate in the Compliance Certificate required to
be delivered for such fiscal quarter or fiscal year, as applicable, sufficient
Subsidiaries as “Material Subsidiaries” to eliminate such excess, and upon the
delivery of such Compliance Certificate to the Administrative Agent, such
designated Subsidiaries shall for all purposes of this Agreement constitute
Material Subsidiaries. In the event the Company fails to so designate sufficient
additional Subsidiaries as “Material Subsidiaries” in the Compliance Certificate
as aforesaid, the Administrative Agent may, by written notice to the Company,
designate sufficient additional Subsidiaries as “Material Subsidiaries” on the
Company’s behalf, whereupon such Subsidiaries shall constitute “Material
Subsidiaries” for all purposes of this Agreement.

“Maturity Date” means November 28, 2023; provided that if such date is not a
Business Day, then the “Maturity Date” shall be the Business Day immediately
preceding such date.

“Maximum Rate” has the meaning set forth in Section 10.12.

“MOCL” has the meaning assigned to such term in the preliminary paragraph of
this Agreement.

“MOCL Guarantee Trigger Event” means the occurrence of any of the following
events: (i) the Total Credit Exposure (excluding any LC Exposure) exceeds
$650,000,000 at any time (provided that no such MOCL Guarantee Trigger Event
shall occur pursuant to this clause (i) to the extent that all outstanding Total
Credit Exposure (excluding any LC Exposure) is attributable to Borrowings made
to MOCL) or (ii) the Leverage Ratio Ex-MOCL as of the last day of any fiscal
quarter exceeds 4.00 to 1.00.

“Moody’s” means Moody’s Investors Service, a division of Moody’s Corporation.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Murphy Exploration & Production Company” means Murphy Exploration & Production
Company, a Delaware corporation

“Murphy Family” means (a) the C.H. Murphy Family Investments Limited
Partnership, (b) the Estate of C.H. Murphy, Jr., and (c) siblings of the late
C.H. Murphy, Jr. and his and their respective Immediate Family.  For purposes of
this definition, “Immediate Family” of a person



25

Credit Agreement

--------------------------------------------------------------------------------

 

 



means such person’s spouse, children, siblings, mother-in-law and father-in-law,
sons-in-law, daughters-in-law, brothers-in-law and sisters-in-law.

“New Lender” has the meaning assigned to such term in Section 2.20(a).  

“Non-Defaulting Lender” has the meaning set forth in Section 2.17(f).

“Notice of Commitment Increase” has the meaning assigned to such term in Section
2.20(b).  

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided,  further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means (a) any and all amounts owing or to be owing by any
Borrower, any Subsidiary or any Guarantor (whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising) to the Administrative Agent, the Issuing Banks,
any Lender or any Related Party of any of the foregoing under any Loan Document;
(b) all Guaranteed Hedging Obligations; (c) all Guaranteed Cash Management
Obligations; and (d) all renewals, extensions and/or rearrangements of any of
the above.  Without limitation of the foregoing, the term “Obligations” shall
include the unpaid principal of and interest on the Loans and the LC Exposure
(including, without limitation, interest accruing at the then applicable rate
provided in this Agreement after the maturity of the Loans and LC Exposure and
interest accruing at the then applicable rate provided in this Agreement after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Borrower or any of its
Subsidiaries or any Guarantor, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), reimbursement obligations
(including, without limitation, to reimburse LC Disbursements), obligations to
post cash collateral in respect of Letters of Credit, payments in respect of an
early termination of Guaranteed Hedging Obligations and unpaid amounts, fees,
expenses, indemnities, costs, and all other obligations and liabilities of every
nature of any Borrower, any Subsidiary or any Guarantor, whether absolute or
contingent, due or to become due, now existing or hereafter arising under this
Agreement, the other Loan Documents, any Guaranteed Hedging Agreement or any
Guaranteed Cash Management Agreement; provided that the definition of Obligation
shall exclude any Excluded Guaranteed Hedging Obligation.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any



26

Credit Agreement

--------------------------------------------------------------------------------

 

 



Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests; (d) all operating agreements, contracts and other agreements,
including production sharing contracts and agreements, which relate to any of
the Hydrocarbon Interests or the production, sale, purchase, exchange or
processing of Hydrocarbons from or attributable to such Hydrocarbon Interests;
(e) all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, including all oil in tanks, and all
rents, issues, profits, proceeds, products, revenues and other incomes from or
attributable to the Hydrocarbon Interests; (f) all tenements, hereditaments,
appurtenances and Properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests; and (g) all Properties, rights, titles,
interests and estates described or referred to above, including any and all
Property, real or personal, now owned or hereinafter acquired and situated upon,
used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or Property (excluding drilling
rigs, automotive equipment, rental equipment or other personal Property which
may be on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, buildings, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.  Unless otherwise
indicated herein, each reference to the term “Oil and Gas Properties” shall mean
Oil and Gas Properties of the Company and/or its Subsidiaries, as the context
requires.

“One Notch Below Investment Grade” means (a) a rating established by S&P for the
Index Debt of BB+; (b) a rating established by Moody’s for the Index Debt of
Ba1; or (c) a rating established by Fitch for the Index Debt of BB+.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, enforced this
Agreement or any other Loan Document, or sold or assigned an interest in any
Loan, Letter of Credit or this Agreement or any other Loan Document).

“Other Debt Agreement” means any agreement, instrument or other document
governing any Indebtedness for borrowed money of the Company or any Subsidiary
(other than intercompany Indebtedness) in an aggregate principal amount
exceeding $20,000,000 (with committed but unutilized amounts under such Other
Debt Agreement being deemed fully drawn for purposes of measuring such
threshold).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Loan Document, except



27

Credit Agreement

--------------------------------------------------------------------------------

 

 



any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.18).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant” has the meaning set forth in Section 10.04(c).

“Participant Register” has the meaning assigned to such term in
Section 10.04(c).

“Patriot Act” means the USA PATRIOT Act of 2001, Title III of Pub. L. 107-56
(signed into law October 26, 2001).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a)    Liens for taxes, assessments or governmental charges or claims not yet
overdue for a period of more than 30 days or that are being contested in good
faith and by appropriate proceedings for which appropriate reserves have been
established to the extent required by and in accordance with GAAP (or in the
case of any Foreign Subsidiary, the comparable accounting principles in the
relevant jurisdiction), or for property taxes on property that the Company or
any Subsidiary has determined to abandon if the sole recourse for such tax,
assessment, charge or claim is to such property;

(b)    Liens in respect of property or assets of the Company or any of the
Subsidiaries imposed by law, such as landlords’, sublandlords’, vendors’,
suppliers’, carriers’, warehousemen’s, repairmen’s, construction contractors’,
workers’ and mechanics’ Liens and other similar Liens arising in the ordinary
course of business or incident to the exploration, development, operation or
maintenance of Oil and Gas Properties, in each case so long as such Liens arise
in the ordinary course of business and secure obligations that are not overdue
by more than 60 days or which are being contested in good faith by appropriate
proceedings;

(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)    easements, rights-of-way, restrictive covenants, licenses, restrictions
(including zoning restrictions), minor title defects, exceptions, deficiencies
or irregularities in title, encroachments, protrusions, servitudes, permits,
conditions and covenants and other similar



28

Credit Agreement

--------------------------------------------------------------------------------

 

 



charges or encumbrances (including in any rights-of-way or other property of the
Company or its Subsidiaries for the purpose of roads, pipelines, transmission
lines, transportation lines, distribution lines for the removal of gas, oil or
other minerals or timber, and other like purposes, or for joint or common use of
real estate, rights of way, facilities and equipment) not interfering in any
material respect with the business of the Company and its Subsidiaries, taken as
a whole;

(f)    Liens in favor of a banking or other financial institution arising as a
matter of law or in the ordinary course of business under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;

(g)    Liens on specific items of inventory or other goods (other than fixed or
capital assets) and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods in the ordinary course of business;

(h)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(i)    judgment liens in respect of judgments that to do not constitute an Event
of Default under Section 7.01(k);  

(j)    (i) any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease, liens reserved in oil, gas or other Hydrocarbons, minerals,
leases for bonus, royalty or rental payments and for compliance with the terms
of such lease and (ii) any interest or title of a lessor, sublessor, licensor or
sublicensor or secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s
interest under any lease, sublease, license or sublicense entered into by the
Company or any Subsidiary in the ordinary course of business or otherwise
permitted by this Agreement and not securing Indebtedness;

(k)    Liens which arise in the ordinary course of business under operating
agreements, joint venture agreements, oil and gas partnership agreements, oil
and gas leases, Farm-Out Agreements, Farm-In Agreements, division orders,
contracts for the sale, gathering, transportation or exchange of oil and natural
gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements that are usual or
customary in the Oil and Gas Business and are for claims which are not
delinquent or that are being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established to the extent
required by and in accordance with GAAP; provided that any such Lien referred to
in this clause does not materially impair the use of the property covered by
such Lien for the purposes for which such property is held by any Borrower or
any Subsidiary;



29

Credit Agreement

--------------------------------------------------------------------------------

 

 



(l)    Liens on pipelines, pipeline facilities and other midstream assets or
facilities that arise by operation of law or other like Liens arising by
operation of law in the ordinary course of business and incidental to the
exploration, development, operation and maintenance of Oil and Gas Properties;

(m)    Liens on equipment of the Company or any Subsidiary granted in the
ordinary course of business to the Company’s or such Subsidiary’s client at
which such equipment is located;

(n)    security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;

(o)    Liens solely on any cash earnest money deposits made by the Borrower or
any Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder;

(p)    Liens created in the ordinary course of business on deposits to secure
liability for premiums to insurance carriers or securing insurance premium
financing arrangements;

(q)    Liens arising in connection with conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by the
Company and the Subsidiaries in the ordinary course of business permitted by
this Agreement, purchase orders and other agreements entered into with customers
of the Company or any Subsidiary in the ordinary course of business;

(r)    purported Liens evidenced by the filing of precautionary financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(s)    trustees’ Liens granted pursuant to any indenture governing any
Indebtedness not otherwise prohibited by this Agreement in favor of the trustee
under such indenture and securing only obligations to pay compensation to such
trustee, to reimburse such trustee of its expenses and to indemnify such trustee
under the terms of such indenture; and

(t)    Liens on property or assets of the Company or any Subsidiary consisting
of marine Liens provided for in Title XI of the Merchant Marine Act of 1936 or
foreign equivalents;

(u)    operating leases, licenses, subleases or sublicenses granted to others
not (i) interfering in any material respect with the business of the Company and
its Subsidiaries, taken as a whole, or (ii) securing any indebtedness;

(v)    (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Company and its Subsidiaries, taken as a whole; and



30

Credit Agreement

--------------------------------------------------------------------------------

 

 



(w)    any encumbrance or restriction, including any options, put and call
arrangements, rights of first refusal and similar rights, set forth in the
Permitted JV LLC Agreement;

provided that the term “Permitted Encumbrances” shall not, in any event, include
any Lien securing Indebtedness.

“Permitted Investments” means: (a) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof; (b)
investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s; (c) investments in certificates of
deposit, bankers’ acceptances and time deposits maturing within 270 days from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000; (d) any evidence of Indebtedness issued, guaranteed
or insured by the government of Canada or any province or territory thereof, and
having terms to maturity of not more than three hundred sixty (360) days from
the date of acquisition; (e) fully collateralized repurchase agreements with a
term of not more than 30 days for securities described in clause (a) above and
entered into with a financial institution satisfying the criteria described in
clause (c) above; and (f) money market funds that (i) comply with the criteria
set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, (ii) are
rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.

“Permitted JV” means Murphy Gulf of Mexico, LLC, a Delaware limited liability
company.

“Permitted JV Agreements” means (i) the Permitted JV Contribution Agreement,
(ii) the Permitted JV MEPU Conveyance, (iii) the Permitted JV Units Conveyance,
(iv) the Permitted JV LLC Agreement, (v) the Permitted JV LLC Formation Document
and (vi) the Permitted JV MSA.

“Permitted JV Closing Date” means the date on which the Closing (as defined in
the Permitted JV Contribution Agreement) shall have occurred in accordance with
the terms of the Permitted JV Contribution Agreement.

“Permitted JV Contribution Agreement” means that certain Contribution and
Acquisition Agreement, dated as of October 10, 2018, by and among Expro-USA,
Petrobras America Inc. and the Permitted JV.

“Permitted JV LLC Agreement” means that certain Amended and Restated Limited
Liability Company Agreement of the Permitted JV, to be dated as of the Permitted
JV Closing Date, in the form attached as Exhibit F to the Permitted JV
Contribution Agreement.



31

Credit Agreement

--------------------------------------------------------------------------------

 

 



“Permitted JV LLC Formation Document” means the “LLC Formation Document” as
defined in the Permitted JV Contribution Agreement.

“Permitted JV MEPU Conveyance” means the “MEPU Conveyance” as defined in the
Contribution Agreement.

“Permitted JV MSA” means the “Master Services Agreement” as defined in
the  Permitted JV Contribution Agreement.

“Permitted JV Units Conveyance” means the “Units Conveyance” as defined in the
Contribution Agreement.

“Permitted Liens” means any Lien permitted to remain outstanding pursuant to
Section 6.03.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prime Rate”  means the rate of interest per annum last quoted by The Wall
Street Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal
ceases to quote such rate, the highest per annum interest rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.

“Project Financing” means any Indebtedness that is incurred to finance or
refinance the acquisition, improvement, installation, design, engineering,
construction, development, completion, maintenance, operation, securitization or
monetization, in respect of all or any portion of any project, any group of
projects, or any asset related thereto, and any guaranty with respect thereto,
other than such portion of such Indebtedness or guaranty that expressly provides
for direct recourse to the Company or any of its Subsidiaries (other than a
Project Financing Subsidiary) or any of their respective property other than
recourse to the equity in, Indebtedness or other obligations of, or properties
of, one or more Project Financing Subsidiaries; provided however, that support
such as limited guaranties or obligations to provide or guaranty equity



32

Credit Agreement

--------------------------------------------------------------------------------

 

 



contributions or to make subordinated loans shall not be considered direct
recourse for the purpose of this definition.

“Project Financing Subsidiary” means any Subsidiary of the Company whose
principal purpose is to incur Project Financing or to become a direct or
indirect partner, member or other equity participant or owner in a Person so
created, and substantially all the assets of such Subsidiary are limited to (i)
those assets for which the acquisition, improvement, installation, design,
engineering, construction, development, completion, maintenance, operation,
securitization or monetization is being financed in whole or in part by one or
more Project Financings, or (ii) the equity in, Indebtedness or other
obligations of, one or more other such Subsidiaries or Persons.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proved Non-Producing Oil and Gas Properties” means all Oil and Gas Properties
which constitute proved developed non-producing reserves as defined in the
Definitions for Oil and Gas Reserves promulgated by the Society of Petroleum
Engineers (or any generally recognized successor) as in effect at the time in
question.

“Proved Oil and Gas Properties” means, collectively, Proved Producing Oil and
Gas Properties, Proved Non-Producing Oil and Gas Properties and Proved
Undeveloped Oil and Gas Properties.

“Proved Producing Oil and Gas Properties” means all Oil and Gas Properties which
constitute proved developed producing reserves as defined in the Definitions for
Oil and Gas Reserves promulgated by the Society of Petroleum Engineers (or any
generally recognized successor) as in effect at the time in question.

“Proved Undeveloped Oil and Gas Properties” means all Oil and Gas Properties
which constitute proved undeveloped reserves as defined in the Definitions for
Oil and Gas Reserves promulgated by the Society of Petroleum Engineers (or any
generally recognized successor) as in effect at the time in question.

“Rating Agencies” shall mean each of Moody’s, S&P and Fitch.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Redemption” means, with respect to any Indebtedness, the redemption, purchase,
defeasance, prepayment or other acquisition or retirement for value of such
Indebtedness. The term “Redeem” has a meaning correlative thereto.

“Register” has the meaning set forth in Section 10.04(b)(iv).



33

Credit Agreement

--------------------------------------------------------------------------------

 

 



“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

“Required Subsidiary Guarantor” means, as of any date of determination, each
Domestic Subsidiary which, as of the most recent fiscal quarter of the Company,
for the period of four consecutive fiscal quarters then ended for which
financial statements have been delivered pursuant to Section 5.01(a) or
Section 5.01(b), contributed greater than (a) ten percent of Consolidated EBITDA
Ex-Canam for such period or (b) ten percent of Consolidated Total Assets
Ex-Canam as of the last day of such period; provided that, if at any time the
aggregate amount of Consolidated EBITDA Ex-Canam or Consolidated Total Assets
Ex-Canam attributable to all Subsidiaries that are not Guarantors exceeds
fifteen percent of Consolidated EBITDA Ex-Canam for any such period or fifteen
percent of Consolidated Total Assets Ex-Canam as of the last day of any such
fiscal quarter, then the Company shall, pursuant to Section 5.01(d), designate
in the Compliance Certificate required to be delivered for such fiscal quarter
or fiscal year, as applicable, sufficient Subsidiaries, whether Domestic
Subsidiaries, Foreign Subsidiaries or a combination thereof, as “Required
Subsidiary Guarantors” to eliminate such excess, and upon the delivery of such
Compliance Certificate to the Administrative Agent, such designated Subsidiaries
shall for all purposes of this Agreement constitute Required Subsidiary
Guarantors and each shall be required to become a Guarantor pursuant to
Section 5.12.  In the event that the Company fails to designate sufficient
additional Subsidiaries as “Required Subsidiary Guarantors” in the Compliance
Certificate as aforesaid, the Administrative Agent may, by written notice to the
Company, designate sufficient Subsidiaries, whether Domestic Subsidiaries,
Foreign Subsidiaries or a combination thereof, as “Required Subsidiary
Guarantors” on the Company’s behalf, to eliminate such excess, and upon delivery
of such written notice to the Company, such designated Subsidiaries shall for
all purposes of this Agreement constitute Required Subsidiary Guarantors and
each shall be required to become a Guarantor pursuant to
Section 5.12.  Notwithstanding the foregoing, the Permitted JV shall not
constitute a “Required Subsidiary Guarantor” for any purposes hereunder or any
other Loan Documents.

“Reserve Report” means each report, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth, as of each January 1st
or, to the extent required by Section 5.10, July 1st, the Proved Oil and Gas
Properties of the Company and the Subsidiaries, together with a projection of
the rate of production and future net income, Taxes, operating expenses and
capital expenditures with respect thereto as of such date, based upon the
pricing assumptions and discount rate consistent with the Administrative Agent’s
lending requirements at the time.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person.  Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Company.



34

Credit Agreement

--------------------------------------------------------------------------------

 

 



“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“Ringgit” means the lawful currency of Malaysia.

“S&P” means S&P Global Ratings, a division of S&P Global Inc.

“Sale and Leaseback Transaction” means any sale or other transfer of any
Property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person  listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the Government of Canada, the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom, (b) any Person
located, organized or resident in a Sanctioned Country, (c) any Person owned 50%
or more by any Person or Persons described in the foregoing clauses (a) or (b),
or (d) any Person otherwise the subject of any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the Government
of Canada, the United Nations Security Council, the European Union, Her
Majesty’s Treasury of the United Kingdom or any other jurisdiction applicable to
the Company, any other Borrower or any of their respective Subsidiaries from
time to time.

“Securities Account” has the meaning assigned to such term in the UCC.

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Solvent” means, in reference to any Person, (a) the fair value of the assets of
such Person, at a fair valuation, will exceed its debts and liabilities
(subordinated, contingent or otherwise); (b) the present fair saleable value of
the property of such Person will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities
(subordinated, contingent or otherwise), as such debts and other liabilities
become absolute and matured; (c) such Person will be able to pay its debts and
liabilities (subordinated, contingent or



35

Credit Agreement

--------------------------------------------------------------------------------

 

 



otherwise), as such debts and liabilities become absolute and matured; and (d)
such Person will not have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted after the Effective Date.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentage shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Subordinated Intercompany Note” means a Subordinated Intercompany Note
substantially in the form of Exhibit F pursuant to which intercompany
obligations and advances owed by any Loan Party are subordinated to the
Obligations.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

“Subsidiary Guarantor” means any Subsidiary that is a Guarantor.

“Surplus Inventory” means equipment of the Company or any Subsidiary, which the
Company has determined in good faith (a) represents surplus equipment that is
not necessary in the conduct of the exploration and production business of the
Company and its Subsidiaries or (b) is obsolete or worn‑out and no longer used
or usable in its business.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income Taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination, an amount in excess of, 80% of the
residual



36

Credit Agreement

--------------------------------------------------------------------------------

 

 



value of the Property subject to such operating lease upon expiration or early
termination of such lease.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Credit Exposure” means, the sum of the outstanding principal amount of
all Lenders’ Revolving Loans and their LC Exposure at such time.

“Transactions” means (a) the execution, delivery and performance by each
Borrower of this Agreement and each other Loan Document to which it is a party,
the borrowing of Loans, the use of the proceeds thereof, and the issuance of
Letters of Credit hereunder and (b) with respect to each Guarantor, the
execution, delivery and performance by such Guarantor of the Guaranty Agreement
to which it is a party and each other Loan Document to which it is a party, and
its Guarantee of the Obligations.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“Unrestricted Cash” means, as of any date of determination, cash or Permitted
Investments of the Company or any of the Guarantors that are (i) Domestic
Subsidiaries or (ii) Canadian Subsidiaries that would not appear as “restricted”
on a consolidated balance sheet of the Company or any of such Guarantors on such
date (it being understood that cash or Permitted Investments subject to a
control agreement in favor of any Person other than the Administrative Agent or
any Lender shall be deemed “restricted”, and cash or Permitted Investments
restricted in favor of the Administrative Agent or any Lender shall be deemed
not “restricted”), but only to the extent that such cash and Permitted
Investments are held in accounts with financial institutions in any jurisdiction
located within the United States of America or Canada.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(iii).

“Voting Stock” shall mean, with respect to any Person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors (or similar relevant governing body) of such Person.

“Wholly-Owned” means, with respect to a subsidiary of any Person, that all of
the Equity Interests of such subsidiary are, directly or indirectly, owned or
controlled by such Person and/or one or more of its Wholly-Owned subsidiaries
(except for directors’ qualifying shares or other





37

Credit Agreement

--------------------------------------------------------------------------------

 

 



shares required by applicable law to be owned by a Person other than such Person
and/or one or more of its Wholly‑Owned subsidiaries).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02    Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03    Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law, rule or regulation herein shall,
unless otherwise specified, refer to such law, rule or regulation as amended,
modified or supplemented from time to time and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. 

Section 1.04    Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company, on behalf of the
Borrowers, requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or



38

Credit Agreement

--------------------------------------------------------------------------------

 

 



in the application thereof, then such provision shall be interpreted on the
basis of GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith.  Notwithstanding any other provision contained
herein, (i) any lease that would have been characterized as an operating lease
in accordance with GAAP prior to the date of the Company’s adoption of ASC 842
(whether or not such lease was in effect on such date) shall not be a Capital
Lease, and any such lease shall be, for all purposes of this Agreement, treated
as though it were reflected on the Company’s consolidated financial statements
in the same manner as an operating lease would have been reflected prior to
Borrower’s adoption of ASC 842 and (ii) all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under Financial Accounting Standards Board Accounting Standards Codification 825
(or any other Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein. 

Section 1.05    Exchange Rates; Currency Equivalents.

(a)    The Administrative Agent shall determine the Dollar Equivalent of the LC
Exposure (and including any proposed Letter of Credit to be issued, amended,
extended or renewed as of such date, as applicable, in the case of the following
clauses (i) and (ii)): (i) as of the date of the commencement of the initial
Interest Period of any Borrowing and as of the date of the commencement of each
subsequent Interest Period therefor (including on the date of conversion or
continuation of any Borrowing); (ii) as of the date any Borrowing Request is
submitted hereunder; (iii) as of the date of any Borrowing or the date that any
Letter of Credit is issued, amended, extended or renewed; (iv) as of the date of
any termination or reduction of the Commitments or any Letter of Credit
Commitment; (v) as of the first Business Day of each calendar month; and (vi)
during the continuation of an Event of Default, on any Business Day elected by
the Administrative Agent in its discretion or upon instruction by the Required
Lenders.  Except as expressly provided in the last sentence of Section 2.11(d),
each such amount shall be the Dollar Equivalent of the LC Exposure until the
next required calculation thereof pursuant to this Section 1.05(a).  Each day
upon or as of which the Administrative Agent determines the Dollar Equivalent of
any amount as described in this Section 1.05(a) is herein referred to as a
“Computation Date”.

(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify with the Company’s consent to appropriately reflect a change in currency
of any country and any relevant market convention or practice relating to such
change in currency.

Section 1.06    Interest Rates; LIBOR Notification.  The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate.  The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market.  In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As



39

Credit Agreement

--------------------------------------------------------------------------------

 

 



a result, it is possible that commencing in 2022, the London interbank offered
rate may no longer be available or may no longer be deemed an appropriate
reference rate upon which to determine the interest rate on Eurodollar Loans. In
light of this eventuality, public and private sector industry initiatives are
currently underway to identify new or alternative reference rates to be used in
place of the London interbank offered rate. In the event that the London
interbank offered rate is no longer available or in certain other circumstances
as set forth in Section 2.13(b) of this Agreement, such Section 2.13(b) provides
a mechanism for determining an alternative rate of interest.  The Administrative
Agent will notify the Borrower, pursuant to Section 2.13, in advance of any
change to the reference rate upon which the interest rate on Eurodollar Loans is
based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof,
including without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to Section 2.13(b), will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

Article II
The Credits

Section 2.01    Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrowers from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s Credit Exposure exceeding such Lender’s
Commitment or (ii) the Total Credit Exposure exceeding the total
Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, any Borrower may borrow, prepay and re-borrow
Revolving Loans.

Section 2.02    Loans and Borrowings.  (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b)    Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Company, on behalf of itself,
Expro-Intl. or MOCL, may request in accordance herewith, and each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.

(c)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000.  At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple



40

Credit Agreement

--------------------------------------------------------------------------------

 

 



of $1,000,000 and not less than $5,000,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by
Section 2.05(e).  Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of six Eurodollar Revolving Borrowings outstanding.

(d)    Notwithstanding any other provision of this Agreement, the Company, on
behalf of itself, Expro-Intl. or MOCL, shall not be entitled to request, or to
elect to convert or continue, any Borrowing if the Interest Period requested
with respect thereto would end after the Maturity Date.

Section 2.03    Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Company shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing and (b) in the case of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Company.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i)    the applicable Borrower and the aggregate amount of the requested
Borrowing;

(ii)    the date of such Borrowing, which shall be a Business Day;

(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.06.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower shall be deemed to have selected an Interest Period of
one month’s duration.  If no Borrower is specified, the Company shall be the
applicable Borrower.  Promptly following receipt of a Borrowing Request



41

Credit Agreement

--------------------------------------------------------------------------------

 

 



in accordance with this Section, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.

Section 2.04    [Reserved].    

Section 2.05    Letters of Credit.

(a)    General.  Subject to the terms and conditions set forth herein, the
Company may request the issuance of Letters of Credit denominated in dollars or
in any Designated Currency from any Issuing Bank, with any Borrower as the
applicant thereof for the support of its or its Subsidiaries’ obligations, in a
form reasonably acceptable to the Administrative Agent and such Issuing Bank, at
any time and from time to time during the Availability Period. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Company (on behalf of itself, Expro-Intl. or MOCL)
to, or entered into by a Borrower with, an Issuing Bank relating to any Letter
of Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein to the contrary, no Issuing Bank shall have any
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (iii) in any manner that would
result in a violation of any Sanctions by any party to this Agreement.

(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. 
To request the issuance of a Letter of Credit by any Issuing Bank (or the
amendment, renewal or extension of an outstanding Letter of Credit), the Company
shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by such Issuing Bank) to such
Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension, but in any event no
less than three Business Days) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section 2.05), the amount of such
Letter of Credit, whether such Letter of Credit is to be dollar-denominated or
denominated in a Designated Currency (it being understood that if no
denomination is specified, the Letter of Credit shall be dollar-denominated) the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the applicable Issuing Bank, the Company, Expro-Intl. or MOCL, as
applicable, also shall submit a letter of credit application on such Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Company
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (determined by reference to the Dollar
Equivalent of Letters of Credit denominated in a Designated Currency on the date
of such issuance, amendment, renewal or extension of such Letter of Credit): (i)
the LC Exposure shall not exceed



42

Credit Agreement

--------------------------------------------------------------------------------

 

 



$250,000,000, (ii) no Lender’s Credit Exposure shall exceed its Commitment,
(iii) the Total Credit Exposure shall not exceed the total Commitments, and (iv)
the LC Exposure of any Issuing Bank shall not exceed its Letter of Credit
Commitment.  The Company may, at any time and from time to time, reduce the
Letter of Credit Commitment of any Issuing Bank with the consent of such Issuing
Bank; provided that the Company shall not reduce the Letter of Credit Commitment
of any Issuing Bank if, after giving effect of such reduction, the conditions
set forth in clauses (i) through (iv) above shall not be satisfied.

Notwithstanding anything herein to the contrary, no Issuing Bank shall be under
any obligation to issue any Letter of Credit in any Designated Currency if (x)
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the Issuing Bank from issuing such
Letter of Credit, or any law applicable to the Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from the issuance of letters of credit generally
or such Letter of Credit in particular, or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the Issuing Bank in good faith deems material to it; (y) the
issuance of such Letter of Credit would violate one or more policies of the
Issuing Bank generally applicable to the issuance of letters of credit or (z)
such Issuing Bank does not generally issue, or is otherwise incapable of
issuing, Letters of Credit in the Designated Currency requested by the
applicable Borrower.

(c)    Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension;
provided that, to the extent such date would extend beyond the date referred to
in the immediately succeeding clause (c)(ii), such Letter of Credit shall,
concurrently with, or prior to, the effectiveness of such renewal or extension
(as applicable), be cash collateralized in a manner (and in such amount)
acceptable to the applicable Issuing Bank in its sole discretion) and (ii)
subject to the parenthetical in the immediately preceding clause (i), the date
that is five Business Days prior to the Maturity Date.

(d)    Participations.  By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank that issues such Letter of Credit or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of each Issuing Bank that issues a
Letter of Credit hereunder, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (e) of this Section 2.05, or
of any reimbursement payment required to be refunded to the Company for any
reason.  Each



43

Credit Agreement

--------------------------------------------------------------------------------

 

 



Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e)    Reimbursement.  If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit issued by such Issuing Bank, the applicable
Borrower shall reimburse such LC Disbursement by paying to the Administrative
Agent, in the currency in which such Letter of Credit is denominated (except as
specified below), an amount equal to such LC Disbursement not later than 12:00
noon, New York City time, on the date that such LC Disbursement is made, if the
Company shall have received notice of such LC Disbursement prior to 10:00 a.m.,
New York City time, on such date, or, if such notice has not been received by
the Company prior to such time on such date, then not later than 12:00 noon, New
York City time, on the Business Day immediately following the day that the
Company receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that the Company may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with an ABR Revolving Borrowing in an equivalent amount
(with respect to Letters of Credit denominated in dollars) or in the Dollar
Equivalent on such date (as determined by the applicable Issuing Bank) of the
amount of the LC Disbursement (with respect to Letters of Credit denominated in
any Designated Currency), as applicable, and to the extent so financed, the
applicable Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing.  Notwithstanding the
foregoing, any Issuing Bank may, at its option, specify in the applicable notice
of LC Disbursement that such Issuing Bank will require reimbursements in
dollars, in which case the applicable Borrower agrees to reimburse such Issuing
Bank in dollars; provided that the applicable Issuing Bank shall notify the
Company of the Dollar Equivalent of the amount of the drawing promptly following
the determination thereof.  If the applicable Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement (and the Dollar Equivalent thereof), the payment then
due from the applicable Borrower (and the Dollar Equivalent thereof) in respect
thereof and such Lender’s Applicable Percentage thereof.  Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent in
dollars its Applicable Percentage of the Dollar Equivalent of the payment then
due from the applicable Borrower, in the same manner as provided in Section 2.06
with respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank that issued such Letter of Credit
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the applicable Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
Issuing Bank that issued such Letter of Credit or, to the extent that Lenders
have made payments pursuant to this paragraph to reimburse such Issuing Bank,
then to such Lenders and such Issuing Bank as their interests may appear.  Any
payment made by a Lender pursuant to this paragraph to reimburse an Issuing Bank
for any LC Disbursement (other than the funding of ABR Revolving Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to reimburse such LC Disbursement.





44

Credit Agreement

--------------------------------------------------------------------------------

 

 



(f)    Obligations Absolute.  The applicable Borrower’s obligation to reimburse
LC Disbursements as provided in paragraph (e) of this Section 2.05 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, (iv) any adverse change in the
relevant exchange rates or in the availability of the relevant Designated
Currency to the applicable Borrower or the other Loan Parties or in the relevant
currency markets generally; or (v) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.05, constitute a legal or equitable discharge of,
or provide a right of setoff against, the applicable Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of any Issuing Bank; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the applicable Borrower
to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrowers to the extent permitted by applicable law) suffered by a
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g)    Disbursement Procedures.  An Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by such Issuing Bank.  Such Issuing Bank
shall promptly notify the Administrative Agent and the Company by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the applicable Borrower
of its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such LC Disbursement. 





45

Credit Agreement

--------------------------------------------------------------------------------

 

 



(h)    Interim Interest.  If an Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the reimbursement is due and payable at the
rate per annum then applicable to ABR Revolving Loans (or in the case such LC
Disbursement is denominated in any Designated Currency, a rate per annum
determined by such Issuing Bank (which determination will be conclusive absent
manifest error) to represent its cost of funds plus the Applicable Margin at
such time used to determine interest applicable to Eurodollar Revolving Loans)
and such interest shall be due and payable on the date when such reimbursement
is payable; provided that, if the applicable Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section 2.05, then
Section 2.12(c) shall apply.  Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Lender pursuant paragraph (e) of this
Section 2.05 to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment.

(i)    Replacement of Issuing Bank. 

(i)    Any Issuing Bank may be replaced at any time by written agreement among
the Company, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank.  The Administrative Agent shall notify the Lenders of
any such replacement of an Issuing Bank.  At the time any such replacement shall
become effective, the Company shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.11(b).  From and after the
effective date of any such replacement, (A) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (B) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require.  After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

(ii)    Subject to the appointment and acceptance of a successor Issuing Bank,
any Issuing Bank may resign as an Issuing Bank at any time upon 30 days’ prior
written notice to the Administrative Agent, the Company and the Lenders, in
which case, such Issuing Bank shall be replaced in accordance with Section
2.05(i)(i).

(j)    Cash Collateralization.  If (i) any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding that the Borrowers cash collateralize the
outstanding LC Exposure pursuant to this paragraph, (ii) any Borrower is
required to cash collateralize the excess attributable to an LC Exposure in
connection with any prepayment pursuant to Section 2.10(c) or cash collateralize
outstanding Letters of Credit pursuant to Section 2.10(d), or (iii) any Borrower
is required to cash collateralize a Defaulting Lender’s LC Exposure pursuant to
Section 2.19, then the applicable



46

Credit Agreement

--------------------------------------------------------------------------------

 

 



Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash (in the applicable currency) equal to such LC Exposure or the excess
attributable to such LC Exposure, as the case may be, as of such date, in each
case, plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in clause (h) or (i) of Section 7.01.  Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrowers under this Agreement.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the applicable Borrower’s
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse each Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the applicable Borrower for the LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the applicable Borrower
under this Agreement.  If the applicable Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default or pursuant to Section 2.19 as the result of a Defaulting Lender, and
the Borrowers are not otherwise required to pay to the Administrative Agent the
excess attributable to an LC Exposure in connection with any prepayment pursuant
to Section 2.10(c), then such amount (to the extent not applied as aforesaid)
shall be returned to the applicable Borrower within three Business Days after
all Events of Default have been cured or waived or the events giving rise to
such cash collateralization pursuant to Section 2.19 have been satisfied or
resolved.

(k)    Existing Letters of Credit.  On the Effective Date, each of the letters
of credit listed on Schedule 2.05 shall be deemed to have been issued as Letters
of Credit under this Agreement by the Issuing Bank specified for such Letter of
Credit on Schedule 2.05, without payment of any fees otherwise due upon the
issuance of a Letter of Credit, and such Issuing Bank shall be deemed, without
further action by any party hereto, to have sold to each Lender, and each Lender
shall be deemed, without further action by any party hereto, to have purchased
from such Issuing Bank, a participation, to the extent of such Lender’s
Applicable Percentage, in such Letter of Credit.

Section 2.06    Funding of Borrowings.  (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof solely by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  The Administrative Agent will make such Loans available
to the applicable Borrower by promptly crediting the funds so received, in like
funds, to an account of the applicable Borrower maintained with the
Administrative Agent in New York City and designated by the Company in the
applicable Borrowing Request; provided that ABR Revolving Loans made to finance
the reimbursement of



47

Credit Agreement

--------------------------------------------------------------------------------

 

 



an LC Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section 2.06 and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the applicable Borrower, the interest rate applicable to ABR
Loans.  If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.

Section 2.07    Interest Elections.  (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Revolving Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request.  Thereafter, the Company may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.07.  The Company may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.    

(b)    To make an election pursuant to this Section 2.07, the Company shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Company were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Company.

(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);



48

Credit Agreement

--------------------------------------------------------------------------------

 

 



(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

(v)    If any such Interest Election Request requests a Eurodollar Borrowing but
does not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.

(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)    If the Company fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

Section 2.08    Termination and Reduction of Commitments.  (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b)    The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the Total Credit Exposure would exceed the total Commitments.

(c)    The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section 2.08 at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Company pursuant
to this Section 2.08 shall be irrevocable; provided that a notice of termination
of the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be



49

Credit Agreement

--------------------------------------------------------------------------------

 

 



revoked by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Any termination
or reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

Section 2.09    Repayment of Loans; Evidence of Debt.  (a) Each Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date.

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender to such Borrower, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from a Borrower for the account of the Lenders and each Lender’s share
thereof.

(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.09 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of each Borrower to repay
the Loans in accordance with the terms of this Agreement.

(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the applicable Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent.  Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 10.04) be represented by one or more promissory notes in
such form payable to the order of the payee named therein (or, if such
promissory note is a registered not, to such payee and its registered assigns).

Section 2.10    Prepayment of Loans.  (a) Subject to any breakage costs payable
pursuant to Section 2.15, each Borrower shall have the right at any time and
from time to time to prepay any Borrowing made to it in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section 2.10.

(b)    The Company, on behalf of itself, Expro-Intl. or MOCL, shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
pursuant to Section 2.10(a), (i) in the case of prepayment of a Eurodollar
Revolving Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Revolving Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before the date of prepayment.  Each such notice shall be



50

Credit Agreement

--------------------------------------------------------------------------------

 

 



irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such
prepayment.  Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.08, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08.  Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in
Section 2.02.  Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12 and
breakage costs to the extent required by Section 2.15.

(c)    If at any time (including, without limitation, on any Computation Date)
the Total Credit Exposure exceeds the total Commitments, then, the Borrowers
shall, without notice or demand, immediately (i) prepay the Borrowings in an
aggregate principal amount equal to such excess, and (ii) if any excess remains
(or would remain) after prepaying all of the Borrowings as a result of an LC
Exposure, cash collateralize such excess as provided in Section 2.05(j).  Each
prepayment of Borrowings pursuant to this Section 2.10(c) shall be applied
ratably to the Loans included in the prepaid Borrowings.  Prepayments made
pursuant to this Section 2.10(c) shall be accompanied by accrued interest to the
extent required by Section 2.12 and breakage costs to the extent required by
Section 2.15.

(d)    If at any time (including, without limitation, on any Computation Date)
the aggregate LC Exposure exceeds the sum of all Letter of Credit Commitments
then in effect, the Borrowers shall, without notice or demand, immediately
replace outstanding Letters of Credit or cash collateralize outstanding Letters
of Credit in accordance with the procedures set forth in Section 2.05(j), in an
aggregate amount sufficient to eliminate such excess.

(e)    Prior to the Investment Grade Rating Date, if upon the consummation of
any Disposition pursuant to Section 6.11(c)(to the extent the fair market value
of the Property subject to the Casualty Event exceeds $25,000,000) or (e), the
Consolidated Leverage Ratio exceeds 2.75 to 1.00 (calculated on  pro forma basis
using (i) Consolidated Total Debt as of such day and (ii) Consolidated EBITDA
for the period of four consecutive fiscal quarters most recently ended for which
financial statements have been delivered pursuant to Section 5.01(a) or
Section 5.01(b)), then, the Borrowers shall, without notice or demand, prepay
the Borrowings in an aggregate amount necessary so that after giving effect to
such prepayment, the Consolidated Leverage Ratio is less than or equal to 2.75
to 1.00 (calculated on pro forma basis as set forth above).  Such prepayment
shall be due on the date that is three Business Days after the date of the
realization or receipt of the cash proceeds of such Disposition.  Each
prepayment of Borrowings pursuant to this Section 2.10(e) shall be applied
ratably to the Loans included in the prepaid Borrowings.  Prepayments made
pursuant to this Section 2.10(e) shall be accompanied by accrued interest to the
extent required by Section 2.12 and breakage costs to the extent required by
Section 2.15 Notwithstanding the foregoing, if any prepayment of Eurodollar
Borrowings is required to be made under this Section 2.05(e), prior to the last
day of the Interest



51

Credit Agreement

--------------------------------------------------------------------------------

 

 



Period therefor, the Borrowers may, in their sole discretion, deposit the amount
of any such prepayment otherwise required to be made thereunder with the
Administrative Agent until the last day of such Interest Period, at which time
the Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrowers or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.05(e).

Section 2.11    Fees.  (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Credit Exposure after its Commitment terminates,
then such facility fee shall continue to accrue on the daily amount of such
Lender’s Credit Exposure from and including the date on which its Commitment
terminates to but excluding the date on which such Lender ceases to have any
Credit Exposure.

(b)    The Company agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
the rate of 0.20% per annum on the average daily amount of the LC Exposure of
such Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure of such Issuing Bank, as well as
such Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder.    

(c)    The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.

(d)    Participation fees and fronting fees accrued through and including the
last day of March, June, September and December of each year shall be payable on
the third Business Day following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand.  Any other fees payable to an Issuing Bank pursuant to paragraph (b)
above shall be payable within ten days after demand.  Accrued facility fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the Effective Date; provided
that any fees accruing after the date on which the Commitments terminate shall
be payable on demand.  All fees payable hereunder shall be computed on the basis
of a year of 365 days (or 366 days in a leap year) and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  All fees



52

Credit Agreement

--------------------------------------------------------------------------------

 

 



payable hereunder shall be paid on the dates due, in immediately available
funds, to the Administrative Agent (or to the applicable Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders.  Fees paid hereunder shall not be refundable
under any circumstances.  For purposes of calculating participation fees and
fronting fees pursuant to Section 2.11(b), the amount of LC Exposure on any day
shall be the Dollar Equivalent thereof on such day, determined using the
Exchange Rate on the first Business Day of the calendar month in which such day
falls.

Section 2.12    Interest.  (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.

(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the applicable Borrower hereunder is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section 2.12 or (ii) in the case of any other amount, 2% plus
the rate applicable to ABR Loans as provided in paragraph (a) of this
Section 2.12.

(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section 2.12 shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.13    Alternate Rate of Interest; Illegality.  If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

(a)    If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:





53

Credit Agreement

--------------------------------------------------------------------------------

 

 



(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (B) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.

(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Company shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable.  Notwithstanding anything to the contrary in
Section 10.02, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment.  Until an alternate rate of interest shall be determined in
accordance with this clause (b) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 2.13(b), only to the extent
the LIBO Screen Rate for such Interest Period is not available or published at
such time on a current basis), (x) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (y) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an
ABR Borrowing; provided that, if such alternate rate of interest shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

(c)    If any Lender determines that any Governmental Requirement has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make, maintain, or fund Loans
whose interest is determined by reference to the LIBO Rate, or to determine or
charge interest rates based upon the LIBO Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender





54

Credit Agreement

--------------------------------------------------------------------------------

 

 



to purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, upon notice thereof by such Lender to the Company (through the
Administrative Agent), (a) any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended,
and (b) if such notice asserts the illegality of such Lender making or
maintaining ABR Loans the interest rate on which is determined by reference to
the LIBO Rate component of the ABR, the interest rate on which ABR Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBO Rate component of the ABR, in
each case until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (i) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Loans of such Lender to ABR Loans (the interest rate on which ABR
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the LIBO Rate component of the
ABR), either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurodollar Loans and
(ii) if such notice asserts the illegality of such Lender determining or
charging interest rates based upon the LIBO Rate, the Administrative Agent shall
during the period of such suspension compute the ABR applicable to such Lender
without reference to the LIBO Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the LIBO Rate.  Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted, together with any additional amounts
required pursuant to Section 2.15.

Section 2.14    Increased Costs.  (a) If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank; or

(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or

(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, such Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, such Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the applicable Borrower





55

Credit Agreement

--------------------------------------------------------------------------------

 

 



will pay to such Lender, such Issuing Bank or such other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender, such
Issuing Bank or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the applicable Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.14 shall be delivered to the Company and shall be conclusive absent
manifest error.  The applicable Borrower shall pay such Lender or the applicable
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten days after receipt thereof. 

(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the applicable Borrower shall not be required to compensate a Lender or any
Issuing Bank pursuant to this Section 2.14 for any increased costs or reductions
incurred more than 270 days prior to the date that such Lender or such Issuing
Bank, as the case may be, notifies the Company of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided,  further, that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 2.15    Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Company pursuant to
Section 2.18, then, in any such event, the applicable Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event.  In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such



56

Credit Agreement

--------------------------------------------------------------------------------

 

 



Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.15 shall be delivered to the Company and shall be
conclusive absent manifest error.  The applicable Borrower shall pay such Lender
the amount shown as due on any such certificate within ten days after receipt
thereof.

Section 2.16    Payments Free of Taxes.  (a) Any and all payments by or on
account of any obligation of any Loan Party under this Agreement or any other
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law.  If any applicable law (as determined in
the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.16) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)    Payment of Other Taxes by the Loan Parties.  Each Loan Party shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.

(c)    Evidence of Payments.  As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.16, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d)    Indemnification by the Loan Parties.  The Loan Parties shall jointly and
severally indemnify each Recipient, within ten days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.16) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Company by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.





57

Credit Agreement

--------------------------------------------------------------------------------

 

 



(e)    Indemnification by the Lenders.  Each Lender shall severally indemnify
the Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Loan Parties have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any Loan Party to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this clause (e).

(f)    Status of Lenders.  (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under this
Agreement or any other Loan Document shall deliver to the Company and the
Administrative Agent, at the time or times reasonably requested by the Company,
on behalf of itself, Expro-Intl. or MOCL, or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.16(f)(ii)(A),  (ii)(B) and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Company is a U.S. Person,

(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender



58

Credit Agreement

--------------------------------------------------------------------------------

 

 



becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), whichever of the
following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement or any other Loan Document, an executed IRS Form
W-8BEN E or IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under this
Agreement or any other Loan Document, IRS Form W-8BEN E or IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, an executed IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “ten
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
an executed IRS Form W-8BEN E or IRS Form W-8BEN; or

(4)    to the extent a Foreign Lender is not the beneficial owner, an executed
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W‑8BEN E, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under this Agreement or any other Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such



59

Credit Agreement

--------------------------------------------------------------------------------

 

 



Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for any Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g)    Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.16 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this clause (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this clause (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)    Survival.  Each party’s obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i)    Defined Terms.  For purposes of this Section 2.16, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.

Section 2.17    Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a) Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under



60

Credit Agreement

--------------------------------------------------------------------------------

 

 



Sections 2.14,  2.15 or 2.16, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except payments to be made directly to an
Issuing Bank as expressly provided herein and except that payments pursuant to
Sections 2.14,  2.15 or 2.16 and 10.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute in like funds as
those received any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof.  If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  Except as set forth in Section 2.05, all payments
hereunder shall be made in dollars.

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to a Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.





61

Credit Agreement

--------------------------------------------------------------------------------

 

 



(d)    Unless the Administrative Agent shall have received notice from the
Company prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuing Bank hereunder that the
applicable Borrower will not make such payment, the Administrative Agent may
assume that the applicable Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or such Issuing Bank, as the case may be, the amount due.  In such
event, if the applicable Borrower has not in fact made such payment, then each
of the Lenders or such Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.05(d) or (e),  2.06(b),  2.17(d) or 10.03(c) then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations to it under such Sections until all such unsatisfied obligations are
fully paid, and/or (ii) hold such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

(f)    Notwithstanding the foregoing or anything to the contrary contained
herein, (i) if any Defaulting Lender shall have failed to fund all or any
portion of any Loan (each such Loan, an “Affected Loan”), each prepayment of
Loans by any Borrower under Section 2.10 shall be applied first to such Affected
Loan and the principal amount and interest with respect to such payment shall be
distributed (x) to each Lender that is not a Defaulting Lender (each, a
“Non-Defaulting Lender”) pro rata based on the outstanding principal amount of
Affected Loans owing to all Non-Defaulting Lenders, until the principal amount
of all Affected Loans has been repaid in full and (y) to the extent of any
remaining amount of such prepayment, to each Lender pro rata in accordance with
such Lender’s Applicable Percentage, and (ii) each payment made by the
applicable Borrower on account of the interest on any Affected Loans shall be
distributed to each Non-Defaulting Lender pro rata based on the outstanding
principal amount of Affected Loans owing to all Non-Defaulting Lenders.

Section 2.18    Mitigation Obligations; Replacement of Lenders.

(a)    If any Lender requests compensation under Section 2.14, or if any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.14 or 2.16,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and



62

Credit Agreement

--------------------------------------------------------------------------------

 

 



would not otherwise be materially disadvantageous to such Lender.  Each Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)    If (i) any Lender requests compensation under Section 2.14, (ii) any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or (iii) any Lender becomes a Defaulting Lender, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.14 or Section 2.16) and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, each Issuing Bank) which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company (in the case
of all other amounts) and (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.

Section 2.19    Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a)    fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.11(a).

(b)    the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.02); provided that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender affected
thereby.

(c)    if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i)    all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable



63

Credit Agreement

--------------------------------------------------------------------------------

 

 

Percentages but only (x) to the extent that such reallocation does not, as to
any non-Defaulting Lender, cause such non-Defaulting Lender’s Credit Exposure to
exceed its Commitment and (y) the conditions set forth in Section 4.02 are
satisfied at such time;

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent, cash collateralize for the benefit of the
Issuing Banks only the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.05(j) for so long as such LC Exposure is outstanding;

(iii)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages;

(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.11(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the applicable Issuing Banks and to the extent that
such LC Exposure is reallocated and/or cash collateralized; and

(vi)    subject to Section 10.17, no reallocation pursuant to clause (i) shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increase exposure following such reallocation; and

(d)    so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrowers in accordance
with Section 2.19(c), and LC Exposure related to any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.19(c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the Effective Date and for so long as such event shall
continue or (ii) any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or



64

Credit Agreement

--------------------------------------------------------------------------------

 

 



more other agreements in which such Lender commits to extend credit, such
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless such Issuing Bank shall have entered into arrangements with the
Borrowers or such Lender, satisfactory to such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Company, the Issuing Banks each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the LC Exposure of the Lenders shall
be readjusted to reflect the inclusion of such Lender’s Commitment and on such
date such Lender shall purchase at par such of the Loans of the other Lenders as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Percentage.

Section 2.20    Commitment Increase.

(a)    Subject to the terms and conditions set forth herein, the Company shall
have the right from time to time to cause an increase in the total Commitments
of the Lenders (a “Commitment Increase”) by adding to this Agreement one or more
additional financial institutions that are not already Lenders hereunder (each,
a “New Lender”) or by allowing one or more existing Lenders to increase their
respective Commitments; provided that (i) both before and immediately after
giving effect to such Commitment Increase, no Default or Event of Default shall
have occurred and be continuing as of the effective date of such Commitment
Increase (such date, the “Commitment Increase Date”), (ii) no such Commitment
Increase shall be in an amount less than $10,000,000, (iii) the aggregate amount
of all such Commitment Increases shall not exceed $300,000,000, and after giving
effect to all such Commitment Increases, the total Commitments shall not exceed
$1,800,000,000, (iv) no Lender’s Commitment shall be increased without such
Lender’s prior written consent (which consent may be given or withheld in such
Lender’s sole and absolute discretion) and (v) each New Lender and any increase
in the Commitment of an existing Lender pursuant to any Commitment Increase
shall be subject to the prior written consent of the Administrative Agent and
each Issuing Bank (each such consent not to be unreasonably withheld or
delayed).

(b)    The Company shall provide the Administrative Agent with written notice (a
“Notice of Commitment Increase”) of its intention to increase the total
Commitments pursuant to this Section 2.20.  Each such Notice of Commitment
Increase shall specify (i) the proposed Commitment Increase Date, which date
shall be no earlier than five (5) Business Days after receipt by the
Administrative Agent of such Notice of Commitment Increase, (ii) the amount of
the requested Commitment Increase, (iii) as applicable, the identity of each New
Lender and/or existing Lender that has agreed in writing to increase its
Commitment hereunder, and (iv) the amount of the respective Commitments of the
then existing Lenders and the New Lenders from and after the Commitment Increase
Date.

(c)    On any Commitment Increase Date, the Lenders shall purchase and assume
(without recourse or warranty) from the other Lenders (i) Loans, to the extent
that there are any Loans then outstanding, and (ii) undivided participation
interests in any outstanding LC Exposure, in each case, to the extent necessary
to ensure that after giving effect to the Commitment Increase, each Lender has
outstanding Loans and participation interests in outstanding LC Exposure equal
to its Applicable Percentage of the total Commitments.  Each



65

Credit Agreement

--------------------------------------------------------------------------------

 

 



Lender shall make any payment required to be made by it pursuant to the
preceding sentence via wire transfer to the Administrative Agent on the
Commitment Increase Date.  Each existing Lender shall be automatically deemed to
have assigned any outstanding Loans on the Commitment Increase Date and the
existing Lenders, each New Lender and the Borrowers each agree to take any
further steps reasonably requested by the Administrative Agent, in each case to
the extent deemed necessary by the Administrative Agent to effectuate the
provisions of the preceding sentences, including, without limitation, the
execution and delivery of one or more joinder or similar agreements.  If, on
such Commitment Increase Date, any Loans that are Eurodollar Loans have been
funded, then the Borrower shall be obligated to pay any breakage fees or costs
that are payable pursuant to Section 2.15 in connection with the reallocation of
such outstanding Loans to effectuate the provisions of this paragraph.

(d)    Each Commitment Increase shall become effective on the respective
Commitment Increase Date and upon such effectiveness: (i) to the extent
applicable, the Administrative Agent shall record in the Register each New
Lender’s information as provided in the applicable Notice of Commitment Increase
and pursuant to an Administrative Questionnaire that shall be executed and
delivered by each New Lender to the Administrative Agent on or before such
Commitment Increase Date, (ii) Schedule 2.01 shall be amended and restated to
set forth all Lenders (including any New Lenders) that will be Lenders hereunder
after giving effect to such Commitment Increase (which amended and restated
Schedule 2.01 shall be set forth in Annex I to the applicable Notice of
Commitment Increase) and the Administrative Agent shall distribute to each
Lender (including each New Lender) a copy of such amended and restated Schedule
2.01, and (iii) each New Lender identified on the Notice of Commitment Increase
for such Commitment Increase shall be a “Lender” for all purposes under this
Agreement.

(e)    As a condition precedent to any Commitment Increase, the Company shall
deliver to the Administrative Agent (i) a certificate of a Responsible Officer
of the Company dated as of the Commitment Increase Date certifying and attaching
the resolutions adopted by the Borrowers approving or consenting to such
Commitment Increase and certifying that, before and after giving effect to such
Commitment Increase, (A) the representations and warranties contained in this
Agreement made by the Borrowers are true and correct on and as of the Commitment
Increase Date (unless such representations and warranties are stated to relate
to a specific earlier date, in which case such representations and warranties
shall be true and correct as of such earlier date) and (B) no Default or Event
of Default exists or will exist as of the Commitment Increase Date, and (ii) any
legal opinions, certificates and/or other documents reasonably requested by the
Administrative Agent in connection with the Commitment Increase.

Article III
Representations and Warranties

﻿

Each Borrower represents and warrants to the Lenders that:

Section 3.01    Organization; Powers.  Each of the Company and its Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not



66

Credit Agreement

--------------------------------------------------------------------------------

 

 



reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required. 

Section 3.02    Authorization; Enforceability.  The Transactions are within each
Loan Party’s corporate or equivalent powers and have been duly authorized by all
necessary corporate and, if required, stockholder action.  Each Loan Document to
which each Loan Party is a party has been duly executed and delivered by such
Loan Party and constitutes a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

Section 3.03    Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any third Person (including
holders of its Equity Interests or any class of directors, managers or
supervisors, as applicable, whether interested or disinterested, of any Borrower
or any other Person), except such as have been obtained or made and are in full
force and effect, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Company or any of its
Material Subsidiaries or any order of any Governmental Authority, nor is any
such consent, approval, registration, filing or other action necessary for the
validity or enforceability of any Loan Document or the consummation of the
Transactions, except such as have been obtained or made and are in full force
and effect other than those third party approvals or consents which, if not made
or obtained would not cause a Default hereunder, could not reasonably be
expected to have a Material Adverse Effect or do not have an adverse effect on
the enforceability of the Loan Documents, (c) will not violate or result in a
default under the Existing Notes, any indenture pursuant to which any Existing
Notes are issued or any other indenture, agreement or other instrument binding
upon the Company or any of its Material Subsidiaries or its assets, or give rise
to a right thereunder to require any payment to be made by the Company or any of
its Material Subsidiaries, and (d) will not result in the creation or imposition
of any Lien on any asset of the Company or any of its Material Subsidiaries.

Section 3.04    Financial Condition; No Material Adverse Effect; No
Default.  (a) The Company has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2017, reported
on by KPMG LLP, independent public accountants, and (ii) as of and for the
fiscal quarter and the portion of the fiscal year ended September 30, 2018,
certified by its chief financial officer.  Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

(b)    Since December 31, 2017, there has been no change in the business,
assets, operations, prospects or condition, financial or otherwise, of the
Company and its Subsidiaries that, taken as a whole, has had or could reasonably
be expected to have, a Material Adverse Effect.



67

Credit Agreement

--------------------------------------------------------------------------------

 

 



(c)    No Default or Event of Default has occurred and is continuing.

Section 3.05    Properties.  (a) Each of the Company and its Material
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for (i) Liens permitted
by Section 6.03 and (ii) minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes. 

(b)    Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(c)    Prior the Investment Grade Rating Date, except for such acts or failures
to act as could not be reasonably expected to have a Material Adverse Effect,
the Oil and Gas Properties (and Properties unitized therewith) of the Company
and its Subsidiaries have been maintained, operated and developed in conformity
with all Governmental Requirements and in conformity with the provisions of all
leases, subleases or other contracts comprising a part of the Hydrocarbon
Interests and other contracts and agreements forming a part of the Oil and Gas
Properties of the Company and its Subsidiaries. Specifically in connection with
the foregoing, except for those as could not be reasonably expected to have a
Material Adverse Effect, (i) no Oil and Gas Property of the Company or any
Subsidiary is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and (ii)
none of the wells comprising a part of the Oil and Gas Properties (or Properties
unitized therewith) of the Company or any Subsidiary is deviated from the
vertical more than the maximum permitted by Governmental Requirements, and such
wells are, in fact, bottomed under and are producing from, and the well bores
are wholly within, the Oil and Gas Properties (or in the case of wells located
on Properties unitized therewith, such unitized Properties) of the Company or
such Subsidiary.  Prior the Investment Grade Rating Date, all pipelines, wells,
gas processing plants, platforms and other material improvements, fixtures and
equipment owned in whole or in part by the Company or any of its Subsidiaries
that are necessary to conduct normal operations are being maintained in a state
adequate to conduct normal operations, and with respect to such of the foregoing
which are operated by the Company or any of its Subsidiaries, in a manner
consistent with the Company’s or its Subsidiaries’ past practices (other than
those the failure of which to maintain in accordance with this Section 3.05(c)
could not reasonably be expected to have a Material Adverse Effect).

Section 3.06    Litigation and Environmental Matters.  (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company, threatened against the
Company or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement, any other Loan
Document or the Transactions.



68

Credit Agreement

--------------------------------------------------------------------------------

 

 



(b)    Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received written notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

Section 3.07    Compliance with Laws and Agreements.  Each of the Company and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing or will result from the execution and delivery of this Agreement or
any of the other Loan Documents, or the making of the Loans hereunder.

Section 3.08    Investment Company Status.  Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.09    Taxes.  Each of the Company and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

Section 3.10    ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The Company and each ERISA Affiliate has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan.  Neither the Company nor any ERISA Affiliate has (a) sought a waiver
of the minimum funding standard under Section 412 of the Code in respect of any
Plan, (b) failed to make any contribution or payment to any Plan or
Multiemployer Plan, or made any amendment to any Plan that has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Code, or (c) incurred any liability under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA that
are not past due.

Section 3.11    Disclosure. 

(a)    The Company has disclosed to the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse
Effect.  Neither the Information Memorandum nor any of the other reports,
financial statements, certificates or other information furnished by or on
behalf of the Company



69

Credit Agreement

--------------------------------------------------------------------------------

 

 



to the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Company represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.  There are no statements or conclusions in any
Reserve Report which are based upon or include misleading information or fail to
take into account material information regarding the matters reported therein,
it being understood that projections concerning volumes attributable to the Oil
and Gas Properties of the Company and the Subsidiaries and production and cost
estimates contained in each Reserve Report are necessarily based upon
professional opinions, estimates and projections and that the Company and the
Subsidiaries do not warrant that such opinions, estimates and projections will
ultimately prove to have been accurate.

(b)    As of the Effective Date, to the best knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct in all respects.

Section 3.12    Insurance.  The Company has, and has caused all of its
Subsidiaries to have, (a) all insurance policies sufficient for the compliance
by each of them with all material Governmental Requirements and all material
agreements and (b) insurance coverage in at least amounts and against such risk
(including, without limitation, public liability) that are usually insured
against by companies similarly situated and engaged in the same or a similar
business for the assets and operations of the Company and its Subsidiaries.

Section 3.13    Restriction on Subsidiary Distributions.  Prior to the
Investment Grade Rating Date, neither the Company nor any Subsidiary is a party
to any agreement or arrangement, or subject to any order, judgment, writ or
decree, which either restricts or purports to restrict any Subsidiary from
paying dividends or making any other distributions in respect of its Equity
Interests to the Company or any Subsidiary, or restricts any Subsidiary from
making loans or advances or transferring any Property to the Company or any
Subsidiary, or which requires the consent of or notice to other Persons in
connection therewith, except, in each case, for such restrictions permitted
under Section 6.07.

Section 3.14    Subsidiaries.  Except as disclosed to the Administrative Agent
by the Company in writing from time to time after the Effective Date, which
shall be a supplement to Schedule 3.14, (a) Schedule 3.14 sets forth (i) each
Subsidiary’s name as listed in the public records of its jurisdiction of
organization and jurisdiction of organization, and the location of its principal
place of business and chief executive office and, as to each such Subsidiary,
the percentage of each class of Equity Interests issued by such Subsidiary and,
if such percentage is not 100% (excluding directors’ qualifying shares as
required by law), a description of each class issued and outstanding and (ii)
the identity of each (A) Material Subsidiary, (B) Subsidiary Guarantor, (C)
Required Subsidiary Guarantor (and specifying the basis for such Person being a
Required Subsidiary Guarantor, including whether such Required Subsidiary
Guarantor has been designated as such pursuant to the proviso to the definition
of Required Subsidiary Guarantor)



70

Credit Agreement

--------------------------------------------------------------------------------

 

 



and (D) Excluded Canam Entity.  All of the outstanding shares or other Equity
Interests of each such Subsidiary owned by the Company or any other Subsidiary
are validly issued and outstanding and, to the extent applicable, fully paid and
not assessable, and all such shares or other Equity Interests are owned,
beneficially and of record, free and clear of all Liens other than restrictions
on transfer imposed by applicable law (or, in respect of the Permitted JV,
pursuant to the Permitted JV LLC Agreement).  There are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Equity Interests of
the Company or any Subsidiary, except as created by the Loan Documents and
securities laws and other Liens permitted hereunder that arise by operation of
law, or, in respect of the Permitted JV, pursuant to the Permitted JV
Agreements.

Section 3.15    Solvency.  (a) Each Borrower and each of their respective
Subsidiaries is (in each case), and after giving effect to any extension of
credit hereunder, will be (in each case), Solvent and (b) no Borrower nor any of
their respective Subsidiaries intend to (i) be or become subject to a voluntary
or involuntary case under any debtor relief law, (ii) make a general assignment
for the benefit of creditors, or (iii) have a custodian, conservator, receiver
or similar official appointed for any Borrower, any of their respective
Subsidiaries or a substantial part of any Borrower’s assets, in each case within
the next ten Business Days. 

Section 3.16    Priority Status.  None of the Company or any Subsidiary has
taken any action which would cause the claims of unsecured creditors of the
Company or of any other Subsidiary, as the case may be (other than claims of
such creditors to the extent that they are statutorily preferred or Permitted
Liens), to have priority over any of the Obligations.

Section 3.17    Anti-Corruption Laws and Sanctions. 

(a)    Each Borrower has implemented and maintains in effect policies and
procedures reasonably designed to ensure compliance by such Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and each Borrower and its
Subsidiaries and to the knowledge of such Borrower its and its Subsidiaries’
officers, directors, employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in such Borrower being designated as a Sanctioned Person. 

(b)    None of (a) the Borrowers or any of their Subsidiaries, or to the
knowledge of the Borrower or such Subsidiary, any of their respective directors,
officers or employees, or (b) to the knowledge of any Borrower, any agent of any
Borrower or any of its Subsidiaries that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person.

Section 3.18    Use of Proceeds.  The proceeds of the Loans and the Letters of
Credit will be used as permitted by Section 5.09.  The Borrowers and the
Subsidiaries are not engaged principally, or as one of their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning Regulation T, U or X of the Board).





71

Credit Agreement

--------------------------------------------------------------------------------

 

 



Section 3.19    EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.

Article IV
Conditions

Section 4.01    Effective Date.  This Agreement shall not become effective until
the date on which each of the following conditions precedent is satisfied (or
waived in accordance with Section 10.02):

(a)    The Administrative Agent (or its counsel) shall have received (i) either
(A) a counterpart of this Agreement signed on behalf of each Person party hereto
or (B) written evidence satisfactory to the Administrative Agent (which may
include telecopy or email transmission of a signed signature page or signed
signature pages with respect to this Agreement) that each such Person has signed
a counterpart of this Agreement and (ii) either (A) a counterpart of the
Guaranty Agreement signed on behalf of the Borrowers and each Required
Subsidiary Guarantor or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy or email transmission of a signed signature
page or signed signature pages with respect to this Agreement) that each such
Person has signed a counterpart of the Guaranty Agreement.

(b)    The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Davis Polk & Wardwell LLP, as counsel for the Loan Parties,
substantially in the form of Exhibit B‑1 and (ii) Osler, Hosking & Harcourt LLP,
as counsel for MOCL, substantially in the form of Exhibit B‑2.  The Company
hereby requests such counsel to deliver such opinions.

(c)    Since December 31, 2017, there has been no change in the business,
assets, operations, prospects or condition, financial or otherwise, of the
Company and its Subsidiaries that, taken as a whole, has had or could reasonably
be expected to have, a Material Adverse Effect.

(d)    The Administrative Agent shall have received financial projections and
forecasts with respect to the Company and its Consolidated Subsidiaries, in each
case, in form and substance reasonably satisfactory to it.

(e)    The Administrative Agent and the Lenders shall have received (at least
three Business Days prior to the Effective Date), and shall be reasonably
satisfied in form and substance with, (i) all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
but not limited to the Patriot Act, to the extent such documentation or other
information was requested by the Administrative Agent or any such applicable
Lender at least seven days prior to the Effective Date and (ii) to the extent
the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, a Beneficial Ownership Certification in relation to the
Borrowers (provided that, upon the execution and delivery by such Lender of its
signature page to this Agreement, the condition set forth in this clause (ii)
shall be deemed to be satisfied).



72

Credit Agreement

--------------------------------------------------------------------------------

 

 



(f)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, this Agreement, the other Loan Documents or the Transactions,
all in form and substance satisfactory to the Administrative Agent and its
counsel.

(g)    The Administrative Agent shall have received a certificate, dated as of
the Effective Date and signed by a Responsible Officer of the Company,
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.

(h)    The Administrative Agent, Lenders and Lead Arrangers shall have received
all fees and other amounts due and payable to each such Person (including,
without limitation, the fees and expenses of Paul Hastings LLP, as counsel to
the Administrative Agent) on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrowers hereunder.

(i)    All principal, interest, fees and other amounts due or outstanding under
the Existing Credit Agreement shall have been paid in full and the commitments
thereunder shall have been terminated, and the Administrative Agent shall have
received reasonably satisfactory evidence thereof.

(j)    The Lenders shall have received such documents and other instruments as
are customary for transactions of this type or as they or their counsel may
reasonably request.

The Administrative Agent shall notify the Company and the Lenders of the
occurrence of the Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the Effective Date shall not occur
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 10.02) at or prior to 11:59 p.m., New York City time, on November 28,
2018 (and, in the event such conditions are not so satisfied, extended or
waived, the Commitments shall terminate at such time).  For purposes of
determining compliance with the conditions specified in this Section 4.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed Effective Date specifying its objection thereto.

Section 4.02    Each Credit Event.  The obligation of each Lender to make,
convert or continue a Loan on the occasion of any Borrowing, and of the Issuing
Banks to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

(a)    The representations and warranties of the Loan Parties set forth in this
Agreement and each other Loan Documents shall be true and correct on and as of
the date of such Borrowing or the date of the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable (unless such representations
and warranties are stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct as of such earlier
date).





73

Credit Agreement

--------------------------------------------------------------------------------

 

 



(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c)    The Administrative Agent shall have received a Borrowing Request (or any
request for the issuance, amendment, renewal or extension of a Letter of Credit)
as required by Section 2.03 in respect of a Borrowing, or in the case of the
issuance, amendment, extension or renewal of a Letter of Credit, the applicable
Issuing Bank and the Administrative Agent shall have received a request as
required by Section 2.05(b).

(d)    In the case of the issuance, amendment, extension or increase of a Letter
of Credit to be denominated in a Designated Currency, (i) there shall not have
occurred any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls that in the
reasonable opinion of the Administrative Agent or the applicable Issuing Bank
would make it impracticable for such issuance, amendment, extension or increase
to be denominated in the relevant Designated Currency or (ii) the issuance of
such Letter of Credit would not violate one or more policies of the Issuing Bank
applicable to letters of credit generally (including, without limitation,
country exposure limitations).

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by each
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 4.02.

Article V
Affirmative Covenants

During the period commencing on and including the Effective Date and until the
Commitments have expired or been terminated and the principal of and interest on
each Loan and all fees payable hereunder shall have been paid in full and all
Letters of Credit shall have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Company
(and each Borrower, in the case of Section 5.08 and Section 5.09) covenants and
agrees with the Lenders that:

Section 5.01    Financial Statements, Ratings Change, and Other
Information.  The Company will furnish to the Administrative Agent and each
Lender:

(a)    no later than 30 days following the date required by applicable SEC rules
(without giving effect to any extensions available thereunder) for the filing of
such financial statements after the end of each fiscal year of the Company, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;





74

Credit Agreement

--------------------------------------------------------------------------------

 

 



(b)    no later than 30 days following the date required by applicable SEC rules
(without giving effect to any extensions available thereunder) for the filing of
such financial statements after the end of each of the first three fiscal
quarters of each fiscal year of the Company, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c)    simultaneously with the delivery of the financial statements referred to
in subsections (a) or (b) above, a copy of the certification signed by the
principal executive officer and the principal financial officer of the Company
(each, a “Certifying Officer”) as required by Rule 13A-14 under the Securities
Exchange Act of 1934 and a copy of the internal controls disclosure statement by
such Certifying Officers as required by Rule 13A-15 under the Securities
Exchange Act of 1934, each as included in the Company’s Annual Report on Form
10-K or Quarterly Report on Form 10-Q, for the applicable fiscal period;

(d)    concurrently with any delivery of financial statements under
Section 5.01(a) and Section 5.01(b), a certificate of a Financial Officer of the
Company, substantially in the form attached hereto as Exhibit D (a “Compliance
Certificate”), (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with each of the Financial
Covenants set forth in Section 6.14, (iii) stating whether any change in GAAP or
in the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate and (iv) with respect to any Compliance Certificate delivered
prior to the Investment Grade Rating Date, (A) setting forth reasonably detailed
calculations demonstrating the Leverage Ratio Ex-MOCL as of the last day of the
fiscal quarter for such financial statements, and stating whether a MOCL
Guarantee Trigger Event has occurred (and attaching thereto consolidating
financial statements, in form and substance reasonably satisfactory to the
Administrative Agent, demonstrating the portion of Consolidated EBITDA
attributable to the Excluded MOCL Entities), (B) specifying the identity of each
Required Subsidiary Guarantor, Material Subsidiary, Guarantor and Excluded Canam
Entity as of the end of such fiscal quarter or fiscal year, as applicable (and
including reasonable detail, in form and substance satisfactory to the
Administrative Agent, with respect thereto), as the case may be, (C) to the
extent necessary pursuant to the definition of “Required Subsidiary Guarantor”
and/or “Material Subsidiary”, as applicable, designating sufficient additional
Subsidiaries as Required Subsidiary Guarantors or Material Subsidiaries,
respectively, so as to comply with the definition of “Required Subsidiary
Guarantor” or “Material Subsidiary”, respectively and (D) specifying the amount
of cash dividends declared and paid by Canam to the Loan Parties pursuant to
Section 5.18 for each fiscal quarter or fiscal year, as applicable (and
including reasonably detailed backup information, in form and substance
satisfactory to the Administrative Agent, with respect thereto);





75

Credit Agreement

--------------------------------------------------------------------------------

 

 



(e)    prior to the Investment Grade Rating Date, as soon as available, and in
any event within 60 days after the beginning of each fiscal year of the Company,
an annual forecast with respect to such fiscal year and the immediately
succeeding fiscal year;

(f)    concurrently with any delivery of financial statements under
Section 5.01(a), a certificate of insurance coverage from each insurer with
respect to the insurance required by Section 5.06, in form and substance
satisfactory to the Administrative Agent, and, if requested by the
Administrative Agent or any Lender, all copies of the applicable policies;

(g)    prior to the Investment Grade Rating Date, concurrently with any delivery
of financial statements under Section 5.01(a) or, solely for each fiscal quarter
of the Company ending on June 30 of each year, Section 5.01(b), a certificate of
a Financial Officer, in form and substance satisfactory to the Administrative
Agent, setting forth as of a recent date, a true and complete list of all
Hedging Agreements of the Company and each Subsidiary, the material terms
thereof (including the type, term effective date, termination date and notional
amounts or volumes), the net mark-to-market value therefor, any new credit
support agreements relating thereto not otherwise previously disclosed pursuant
to this Section 5.01(g), any margin required or supplied under any credit
support document, and the counterparty to each such agreement; provided that, to
the extent all information required to be delivered pursuant to this this
Section 5.01(g) has otherwise been made available for review by the Lenders on
the Company’s website at http://www.murphyoilcorp.com or at http://www.sec.gov,
the requirements of this Section 5.01(g) shall be satisfied upon delivery of a
certificate of a Financial Officer (i) notifying the Administrative Agent and
the Lenders that such information has been made available on one or both of the
above websites and (ii) certifying that such information constitutes a true and
complete list of all Hedging Agreements of the Company and each Subsidiary;

(h)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by the Company to its shareholders generally, as the
case may be; 

(i)    prior to the Investment Grade Rating Date, prompt written notice, and in
any event within five Business Days, of the occurrence of any Casualty Event
having a fair market value in excess of $25,000,000 or the commencement of any
action or proceeding that could reasonably be expected to result in a Casualty
Event having a fair market value in excess of $25,000,000;

(j)    promptly after the Rating Agencies shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change; and

(k)    promptly following any request therefor, (i) such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request and (ii)
information and documentation reasonably requested by



76

Credit Agreement

--------------------------------------------------------------------------------

 

 



the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the Beneficial Ownership Regulation.

Information required to be delivered pursuant to Section 5.01(a),  (b),  (c), or
(e) shall be deemed to have been delivered on the date on which (i) such
information is actually available for review by the Lenders on the Company’s
website at http://www.murphyoilcorp.com or at http://www.sec.gov, and (ii) the
Company provides notice to the Lenders that such information is available and
designates one or both of the above websites on which such information is
located.

Section 5.02    Notices of Material Events.  The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a)    the occurrence of any Default;

(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$75,000,000; and

(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Company
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

Section 5.03    Existence; Conduct of Business.  The Company will, and will
cause each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.04.

Section 5.04    Payment of Obligations.  The Company will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

Section 5.05    Maintenance of Properties.  The Company will, and will cause
each of its Material Subsidiaries to, (a) keep and maintain all property
material to the conduct of its



77

Credit Agreement

--------------------------------------------------------------------------------

 

 



business in good working order and condition, ordinary wear and tear excepted
and (b) operate its Oil and Gas Properties and other material Properties or
cause such Oil and Gas Properties and other material Properties to be operated
in a careful and efficient manner in accordance with the practices of the
industry and in compliance with all applicable contracts and agreements and in
compliance with all Governmental Requirements, including, without limitation,
applicable pro ration requirements and Environmental Laws, and all applicable
laws, rules and regulations of every other Governmental Authority from time to
time constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom.

Section 5.06    Insurance.  The Company will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.  Upon the reasonable request of the Administrative Agent from time to
time, the Company shall deliver to the Administrative Agent information in
reasonable detail as to the Company’s and its Subsidiaries’ insurance then in
effect, stating the names of the insurance companies, the amounts of insurance,
the dates of the expiration thereof and the properties and risks covered
thereby. In the event the Company or any Subsidiary at any time shall fail to
obtain or maintain any of the insurance required herein, then the Administrative
Agent, without waiving or releasing any obligations or resulting Default
hereunder, may at any time or times thereafter (but shall be under no obligation
to do so) obtain and maintain such policies of insurance and pay premiums and
take any other action with respect thereto which the Administrative Agent deems
advisable. All sums so disbursed by the Administrative Agent shall constitute
part of the Obligations, payable as provided in this Agreement.

Section 5.07    Books and Records; Inspection Rights.  The Company will, and
will cause each of its Material Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Company will, and
will cause each of its Material Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.

Section 5.08    Compliance with Laws. 

(a)    The Company will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and orders of any Governmental Authority applicable
to it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. 

(b)    Each Borrower will maintain in effect policies and procedures reasonably
designed to ensure compliance by such Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.    





78

Credit Agreement

--------------------------------------------------------------------------------

 

 



Section 5.09    Use of Proceeds.    

(a)    The proceeds of the Loans will be used only (i) to refinance all of the
outstanding Indebtedness and other obligations under the Existing Credit
Agreement and (ii) for general corporate purposes or as liquidity support for
commercial paper issued by or on behalf of the Company or a Subsidiary of the
Company. 

(b)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.  No Borrower will request any
Borrowing or Letter of Credit, and no Borrower shall directly or, to the
knowledge of such Borrower, indirectly use the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, except to the extent
permitted for a Person required to comply with Sanctions, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

Section 5.10    Reserve Reports.  Prior to the Investment Grade Rating Date:

(a)    On or before March 1st of each year, commencing March 1, 2019, the
Company shall furnish to the Administrative Agent and the Lenders a Reserve
Report, in form and substance consistent with the requirements set forth in the
definition thereof, evaluating the Proved Oil and Gas Properties of the Company
and its Subsidiaries as of the immediately preceding January 1st; provided that
if as of the last day of the fiscal quarter ending June 30th of such year, the
Consolidated Leverage Ratio for the period of four consecutive fiscal quarters
ending on such day exceeds 3.00 to 1.00, then, if requested by the
Administrative Agent, the Company shall furnish to the Administrative Agent and
the Lenders, on or before September 1st of such year, a Reserve Report, in form
and substance consistent with the requirements set forth in the definition
thereof, evaluating the Proved Oil and Gas Properties of the Company and its
Subsidiaries as of the immediately preceding July 1st of such year.  Each
Reserve Report shall be either prepared by one or more Approved Petroleum
Engineers, or by or under the supervision of the chief engineer of the Company,
who shall certify such Reserve Report to be true and accurate and to have been
prepared in accordance with the procedures used in the immediately preceding
January 1 Reserve Report.

(b)    With the delivery of each Reserve Report, the Company shall provide to
the Administrative Agent and the Lenders a certificate from a Responsible
Officer certifying that in all material respects:  (i) the information contained
in the Reserve Report, as applicable, and any other information delivered in
connection therewith is true and correct, (ii) the Company or its Subsidiaries
owns good and defensible title to the Oil and Gas Properties evaluated in such
Reserve Report, and such Properties are free of all Liens except for Liens
permitted by Section 6.03 and (iii) none of their Oil and Gas Properties have
been sold (other than Hydrocarbons sold in the ordinary course of business)
since the date of the most recently delivered Reserve Report hereunder except as
set forth on an exhibit to the certificate, which certificate shall list all of
its



79

Credit Agreement

--------------------------------------------------------------------------------

 

 



Oil and Gas Properties sold (other than Hydrocarbons sold in the ordinary course
of business) and in such detail as required by the Administrative Agent.

Section 5.11    [Reserved].

Section 5.12    Additional Guarantors.  Prior to the Investment Grade Rating
Date, with respect to any Person that after the Effective Date is or becomes a
Required Subsidiary Guarantor (other than MOCL), or with respect to MOCL, upon
any MOCL Guarantee Trigger Event, the Company shall, or shall cause its
Subsidiaries to, promptly (and in any event within ten days of the delivery of
the Compliance Certificate for any fiscal quarter or fiscal year, as applicable,
pursuant to Section 5.01(d) (or with respect to clause (i) of the definition of
MOCL Guarantee Trigger Event, within ten days of the date on which the Total
Credit Exposure (excluding any LC Exposure) exceeds $500,000,000)) cause such
Person to (i) become a Guarantor by executing and delivering to the
Administrative Agent a duly executed Guaranty Agreement (or supplement to a
Guaranty Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose), (ii) execute and deliver to the Administrative
Agent such legal opinions, organizational and authorization documents and
certificates of the type referred to in Section 4.01(b) and Section 4.01(g), and
(iii) deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

Section 5.13    [Reserved].

Section 5.14    Accounts.  Prior to the Investment Grade Rating Date, the
Company shall, and shall cause each Subsidiary to: (i) deposit or cause to be
deposited directly, all Cash Receipts into one or more Deposit Accounts listed
on Schedule 5.14, (ii) deposit or credit or cause to be deposited or credited
directly, all securities and financial assets held or owned by (whether directly
or indirectly), credited to the account of, or otherwise reflected as an asset
on the balance sheet of, the Company and its Subsidiaries (including, without
limitation, all marketable securities, treasury bonds and bills, certificates of
deposit, investments in money market funds and commercial paper) into one or
more Securities Accounts listed on Schedule 5.14 and (iii) cause all commodity
contracts held or owned by (whether directly or indirectly), credited to the
account of, or otherwise reflected as an asset on the balance sheet of, the
Company and its Subsidiaries, to be carried or held in one or more Commodity
Accounts listed on Schedule 5.14.

Section 5.15    [Reserved].

Section 5.16    More Favorable Financial Covenants.  Prior to the Investment
Grade Rating Date:

(a)    If, at any time after the Effective Date, any Other Debt Agreement
includes one or more Additional Financial Covenants (including, for the
avoidance of doubt, as a result of any amendment, supplement, waiver or other
modification to any Other Debt Agreement causing it to contain one or more
Additional Financial Covenants), then (i) on or prior to the third Business Day
following the effectiveness of any such Additional Financial Covenants, as
applicable, the Company shall notify the Administrative Agent thereof, and (ii)



80

Credit Agreement

--------------------------------------------------------------------------------

 

 



whether or not the Company provides such notice, the terms of this Agreement
shall, without any further action on the part of any Borrower, the
Administrative Agent or any Lender, be deemed to be amended automatically to
include each Additional Financial Covenant in this Agreement, mutatis mutandis
effective as of the date when such Additional Financial Covenant became
effective under such Other Debt Agreement. The Company further covenants to
promptly execute and deliver at its expense an amendment to this Agreement in
form and substance reasonably satisfactory to the Required Lenders evidencing
the amendment of this Agreement to include such Additional Financial Covenants
in this Agreement; provided that the execution and delivery of such amendment
shall not be a precondition to the effectiveness of such amendment as provided
for this Section 5.16(a), but shall merely be for the convenience of the parties
hereto.

(b)    If at any time after this Agreement is amended pursuant to
Section 5.16(a) to include any Additional Financial Covenant contained in any
Other Debt Agreement (each, an “Incorporated Provision”), such Incorporated
Provision ceases to be in effect under, or is deleted from, such Other Debt
Agreement, or is amended or modified for the purposes of such Other Debt
Agreement, so as to become less restrictive with respect to the Borrowers or any
of their respective Subsidiaries, then (i) on or prior to the third Business Day
following the effectiveness of any such cessation, deletion, amendment or
modification, the Company shall notify the Administrative Agent thereof, and
(ii) whether or not the Company provides such notice, so long as no Default or
Event of Default in respect of such Incorporated Provision shall be in
existence, the terms of this Agreement shall, without any further action on the
part of the Company, the Administrative Agent or any Lender, be deemed to be
amended automatically to delete such Incorporated Provision or incorporate the
same amendments or modifications to such Incorporated Provision, as applicable,
mutatis mutandis effective as of the date when such Incorporated Provision
ceased to be in effect under, or was deleted from, or was amended or modified in
such Other Debt Agreement. Upon the request of the Company, the Required Lenders
will execute and deliver an amendment to this Agreement to delete or similarly
amend or modify, as the case may be, such Incorporated Provision as in effect in
this Agreement.  Notwithstanding the foregoing, no amendment to this Agreement
pursuant to this Section 5.16(b) as the result of any Incorporated Provision
ceasing to be in effect or being deleted, amended or otherwise modified shall
cause any covenant or Event of Default in this Agreement to be less restrictive
as to the Company or any Subsidiary than such covenant or Event of Default as
contained in this Agreement as in effect on the Effective Date, and as amended,
supplemented or otherwise modified thereafter (other than as the result of the
application of Section 5.16(a)).

Section 5.17    Commodity Exchange Act Keepwell Provisions.  Prior to the
Investment Grade Rating Date, the Company hereby guarantees the payment and
performance of all Obligations of each Loan Party (other than the Company) and
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each Loan Party (other than
the Company) in order for such Loan Party to honor its obligations under its
respective Guaranty Agreement including obligations with respect to Hedging
Agreements (provided,  however, that the Company shall only be liable under this
Section 5.17 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 5.17, or otherwise
under this Agreement or any Loan Document, as it relates to such other Loan
Parties, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of the
Company under this Section 5.17 shall remain in full force and effect until all
amounts



81

Credit Agreement

--------------------------------------------------------------------------------

 

 



owing to the Guaranteed Parties on account of the Obligations are irrevocably
and indefeasibly paid in full in cash, no Letter of Credit is outstanding and
all of the Commitments are terminated.  The Company intends that this
Section 5.17 shall constitute, and this Section 5.17 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

Section 5.18    Canam Distribution Covenant.  Prior to the Investment Grade
Rating Date, the Company shall cause Canam to directly or indirectly transfer to
one or more Loan Parties, by way of dividend, prepayment of the Effective Date
Canam Intercompany Obligations or other distribution, within 30 days after (a)
the last day of each of the fiscal quarters of the Company ending June 30 and
December 31, an amount not less than the positive difference of (i) the Canam
Cash Amount as of the last day of such fiscal quarter minus (ii) $150,000,000
and (b) the last day of each of the fiscal quarters of the Company ending March
31 and September 30, an amount not less than the positive difference of (i) the
Canam Cash Amount as of the last day of such fiscal quarter minus (ii)
$200,000,000.  Concurrently with the consummation of each such transfer, the
Company shall deliver a certificate of a Financial Officer of the Company
certifying the calculation of the Canam Cash Amount (and attaching thereto
reasonably detailed back-up documentation with respect thereto) for such
applicable fiscal quarter.

Section 5.19    Permitted JV Closing.  On the Permitted JV Closing Date, the
Company shall deliver to the Administrative Agent a certificate of a Responsible
Officer certifying that (a) the Permitted JV Contribution Agreement (including
the exhibits and schedules attached thereto) shall not have been modified,
amended, supplemented or waived, and no consent shall have been granted
thereunder, in each case in a manner that is materially adverse to the Lender,
(b) attached thereto is a true, complete and correct copy of each of the
Permitted JV Agreements, (c) each of such Permitted JV Agreements is in full
force and effect and (d) except as attached thereto, no such Permitted JV
Agreement has not been amended, modified or supplemented.

Article VI
Negative Covenants

During the period commencing on and including the Effective Date and until the
Commitments have expired or terminated and the principal of and interest on each
Loan and all fees payable hereunder have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the Company covenants and agrees with the Lenders that:

Section 6.01    Indebtedness. 

(a)    Prior to the Investment Grade Rating Date, the Company will not, and will
not permit any Subsidiary to create, incur, assume or permit to exist, any
Indebtedness, except:

(i)    the Obligations;

(ii)    Indebtedness (other than (A) any such Indebtedness referred to in clause
(a)(iii) below and (B) Indebtedness constituting Guarantees by any Subsidiary of
Indebtedness of any Person) (x) existing on the Effective Date and set forth on
Schedule 6.01 





82

Credit Agreement

--------------------------------------------------------------------------------

 

 



hereto and (y) any Indebtedness that is incurred in exchange for, or the
proceeds of which are used to extend, refinance, replace, defease, discharge,
refund or otherwise retire for value any such Indebtedness; provided that, (1)
the aggregate principal amount (or accreted value, in the case of Indebtedness
issued with original issue discount) of any such Indebtedness incurred pursuant
to this clause (a)(ii)(y) (including undrawn or available committed amounts)
does not exceed the sum of (I) the aggregate principal amount (or accreted
value, in the case of Indebtedness issued with original issue discount) of the
Indebtedness being refinanced, plus (II) an amount necessary to pay all accrued
(including, for purposes of defeasance, future accrued) and unpaid interest on
the Indebtedness being refinanced and any fees (including original issue
discount and upfront fees), premiums and expenses related to such exchange or
refinancing, (2) any such Indebtedness incurred pursuant to this clause
(a)(ii)(y) has a stated maturity that is no earlier than the later of (I) the
date that is 180 days after the Maturity Date and (II) the maturity date of the
Indebtedness being refinanced, (3) the Indebtedness incurred pursuant to this
clause (a)(ii)(y) does not provide for any mandatory redemptions or repayments
prior to the date that is 180 days after the Maturity Date, (4) any such
Indebtedness incurred pursuant to this clause (a)(ii)(y) has terms (including
with respect to the priority thereof) that are substantially similar to (and, in
any event, no less favorable to the lenders) than those that were applicable to
the Indebtedness being refinanced and (5) any such Indebtedness incurred
pursuant to this clause (a)(ii)(y) is incurred solely by the Company and is not
Guaranteed by any Subsidiary;

﻿

(iii)    (A) the Existing Notes, in each case, to the extent outstanding on the
Effective Date; (B) any Indebtedness that is incurred in exchange for, or the
proceeds of which are used to extend, refinance, replace, defease, discharge,
refund or otherwise retire for value any Existing Notes; provided that, (1) the
aggregate principal amount (or accreted value, in the case of Indebtedness
issued with original issue discount) of any such Indebtedness incurred pursuant
to this clause (a)(iii)(B) (including undrawn or available committed amounts)
does not exceed the sum of (x) the aggregate principal amount (or accreted
value, in the case of Indebtedness issued with original issue discount) of the
Existing Notes being refinanced, plus (y) an amount necessary to pay all accrued
(including, for purposes of defeasance, future accrued) and unpaid interest on
the Existing Notes being refinanced and any fees, premiums and expenses related
to such exchange or refinancing, (2) any such Indebtedness incurred pursuant to
this clause (a)(iii)(B) has a stated maturity that is no earlier than the later
of (x) the date that is 180 days after the Maturity Date and (y) the maturity
date of the Existing Notes being refinanced, (3) the Indebtedness incurred
pursuant to this clause (a)(iii)(B) does not provide for any mandatory
redemptions or repayments prior to the date that is 180 days after the Maturity
Date except as a result of a customary change of control tender offer, (4) any
such Indebtedness incurred pursuant to this clause (a)(iii)(B) has terms
(including with respect to the priority thereof) that are either (x)
substantially similar to (and, in any event, no less favorable to the Lenders)
than those that were applicable to the Existing Notes being refinanced or (y)
otherwise on customary market terms as determined in good faith by the Company
in its reasonable judgment and (5) any such Indebtedness incurred pursuant to
this clause (a)(iii)(B) is incurred solely by the Company and is not Guaranteed
by any Subsidiary; and (C) senior unsecured or senior subordinated unsecured
Indebtedness; provided that, (1) both before and immediately after giving effect
to the incurrence of any such Indebtedness, (I) no Default has occurred and is
continuing or would result therefrom, (II) the Consolidated Leverage Ratio
(calculated on  pro forma basis using (i) Consolidated Total Debt as of such day
and (ii) Consolidated EBITDA for



83

Credit Agreement

--------------------------------------------------------------------------------

 

 



the period of four consecutive fiscal quarters most recently ended for which
financial statements have been delivered pursuant to Section 5.01(a) or
Section 5.01(b)) does not exceed 3.00 to 1.00 and (III) the Administrative Agent
shall have received a certificate of a Financial Officer of the Company, in form
and substance satisfactory to the Administrative Agent, certifying as to each of
the requirements set forth in the foregoing clauses (I) and (II), (2) any such
Indebtedness incurred pursuant to this clause (a)(iii)(C) has a stated maturity
that is no earlier than 90 days after the Maturity Date, (3) such Indebtedness
incurred pursuant to this clause (a)(iii)(C) does not provide for any mandatory
redemptions or repayments prior to the date that is 90 days after the Maturity
Date except as a result of a customary change of control tender offer, (4) any
such Indebtedness incurred pursuant to this clause (a)(iii)(C) has customary
market terms as determined in good faith by the Company in its reasonable
judgment and (5) any such Indebtedness incurred pursuant to this clause
(a)(iii)(C) is incurred solely by the Company and is not Guaranteed by any
Subsidiary;

﻿

(iv)    (A) Indebtedness of any Loan Party that is due and owing to the Company
or any Subsidiary of the Company; provided that any such Indebtedness shall be
unsecured and subordinated to the Obligations pursuant to the Subordinated
Intercompany Note or (B) to the extent permitted by Section 6.09, Indebtedness
of any Subsidiary that is not a Loan Party that is due and owing to the Company
or any Subsidiary of the Company;

(v)    Indebtedness of any Subsidiary that is not a Loan Party that is due and
owing to any other Subsidiary that is not a Loan Party;

(vi)    Indebtedness incurred to finance insurance premiums in the ordinary
course of business in an aggregate principal amount not to exceed the amount of
such insurance premiums;

(vii)    Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof or change the priority or security (if any) with respect thereto;
provided that (A) such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement, (B)
after giving effect to the incurrence of such Indebtedness, the Company shall be
in pro forma compliance with each of the Financial Covenants and (C) the
aggregate principal amount of Indebtedness permitted by this clause
(a)(vii) shall not exceed $200,000,000 at any time outstanding;

(viii)    Guarantees permitted by Section 6.02; and

(ix)    Indebtedness solely in the form of letters of credit and/or letters of
guaranty, including letters of credit and/or letters of guaranty issued for the
benefit of counterparties under Hedging Agreements permitted pursuant to Section
6.05;

provided that, notwithstanding anything herein to the contrary, no Indebtedness
permitted to be incurred and remain outstanding pursuant to the foregoing
clauses (a)(i) through (ix) shall



84

Credit Agreement

--------------------------------------------------------------------------------

 

 



be permitted to be in the form of Guarantees (with any Indebtedness in the form
a Guarantee being required to comply with the requirements set forth in
Section 6.02).

(b)    From and after the Investment Grade Rating Date:

(i)    the Company will not, and will not permit any Subsidiary to create,
incur, assume or permit to exist any Indebtedness to the extent that as a result
of such Indebtedness the Company would be, or could reasonably be expected to
be, in breach of the covenant set forth in Section 6.14(b);  

(ii)    the Company will not permit any Subsidiary to create, incur, assume or
permit to exist, any Indebtedness, except:

(A)    Indebtedness of any Subsidiary that is due and owing to the Company or
any Subsidiary of the Company;

(B)    Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof or
change the priority or security (if any) with respect thereto; provided that
such Indebtedness is incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement;

(C)    Indebtedness solely in the form of letters of credit and/or letters of
guaranty, in each case incurred in the ordinary course of business, including
letters of credit and/or letters of guaranty issued for the benefit of
counterparties under Hedging Agreements permitted pursuant to Section 6.05 and
any Guaranties of such Indebtedness; and

(D)    other Indebtedness; provided that the sum, without duplication, of (1)
the outstanding aggregate principal amount of all such Indebtedness, plus (2)
the Attributable Debt under all Sale and Leaseback Transactions of the Company
and its Subsidiaries, plus (3) the outstanding aggregate principal amount of all
Indebtedness or other obligations secured by Liens permitted under
Section 6.03(b)(v), shall not exceed 15% of Consolidated Net Tangible Assets at
the time of creation, incurrence or assumption thereof.

(iii)    The Company will not, and will not permit any Subsidiary to, enter into
any Sale and Leaseback Transaction if, after giving effect to such Sale and
Leaseback Transaction, the sum, without duplication, of (A) the aggregate amount
of the Attributable Debt under all Sale and Leaseback Transactions of the
Company and its Subsidiaries, plus (B) the outstanding aggregate principal
amount of all Indebtedness permitted under Section 6.01(b)(ii)(D), plus (C) the
outstanding aggregate principal amount of all Indebtedness or other obligations
secured by Liens permitted under Section 6.03(b)(v), shall exceed 15% of
Consolidated Net Tangible Assets at the time of consummation of such Sale and
Leaseback Transaction.



85

Credit Agreement

--------------------------------------------------------------------------------

 

 



Section 6.02    Subsidiary Guarantees Prior to the Investment Grade Rating
Date.  Prior to the Investment Grade Rating Date, the Company will not, at any
time, permit any Subsidiary to Guarantee any Indebtedness or other obligations
of any Person, except:

(a)    Guarantees by Subsidiaries constituting Obligations;

(b)    Performance guarantees in the ordinary course of business (excluding, for
the avoidance of doubt, Guarantees of surety bonds or similar instruments or any
other Indebtedness); and

(c)    Guarantees by Subsidiaries of any Indebtedness permitted pursuant to
Section 6.01(a)(ix).

Section 6.03    Liens.  The Company will not, and will not permit any Subsidiary
to, create, assume or suffer to exist any Lien on any asset now owned or
hereafter acquired by it, except:

(a)    Prior to the Investment Grade Rating Date:

(i)    Liens in favor of the Administrative Agent securing the Obligations
described in clause (a) of the definition thereof;

(ii)    any Lien on any property or asset of the Company or any Subsidiary
existing on the Effective Date and set forth in Schedule 6.03;  provided that
(i) such Lien shall not apply to any other Property or asset of the Company or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(iii)    Permitted Encumbrances;

(iv)    Liens on fixed or capital assets acquired, constructed or improved by
the Company or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 6.01(a)(vii), (ii) such Lien and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such Lien shall not apply to
any other property or assets of the Company or any Subsidiary;  

(v)    Liens securing any Indebtedness that constitutes Project Financing;

(vi)    Liens securing Indebtedness permitted by Section 6.01(a)(ix);  provided
that the aggregate principal amount of the Indebtedness secured thereby does not
exceed $100,000,000 at any time; and

(vii)    other Liens securing Indebtedness or other obligations in an aggregate
principal amount not exceeding $50,000,000 at any time.



86

Credit Agreement

--------------------------------------------------------------------------------

 

 



(b)    From and after the Investment Grade Rating Date, the Company will not,
and will not permit any Subsidiary to create, assume or suffer to exist any Lien
on any asset now owned or hereafter acquired by it, except:

(i)    Liens in favor of the Administrative Agent securing the Obligations;

(ii)    any Lien on any property or asset of the Company or any Subsidiary
existing on the Effective Date and set forth in Schedule 6.03;  provided that
(i) such Lien shall not apply to any other Property or asset of the Company or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(iii)    Permitted Encumbrances;

(iv)    Liens on fixed or capital assets acquired, constructed or improved by
the Company or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 6.01(b)(ii)(B), (ii) such Lien and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such Lien shall not apply to
any other property or assets of the Company or any Subsidiary; and

(v)    other Liens; provided that the sum, without duplication, of (1) the
outstanding aggregate principal amount of all Indebtedness permitted under
Section 6.01(b)(ii)(D), plus (2) the Attributable Debt under all Sale and
Leaseback Transactions of the Company and its Subsidiaries, plus (3) the
outstanding aggregate principal amount of all Indebtedness or other obligations
secured by such Liens, shall not exceed 15% of Consolidated Net Tangible Assets
at the time of creation, incurrence or assumption thereof.

Section 6.04    Fundamental Changes.  (a) The Company will not, and will not
permit any other Borrower to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or consummate a
Division as the Dividing Person, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
of its assets, or all or substantially all of the stock of any of its Material
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that if at the time thereof and immediately after
giving effect thereto, no Default shall have occurred and be continuing, any
Person may merge into the Company in a transaction in which the Company is the
surviving corporation.

(b)    Prior to the Investment Grade Rating Date, the Company will not permit
any Material Subsidiary to merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with any Material
Subsidiary, or consummate a Division as the Dividing Person, or permit any
Material Subsidiary to sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the stock of any of its Material
Subsidiaries (in each case, whether now



87

Credit Agreement

--------------------------------------------------------------------------------

 

 



owned or hereafter acquired), or liquidate or dissolve, except that if at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Person (other than any Borrower) may merge
into any Subsidiary in a transaction in which the surviving entity is a
Subsidiary; provided that (A) if any Borrower (other than the Company) is a
party to such transaction, such Borrower shall be the surviving entity and (B)
if any Guarantor (other than a Borrower) is a party to such transaction, such
Guarantor shall be the surviving entity, (ii) any such Subsidiary (other than a
Borrower) may sell, transfer, lease or otherwise dispose of its assets to the
Company or to another Subsidiary; provided that if such transferor is a
Guarantor, the acquirer shall be a Loan Party; and (iii) any such Subsidiary
(other than a Borrower) may liquidate or dissolve if the Company determines in
good faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders; provided that if
such Subsidiary is a Guarantor, the assets shall be distributed to or otherwise
received by a Loan Party.  

(c)    The Company will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

(d)    No Borrower will reorganize or otherwise change its jurisdiction of
organization or incorporation, or otherwise become organized or incorporated in
any jurisdiction, other than in any State of the United States, or in the case
of MOCL, any province of Canada or under the Canada Business Corporations Act.

Section 6.05    Hedging Agreements.  The Company will not, and will not permit
any of its Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements that are entered into in the ordinary course of business to hedge or
mitigate risks to which the Company or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities, and not for speculative
purposes; provided that the counterparty to each such Hedging Agreement shall,
at the time such Hedging Agreement is entered into, be a Lender or an Affiliate
of a Lender except where consented to by the Administrative Agent.

Section 6.06    Transactions with Affiliates.  The Company will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Company and its Subsidiaries not involving any
other Affiliate and (c) transactions pursuant to the Permitted JV Agreements.

Section 6.07    Restrictive Agreements; Subsidiary Distributions.  Until the
Investment Grade Rating Date has occurred, the Company will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon the ability of any Subsidiary to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to the Company or any other Subsidiary or to
Guarantee Indebtedness of



88

Credit Agreement

--------------------------------------------------------------------------------

 

 



the Company or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by (A) law or by this Agreement,
(B) the Permitted JV LLC Agreement in respect of the Permitted JV or Equity
Interests in the Permitted JV or (C) the Permitted JV Contribution Agreement in
respect of the Permitted JV or the “Assets” (as defined in the Permitted JV
Contribution Agreement) and (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale; provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder.

Section 6.08    Restricted Payments.  The Company will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except:

(a)    any Wholly‑Owned Subsidiaries of the Company may declare and pay
dividends and other distributions ratably with respect to their Equity
Interests;

(b)    the Company may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock);

(c)    the Company may make Restricted Payments pursuant to and in accordance
with stock option plans or other benefit plans for management or employees of
the Company and its Subsidiaries;

(d)    the Permitted JV may declare and pay dividends or other distributions in
accordance with the Permitted JV LLC Agreement and the Permitted JV Contribution
Agreement (including any non-ratable distributions to the extent expressly
provided therein);

(e)    prior to the Investment Grade Rating Date, the Company and any Subsidiary
may make Restricted Payments so long as (i) both before and immediately after
giving effect to any such Restricted Payment, (x) no Default has occurred and is
continuing or would result therefrom and (y) the Company shall be in pro forma
compliance with each of the Financial Covenants and (ii) the Administrative
Agent shall have received a certificate of a Financial Officer of the Company,
in form and substance satisfactory to the Administrative Agent, certifying as to
each of the requirements set forth in this clause (d); and

(f)    from and after the Investment Grade Rating Date, the Company and any
Subsidiary may make Restricted Payments so long as both before and immediately
after giving effect to any such Restricted Payment, no Default has occurred and
is continuing or would result therefrom.

Section 6.09    Investments Prior to the Investment Grade Rating Date.  Prior to
the Investment Grade Rating Date, the Company will not, and will not permit any
of its Subsidiaries to, make or permit to remain outstanding any Investment in
or to any Person, except:

(a)    (i) Investments made prior to the Effective Date in Subsidiaries in
existence on the Effective Date and (ii) other Investments in existence on the
Effective Date and



89

Credit Agreement

--------------------------------------------------------------------------------

 

 



described on Schedule 6.09 and any renewal or extension of any such Investments
referred to in this clause (a)(ii), so long so long as such renewal or extension
does not increase the amount of the Investment being renewed or extended (as
determined as of such date of renewal or extension);

(b)    Investments made by any Borrower or any other Loan Party in any Person
that, prior to such Investment, is a Loan Party;

(c)    Investments made by any Subsidiary that is not a Loan Party in the
Company or any Subsidiary of the Company; provided that any such Investment that
is the form of a loan or advance from a non-Loan Party to a Loan Party shall be
unsecured and subordinated to the Obligations pursuant to the Subordinated
Intercompany Note;

(d)    accounts receivable arising in the ordinary course of business, and
Investments received in connection with the bankruptcy or reorganization of
suppliers and customers or in settlement of delinquent obligations of, and other
disputes with, customers and suppliers to the extent reasonably necessary in
order to prevent or limit loss;

(e)    Permitted Investments;

(f)    Investments consisting of Hedging Agreements permitted under
Section 6.05;

(g)    to the extent constituting Investments, Guarantees of Indebtedness
permitted by Section 6.02;  

(h)    Investments received in connection with a Disposition permitted by
Section 6.11; and

(i)    Investments so long as (i) both before and immediately after giving
effect to any such Investment, no Default has occurred and is continuing or
would result therefrom, (ii) immediately before and after giving effect to such
Investment, the Company shall be in pro forma compliance with each of the
Financial Covenants and (iii) the Administrative Agent shall have received a
certificate of a Financial Officer of the Company, in form and substance
satisfactory to the Administrative Agent, certifying as to each of the
requirements set forth in this clause (i); and

(j)    Investments in the Permitted JV (i) in existence on the Permitted JV
Closing Date pursuant to the terms of the Permitted JV Contribution Agreement,
the Permitted JV MEPU Conveyance and the Permitted JV Units Conveyance and (ii)
made after the Permitted JV Closing Date pursuant to and in accordance with the
Permitted JV LLC Agreement.

Section 6.10    Restricted Debt Payments Prior to the Investment Grade Rating
Date.  Prior to the Investment Grade Rating Date, the Company will not, and will
not permit any of its Subsidiaries to, voluntarily Redeem any Junior
Indebtedness prior to its stated maturity, except the Company and any Subsidiary
may Redeem Junior Indebtedness so long as (i) both before and immediately after
giving effect to such Redemption, no Default has occurred and is continuing or
would result therefrom, (ii) immediately before and after giving effect to such
Redemption, the



90

Credit Agreement

--------------------------------------------------------------------------------

 

 



Company shall be in pro forma compliance with each of the Financial Covenants
and (iii) the Administrative Agent shall have received a certificate of a
Financial Officer of the Company, in form and substance satisfactory to the
Administrative Agent, certifying as to each of the requirements set forth in
this clause (b).

Section 6.11    Asset Dispositions Prior to the Investment Grade Rating
Date.  Prior to the Investment Grade Rating Date, the Company will not, and will
not permit any of its Subsidiaries to, Dispose of any Property, except:

(a)    Dispositions of Surplus Inventory;

(b)    Dispositions of Hydrocarbons and seismic data in the ordinary course of
business and consistent with past practices;

(c)    any Disposition of Property resulting from a Casualty Event;

(d)    Dispositions of accounts receivable in connection with the collection or
compromise thereof (other than in connection with any financing transaction);

(e)    so long as such Disposition would not result in a violation of the
limitations and agreements set forth in Section 6.04, additional Dispositions to
any Person (other than the Company or any Affiliate thereof); provided that (i)
both before and immediately after giving effect to such Disposition, no Default
has occurred and is continuing or would result therefrom, (ii) after giving to
such Disposition, the Company shall be pro forma compliance with each of the
Financial Covenants, (iii) the consideration received in respect of such
Disposition shall be equal to or greater than the fair market value of the
assets subject to such Disposition and (iv) the Administrative Agent shall have
received, at least three Business Days prior to the consummation of such
Disposition (or such shorter period as to which the Administrative Agent may
agree), a certificate of a Financial Officer of the Company, in form and
substance satisfactory to the Administrative Agent, certifying as to the matters
set forth in this clause (f);

(f)    other Dispositions for fair market value in an aggregate amount since the
Effective Date not to exceed $25,000,000 (determined at the time of any such
Disposition); and

(g)    the Disposition of the “MEPU Assets”, the “Medusa Spar Units” and the
“MEPU Cash Contribution” (as each such term is defined in the Permitted JV
Contribution Agreement) by Expro-USA to the Permitted JV pursuant to and in
accordance with the terms of the Permitted JV Contribution Agreement, and
Dispositions of Property by the Permitted JV permitted to be made without
“Mutual Consent of the Board” (as defined in the Permitted JV LLC Agreement)
pursuant to Section 5.6(b) of the Permitted JV LLC Agreement;

provided that if after giving effect to any Disposition pursuant to Section
6.11(c) (to the extent the fair market value of the Property subject to the
Casualty Event exceeds $25,000,000) or (e), the Consolidated Leverage Ratio
exceeds 2.75 to 1.00 (calculated on  pro forma basis using (i) Consolidated
Total Debt as of such day and (ii) Consolidated EBITDA for the period of four
consecutive fiscal quarters most recently ended for which financial statements
have been



91

Credit Agreement

--------------------------------------------------------------------------------

 

 



delivered pursuant to Section 5.01(a) or Section 5.01(b)), the Borrowers shall
prepay the Loans to the extent required by Section 2.10(d).

Section 6.12    Termination or Modifications of the Effective Date Canam
Intercompany Obligations Prior to the Investment Grade Rating Date.  Prior to
the Investment Grade Rating Date, the Company will not, and will not permit any
of its Subsidiaries to, (a) reduce, forgive, terminate, Dispose of, cancel or
otherwise similarly modify, the Effective Date Canam Intercompany Obligations or
(b) amend, modify, waive or otherwise change any term or condition relating to
the Effective Date Canam Intercompany Obligation in any manner that is, or would
be, taken as a whole, adverse to the interests of the Administrative Agent or
any other Guaranteed Party.

Section 6.13    New Accounts Prior to the Investment Grade Rating Date.  Prior
to the Investment Grade Rating Date, the Company will not, and will not permit
any Subsidiary to, open or otherwise establish or maintain, or deposit, credit
or otherwise transfer any Cash Receipts, securities, financial assets or any
other property into, any Deposit Account, Securities Account or Commodity
Account (other than any Excluded DDA) other than a Deposit Account, Securities
Account or Commodity Account listed on Schedule 5.14, which is maintained with
the Administrative Agent or a Lender or another financial institution reasonably
acceptable to the Administrative Agent.

Section 6.14    Financial Covenants.

(a)    Prior to the Investment Grade Rating Date:

(i)    Consolidated Leverage Ratio.  The Company will not, as of the last day of
any fiscal quarter of the Company, permit the Consolidated Leverage Ratio for
the period of four consecutive fiscal quarters ending on such day, to exceed
4.00 to 1.00.

(ii)    Consolidated Interest Coverage Ratio.  The Company will not, as of the
last day of any fiscal quarter of the Company, permit the Consolidated Interest
Coverage Ratio for the period of four consecutive fiscal quarters ending on such
day, to be less than 2.50 to 1.00.

(b)    Ratio of Consolidated Recourse Debt to Adjusted Consolidated
Capitalization.  From and after the Investment Grade Rating Date, the Company
will not, as of the last day of any fiscal quarter of the Company, permit the
ratio of (a) Consolidated Total Debt as of such day to (b) Consolidated Total
Capitalization as of such day, to exceed 60%.

Section 6.15    Amendment to Permitted JV Agreements.  From and after the
Permitted JV Closing Date, the Company will not, and will not permit any of its
Subsidiaries to, amend, modify or supplement (or permit to be amended, modified
or supplemented), or enter into any agreement that has the effect of amending,
modifying or supplementing any Permitted JV Agreement in a manner that would be
adverse to the Lenders in any material respect.

Section 6.16    Minimum Domestic Liquidity Prior to the Investment Grade Rating
Date.  If on March 31, 2022, (i) the Investment Grade Rating Date has not
occurred and (ii) the



92

Credit Agreement

--------------------------------------------------------------------------------

 

 



outstanding principal balance of the Company’s 4.00% Notes due 2022 and 3.70%
Notes due 2022 exceeds $550,000,000 in the aggregate, then the Company shall
maintain Domestic Liquidity of at least $550,000,000 at all times thereafter
until such notes are redeemed in whole or the Investment Grade Rating Date
occurs.

Article VII
Events of Default

Section 7.01    Events of Default.  If any of the following events (“Events of
Default”) shall occur at any time on or after the Effective Date:

(a)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise; 

(b)    any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
days;

(c)    any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with this Agreement (or any
amendment or modification hereof or waiver or consent hereunder), in or in
connection with any other Loan Document (or any amendment or modification
thereof or waiver or consent thereunder) or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement (or any amendment or modification hereof or waiver or
consent hereunder) or pursuant to or in connection with any other Loan Document
(or any amendment or modification thereof or waiver or consent thereunder),
shall, in any such case, prove to have been incorrect in any material respect
when made or deemed made;

(d)    any Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02, Section 5.03 (with
respect to such Borrower’s existence), Section 5.09, Section 5.10,
 Section 5.12,  Section 5.14,  Section 5.16,  Section 5.18 or Article VI;

(e)    any Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Section 7.01) or in any other Loan
Document, and such failure shall continue unremedied for a period of ten days
after notice thereof from the Administrative Agent to the Company (which notice
will be given at the request of any Lender);

(f)    the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;



93

Credit Agreement

--------------------------------------------------------------------------------

 

 



(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 45 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i)    the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j)    the Company or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $75,000,000 shall be rendered against the Company, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Company or any Subsidiary to enforce any such judgment;

(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m)    the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against any
Borrower or any Guarantor party thereto or shall be repudiated by any of them,
or any Borrower or any Guarantor or any of their respective Affiliates shall so
state in writing; or





94

Credit Agreement

--------------------------------------------------------------------------------

 

 



(n)    a Change in Control shall occur;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower;
and in case of any event with respect to any Borrower described in clause (h) or
(i) of this Section 7.01, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Borrower.

Section 7.02    Remedies.

(a)    In the case of an Event of Default other than one described in
Section 7.01(h) or Section 7.01(i), at any time thereafter during the
continuance of such Event of Default, the Administrative Agent may, and at the
request of the Required Lenders, shall, by notice to the Borrowers, take either
or both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Notes and the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers and the
Guarantors accrued hereunder and under the Notes and the other Loan Documents
(including, without limitation, the payment of cash collateral to secure the LC
Exposure as provided in Section 2.05(j)), shall become due and payable
immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by each Borrower and each Guarantor; and in case of an Event of
Default described in Section 7.01(h) or Section 7.01(i), the Commitments shall
automatically terminate and the Notes and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Borrowers and the Guarantors accrued hereunder and under the
Notes and the other Loan Documents (including, without limitation, the payment
of cash collateral to secure the LC Exposure as provided in Section 2.05(j)),
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers and
each Guarantor.

(b)    In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.





95

Credit Agreement

--------------------------------------------------------------------------------

 

 



(c)    Notwithstanding anything herein to the contrary, following the occurrence
and during the continuance of an Event of Default, and notice thereof to the
Administrative Agent by the Borrower or the Required Lenders, all payments
received on account of the Obligations shall, subject to Section 2.19, be
applied by the Administrative Agent as follows:

(i)    first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;

(ii)    second, pro rata to payment or reimbursement of that portion of the
Obligations constituting fees, expenses and indemnities payable to the Lenders;

(iii)    third, pro rata to payment of accrued interest on the Loans; 

(iv)    fourth, pro rata to payment of (A) principal outstanding on the Loans,
(B) reimbursement obligations in respect of Letters of Credit pursuant to
Section 2.05(e) (and cash collateralization of LC Exposure hereunder) and (C)
Guaranteed Cash Management Obligations owing to Guaranteed Cash Management
Providers;

(v)    fifth, pro rata to Guaranteed Hedging Obligations owing to Guaranteed
Hedging Parties;

(vi)    sixth, pro rata to any other Obligations; and

(vii)    seventh, any excess, after all of the Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Borrowers or as
otherwise required by any Governmental Requirement;

provided that, for the avoidance of doubt, Excluded Guaranteed Hedging
Obligations with respect to any Subsidiary Guarantor shall not be paid with
amounts received from such Subsidiary Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from the Borrowers and any
other Guarantors to preserve the allocation to Obligations otherwise set forth
above in this Section 7.02(c).

Article VIII
[Reserved]

Article IX
The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from,





96

Credit Agreement

--------------------------------------------------------------------------------

 

 



lend money to and generally engage in any kind of business with each Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.  In addition to and not in limitation of the foregoing, each
Borrower and each Lender acknowledges that the Administrative Agent is or may be
an agent, arranger and/or lender under other loans or other securities and
waives any existing or future conflicts of interest associated with its role
hereunder and in such other transactions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by any Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the



97

Credit Agreement

--------------------------------------------------------------------------------

 

 



preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article IX and Section 10.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while it was acting as Administrative
Agent and (ii) after such resignation or removal for as long as any of them
continues to act in any capacity hereunder or under any agreement or instrument
contemplated hereby, including in respect of any actions taken in connection
with transferring the agency to any successor Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Borrowers and their respective Affiliates) as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any related
agreement or any document furnished hereunder or thereunder and in deciding
whether or to the extent to which it will continue as a Lender or assign or
otherwise transfer its rights, interests and obligations hereunder.

Each Lender and each Issuing Bank hereby authorizes the Administrative Agent to
release any Guarantor from the Guaranty Agreement to which it is a party (i)
pursuant to the terms thereof or (ii) with respect to any Subsidiary Guarantor
at such time, on the Investment Grade Rating Date pursuant to Section 10.20.





98

Credit Agreement

--------------------------------------------------------------------------------

 

 



No Lead Arranger or Lender identified on the cover page of this Agreement (other
than the Administrative Agent) shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders in their capacity as such.  Without limiting the
foregoing, no Lead Arranger or Lender identified on the cover page as a
“syndication agent” or “co-documentation agent” (or any similar title) shall
have or be deemed to have any fiduciary relationship with any Lead Arranger or
any Lender.  Each Lender acknowledges that it has not relied, and will not rely,
on the Administrative Agent, any Lead Arranger or any other Lender so identified
in deciding to enter into this Agreement or in taking or not taking any action
hereunder.

Article X
Miscellaneous

Section 10.01    Notices.

(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i)    if to a Borrower, to the Company at 300 Peach Street, P.O. Box 7000, El
Dorado, Arkansas 71731-7000, Attention of Treasurer (Telecopy No. (870)
864-6274);

(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., JPMorgan
Loan and Agency Services Group, 500 Stanton Christiana Road, Ops 2, 3rd Floor
Newark, DE 19713, Attention of Loan and Agency Services Group (Telecopy No.
(302) 634-3301); and

(iii)    if to JPMorgan Chase Bank, N.A., in its capacity as Issuing Bank, to it
at JPMorgan Chase Bank, N.A., Letter of Credit Group, Global Trade Services,
10420 Highland Manor Dr., Tampa, Florida 33610, Attention of James Alonzo
(Telecopy No. (813) 432-5161);

(iv)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopy shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable



99

Credit Agreement

--------------------------------------------------------------------------------

 

 



Lender.  The Administrative Agent or the Company may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.

(d)    Electronic Systems.

(i)    Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Borrower or the other Loan Parties, any Lender, any Issuing
Bank or any other Person or entity for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Borrower’s, any
other Loan Party’s or the Administrative Agent’s transmission of communications
through an Electronic System.  “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Borrower or any other Loan Party pursuant to this Agreement, the
other Loan Documents or the transactions contemplated therein which is
distributed by the Administrative Agent, any Lender or any Issuing Bank by means
of electronic communications pursuant to this Section 10.01, including through
an Electronic System.

Section 10.02    Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate



100

Credit Agreement

--------------------------------------------------------------------------------

 

 



as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 10.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b)    Subject to Section 2.13(b) and Section 10.02(c), neither this Agreement
nor any provision hereof nor any other Loan Document nor any provision thereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by each Borrower and the Required Lenders or by each
Borrower and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) waive or amend Section 7.02(c)
or Section 10.16 without the written consent of each Lender; provided that any
waiver or amendment of Section 10.16, this proviso in this Section 10.02(b)(v),
 Section 10.02(b)(vi) or Section 10.02(b)(viii), shall also require the written
consent of each Guaranteed Hedging Party and each Guaranteed Cash Management
Provider, (vi) modify the terms of Section 7.02(c) without the written consent
of each Lender, Guaranteed Hedging Party and Guaranteed Cash Management Provider
adversely affected thereby, or amend or otherwise change the definition of
“Guaranteed Hedging Agreement,” “Guaranteed Hedging Obligations” or “Guaranteed
Hedging Party,” without the written consent of each Guaranteed Hedging Party
adversely affected thereby or the definition of “Guaranteed Cash Management
Agreement,” “Guaranteed Cash Management Obligations” or “Guaranteed Cash
Management Provider,” without the written consent of each Guaranteed Cash
Management Provider adversely affected thereby), (vii) release any Guarantor
from any Guaranty Agreement (except as set forth in such Guaranty Agreement or
pursuant to Section 10.20) or limit its liability in respect thereof, without
the written consent of each Lender or (viii) change any of the provisions of
this Section 10.02 or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender; provided,
 further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or any Issuing Bank hereunder or
under any other Loan Document without the prior written consent of



101

Credit Agreement

--------------------------------------------------------------------------------

 

 



the Administrative Agent or such Issuing Bank, as the case may be.
 Notwithstanding the foregoing, any supplement to Schedule 3.14 shall be
effective simply by delivering to the Administrative Agent a supplemental
schedule clearly marked as such and, upon receipt, the Administrative Agent will
promptly deliver a copy thereof to the Lenders.

(c)    if the Administrative Agent and the Company acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Company shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.

Section 10.03    Expenses; Indemnity; Damage Waiver.  (a) Each Borrower is
jointly and severally obligated to pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Bank or any Lender,
including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section 10.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including all such reasonable
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. 

(b)    Each Borrower shall indemnify the Administrative Agent, each Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit issued
by it if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
release of Hazardous Materials on or from any property owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by any Borrower or any other Loan Party or its or their
respective equity holders, Affiliates, creditors or any other third Person and
whether



102

Credit Agreement

--------------------------------------------------------------------------------

 

 



based on contract, tort or any other theory and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.  This
Section 10.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

(c)    To the extent that any Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or any Issuing Bank under paragraph (a)
or (b) of this Section 10.03, each Lender severally agrees to pay to the
Administrative Agent or such Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or such Issuing Bank in its capacity as such.

(d)    To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e)    All amounts due under this Section 10.03 shall be payable promptly after
written demand therefor.

Section 10.04    Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) a Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by a Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section 10.04.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section 10.04)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:





103

Credit Agreement

--------------------------------------------------------------------------------

 

 



(A)    each Borrower; provided that each Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof; provided,  further, that no consent of any Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;

(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender (other than a Defaulting Lender) with a Commitment immediately prior
to giving effect to such assignment; and

(C)    each Issuing Bank.

(ii)    Assignments shall be subject to the following additional conditions: 

(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrowers and the Administrative Agent otherwise consent; provided that no such
consent of the Borrowers shall be required if an Event of Default has occurred
and is continuing;

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants), together with a processing and
recordation fee of $3,500; and

(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

For the purposes of this Section 10.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:





104

Credit Agreement

--------------------------------------------------------------------------------

 

 



“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(d) the Company or any of its Affiliates; provided that, such company,
investment vehicle or trust shall not constitute an Ineligible Institution if it
(x) has not been established for the primary purpose of acquiring any Loans or
Commitments, (y) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (z) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business.

(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section 10.04, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.14,  Section 2.15,  Section 2.16,  Section 10.03 and
Article IX).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 10.04.

(iv)    The Administrative Agent, acting for this purpose as a non‑fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register (which register may be
in electronic form) for the recordation of the names and addresses of the
Lenders, and the Commitment of, and principal amount (and stated interest) of
the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and each Borrower, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by any Borrower, the Issuing Banks
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an



105

Credit Agreement

--------------------------------------------------------------------------------

 

 



agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants), the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this
Section 10.04 and any written consent to such assignment required by paragraph
(b) of this Section 10.04, the Administrative Agent shall accept such Assignment
and Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(d),
 Section 2.05(e),  Section 2.06(b),  Section 2.17(d) or Section 10.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c)    Any Lender may, without the consent of any Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”), other than an Ineligible Institution, in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) each Borrower, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant.  Each Borrower agrees that each Participant shall be entitled to
the benefits of Section 2.14,  Section 2.15 and Section 2.16 (subject to the
requirements and limitations therein, including the requirements under
Section 2.16(f), it being understood that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 10.04;  provided that such Participant
(A) agrees to be subject to the provisions of Section 2.18 as if it were an
assignee under paragraph (b) of this Section 10.04; and (B) shall not be
entitled to receive any greater payment under Section 2.14 or Section 2.16, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  Each Lender that sells a participation agrees, at
the Company’s request and expense, to use reasonable efforts to cooperate with
the Company to effectuate the provisions of Section 2.18(b) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.17(c) as though it were
a Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an non-fiduciary agent of the Borrowers, maintain a register on which
it enters the



106

Credit Agreement

--------------------------------------------------------------------------------

 

 



name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or an central bank, and this Section 10.04
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. 

Section 10.05    Survival.  All covenants, agreements, representations and
warranties made by any Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or a Letter
of Credit is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Section 2.14,  Section 2.15,  Section 2.16,
 Section 10.03 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.    

Section 10.06    Counterparts; Integration; Effectiveness; Electronic
Execution. 

(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and (ii) the reductions
of the Letter of Credit Commitment of any Issuing Bank constitute the entire
contract among the parties relating to the



107

Credit Agreement

--------------------------------------------------------------------------------

 

 



subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. 

(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.  The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.

Section 10.07    Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. 

Section 10.08    Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Borrower
against any of and all the obligations of such Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured.  The rights of each Lender under this
Section 10.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

Section 10.09    Governing Law; Jurisdiction; Consent to Service of
Process.  (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

(b)    Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in the Borough of Manhattan, and of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for



108

Credit Agreement

--------------------------------------------------------------------------------

 

 



recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Borrower or its properties in the courts of any jurisdiction.

(c)    Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 10.09.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01.  Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

(e)    In furtherance of the foregoing, MOCL hereby irrevocably appoints the
Company, with an office on the date hereof at the address specified in
Section 10.01, as its authorized agent with all powers necessary to receive on
its behalf service of copies of the summons and complaint and any other process
which may be served in any action or proceeding arising out of or relating to
the Loan Documents in any of the courts in and of the State of New York.  Such
service may be made by mailing or delivering a copy of such process to MOCL in
care of the Company at the Company’s above address and MOCL hereby irrevocably
authorizes and directs the Company to accept such service on its behalf and
agrees that the failure of the Company to give any notice of any such service to
MOCL shall not impair or affect the validity of such service or of any judgment
rendered in any action or proceeding based thereon.  If for any reason the
Company shall cease to act as process agent, MOCL shall appoint forthwith, in
the manner provided for herein, a single successor process agent qualified to
act as an agent for service of process with respect to all courts in and of the
State of New York and acceptable to the Administrative Agent.  Nothing in this
paragraph shall affect the right of the Administrative Agent or any Lender to
serve legal process in any other manner permitted by law or limit the right of
the Administrative Agent or any Lender to bring any action or proceeding against
MOCL or its property in the courts of other jurisdictions. To the extent that
MOCL has or hereafter may acquire any right of immunity from jurisdiction of any
court on the grounds of sovereignty or otherwise with respect to itself or its
property, MOCL hereby irrevocably waives such immunity for itself and for its
property in respect of all of its Obligations under the Loan Documents.

Section 10.10    Waiver of Jury Trial.  Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in any legal proceeding directly or indirectly arising out of or relating
to this



109

Credit Agreement

--------------------------------------------------------------------------------

 

 



Agreement or the Transactions contemplated hereby (whether based on contract,
tort or any other theory).  Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section 10.10.

Section 10.11    Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12    Confidentiality.  Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority or self-regulatory body) such as the National Association of Insurance
Commissioners, (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 10.12, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the consent of the Company, (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section 10.12 or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrowers, or (i) on a confidential basis to (i)
any rating agency in connection with rating the Borrowers or their Subsidiaries
or the credit facility established hereby, (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the credit facility established hereby or (iii) to any provider
of credit insurance.  For the purposes of this Section 10.12, “Information”
means all information received from any Borrower relating to such Borrower or
its business, other than any such information that is available to the
Administrative Agent, the Issuing Banks or any Lender on a nonconfidential basis
prior to disclosure by such Borrower and other than information pertaining to
this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from a Borrower after the Effective
Date, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section 10.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same



110

Credit Agreement

--------------------------------------------------------------------------------

 

 



degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.    

Section 10.13    Material Non-Public Information.

(a)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN Section 10.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWERS AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(b)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY ANY BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO
EACH BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

Section 10.14    Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 10.14 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 10.15    USA Patriot Act.  Each Lender that is subject to the
requirements of the Patriot Act hereby notifies each Borrower and the Guarantors
that pursuant to the requirements of the Act, it is required to obtain, verify
and record information that identifies each Borrower and the Guarantors, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify each Borrower and the Guarantors in
accordance with the Act.





111

Credit Agreement

--------------------------------------------------------------------------------

 

 



Section 10.16    Hedging Agreements; Cash Management Agreements.

(a)    Except as provided in Section 10.02(b), no Guaranteed Hedging Provider or
Guaranteed Cash Management Provider shall have any voting rights under any Loan
Document as a result of the existence of any Guaranteed Hedging Obligation or
Guaranteed Cash Management Obligation owed to it.

(b)    If any Lender determines, acting reasonably, that any applicable law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender to hold or benefit from a Lien over real property
pursuant to any law of the United States or any State thereof, such Lender may
notify the Administrative Agent and disclaim any benefit of such Lien to the
extent of such illegality; provided, that such determination or disclaimer by
such Lender shall not invalidate or render unenforceable such Lien for the
benefit of any other Lender.

Section 10.17    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 10.18    No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrowers acknowledge and agree, and acknowledge its
Subsidiaries’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship (except solely with respect to the Administrative Agent or the
applicable Lender maintaining a Register or Participant Register, as applicable,
as expressly provided in



112

Credit Agreement

--------------------------------------------------------------------------------

 

 



Section 10.04) between the Borrowers and the Subsidiaries, on the one hand, and
the Administrative Agent or any Lender, on the other hand, is intended to be or
has been created in respect of the transactions contemplated hereby or by the
other Loan Documents, irrespective of whether the Administrative Agent or any
Lender has advised or is advising the Borrower or any Subsidiary on other
matters; (ii) the arranging and other services regarding this Agreement provided
by the Administrative Agent and the Lenders are arm’s-length commercial
transactions between the Borrowers and the Subsidiaries, on the one hand, and
the Administrative Agent and the Lenders, on the other hand; (iii) the Borrowers
have consulted their own legal, accounting, regulatory and tax advisors to the
extent that it has deemed appropriate; and (iv) the Borrowers are capable of
evaluating, and understand and accept, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; and (b) (i)
the Administrative Agent and the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrowers or any of the Subsidiaries, or any other Person; (ii) neither
the Administrative Agent nor the Lenders has any obligation to the Borrowers or
any of the Subsidiaries with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Lenders and their
respective Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of the Borrowers and the Subsidiaries, and neither the Administrative
Agent nor the Lenders has any obligation to disclose any of such interests to
the Borrowers or the Subsidiaries. To the fullest extent permitted by Law, the
Borrowers hereby waive and release any claims that they may have against the
Administrative Agent and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Section 10.19    Currency Conversion; Judgment Currency.

(a)    Notwithstanding anything to the contrary contained herein, if any payment
of any obligation shall be made in a currency other than the currency required
hereunder, such amount shall be converted into the currency required hereunder
at the rate determined by the Administrative Agent, as the rate quoted by it in
accordance with methods customarily used by the Administrative Agent for such or
similar purposes as the spot rate for the purchase by the Administrative Agent
of the required currency with the currency of actual payment through its
principal foreign exchange trading office at approximately 11:00 a.m. (local
time at such office) two Business Days prior to the effective date of such
conversion; provided that the Administrative Agent may obtain such spot rate
from another financial institution actively engaged in foreign currency exchange
if the Administrative Agent does not then have a spot rate for the required
currency.

(b)    The obligations of each party hereto in respect of any sum due to any
other party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than dollars, be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
dollars with the Judgment Currency; and if the amount of dollars so purchased is
less than the sum



113

Credit Agreement

--------------------------------------------------------------------------------

 

 



originally due to the Applicable Creditor in dollars, such party agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such deficiency.  The obligations of the parties
contained in this Section shall survive the termination of this Agreement and
the payment of all other amounts owing hereunder.

Section 10.20    Release of Guarantees.  On the Investment Grade Rating Date, so
long as no Default has occurred and is continuing, then, promptly following the
Company’s written request therefor, the Administrative Agent shall execute a
release of each Subsidiary Guarantor from its surety and guarantee liabilities
and obligations as a Guarantor under the Guaranty Agreement (and each such
Person shall cease to constitute a “Guarantor” thereunder and hereunder), other
than those obligations which are expressly stated to survive termination of the
Guaranty Agreement.  For the avoidance of doubt, any such release shall in no
way impair or affect the liabilities and obligations of the Company (including
in its capacity as a Guarantor) under the Credit Agreement and the other Loan
Documents, or any other Borrower under the Credit Agreement and the other Loan
Documents (other than the Guaranty Agreement), all of which liabilities and
obligations shall continue in full force and effect on and after the Investment
Grade Rating Date.

[SIGNATURE PAGES BEGIN NEXT PAGE]

﻿

 

114

Credit Agreement

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

﻿

 

 

﻿

 

 

﻿

MURPHY OIL CORPORATION

﻿

 

 

﻿

By:

/s/ John B. Gardner

﻿

Name:

John B. Gardner

﻿

Title:

Vice President and Treasurer

﻿

﻿

﻿

 

 

﻿

 

 

﻿

MURPHY EXPLORATION & PRODUCTION COMPANY – INTERNATIONAL

﻿

 

 

﻿

By:

/s/ John B. Gardner

﻿

Name:

John B. Gardner

﻿

Title:

Vice President and Treasurer

﻿

﻿

﻿

 

 

﻿

 

 

﻿

MURPHY OIL COMPANY LTD.

﻿

 

 

﻿

By:

/s/ John B. Gardner

﻿

Name:

John B. Gardner

﻿

Title:

Vice President and Treasurer

﻿

﻿





Signature Page

Credit Agreement

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

 

 

Administrative Agent, Issuing Bank, & Lender:

JPMORGAN CHASE BANK, N.A.

 

 

 

 

By:

/s/ Jeffery C. Miller

 

Name:

Jeffery C. Miller

 

Title:

Executive Director

 





Signature Page

Credit Agreement

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

 

 

Syndication Agent, Issuing Bank, & Lender:

BANK OF AMERICA, N.A.

 

 

 

 

By:

/s/ Pace Doherty

 

Name:

Pace Doherty

 

Title:

Vice President

﻿





Signature Page

Credit Agreement

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

 

 

Co-Documentation Agent, Issuing Bank, & Lender:

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Borden Tennant

 

Name:

Borden Tennant

 

Title:

Vice President

 





Signature Page

Credit Agreement

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

Lender:

DNB CAPITAL LLC

﻿

 

 

﻿

By:

/s/ James Grubb

﻿

Name:

James Grubb

﻿

Title:

Vice President

﻿

 

 

﻿

By:

/s/ Robert Dupree

﻿

Name:

Robert Dupree

﻿

Title:

Senior Vice President

﻿

﻿

﻿

 

 

Co-Documentation Agent and Issuing Bank:

DNB BANK ASA, NEW YORK BRANCH

﻿

 

 

﻿

By:

/s/ Evan W. Uhlick

﻿

Name:

Evan W. Uhlick

﻿

Title:

Senior Vice President

﻿

 

 

﻿

By:

/s/ Philip F. Kurpiewski

﻿

Name:

Philip F. Kurpiewski

﻿

Title:

Senior Vice President

 





Signature Page

Credit Agreement

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

Co-Documentation Agent, Issuing Bank & Lender:

MUFG BANK, LTD.

﻿

 

 

﻿

By:

Stephen W. Warfel

﻿

Name:

Stephen W. Warfel

﻿

Title:

Managing Director

 





Signature Page

Credit Agreement

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

Co-Documentation Agent, Issuing Bank & Lender:

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH

﻿

 

 

﻿

By:

/s/ Donovan Crandall

﻿

Name:

Donovan Crandall

﻿

Title:

Managing Director

 





Signature Page

Credit Agreement

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

Co-Documentation Agent, Issuing Bank & Lender:

REGIONS BANK

﻿

 

 

﻿

By:

/s/ Kelly L. Elmore III

﻿

Name:

Kelly L. Elmore III

﻿

Title:

Managing Director

 





Signature Page

Credit Agreement

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

Lender:

EXPORT DEVELOPMENT CANADA

﻿

 

 

﻿

By:

/s/ Trevor Mulligan

﻿

Name:

Trevor Mulligan

﻿

Title:

Financing Manager

﻿

 

 

﻿

By:

/s/ Michael Lambe

﻿

Name:

Michael Lambe

﻿

Title:

Financing Manager

 





Signature Page

Credit Agreement

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

Lender:

CAPITAL ONE, NATIONAL ASSOCIATION

﻿

 

 

﻿

By:

/s/ Christopher Kuna

﻿

Name:

Christopher Kuna

﻿

Title:

Director

 





Signature Page

Credit Agreement

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

Lender:

BMO HARRIS BANK N.A.

﻿

 

 

﻿

By:

/s/ Gumaro Tijerina

﻿

Name:

Gumaro Tijerina

﻿

Title:

Managing Director

 





Signature Page

Credit Agreement

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

Lender:

HSBC BANK USA, N.A.

﻿

 

 

﻿

By:

/s/ John Robinson

﻿

Name:

John Robinson

﻿

Title:

Managing Director

 





Signature Page

Credit Agreement

--------------------------------------------------------------------------------

 

 



﻿

c

 

 

Lender:

SUMITOMO MITSUI BANKING CORPORATION

﻿

 

 

﻿

By:

/s/ James D. Weinstein

﻿

Name:

James D. Weinstein

﻿

Title:

Managing Director

 





Signature Page

Credit Agreement

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

Lender:

BANCORPSOUTH BANK

﻿

 

 

﻿

By:

/s/ Ronald L. Hendrix

﻿

Name:

Ronald L. Hendrix

﻿

Title:

Executive Vice President

 





Signature Page

Credit Agreement

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

Lender:

HANCOCK WHITNEY BANK

﻿

 

 

﻿

By:

/s/ Nancy Moragas

﻿

Name:

Nancy Moragas

﻿

Title:

Senior Vice President

 





Signature Page

Credit Agreement

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

Lender:

STANDARD CHARTERED BANK

﻿

 

 

﻿

By:

/s/ Daniel Mattern

﻿

Name:

Daniel Mattern

﻿

Title:

Associate Director

 





Signature Page

Credit Agreement

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

Lender:

SOCIETE GENERALE

﻿

 

 

﻿

By:

/s/ Diego Medina

﻿

Name:

Diego Medina

﻿

Title:

Director

 





Signature Page

Credit Agreement

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

Lender:

SIMMONS BANK

﻿

 

 

﻿

By:

/s/ Robert L. Robinson, IV

﻿

Name:

Robert L. Robinson, IV

﻿

Title:

Community President

 

﻿

 

Signature Page

Credit Agreement

--------------------------------------------------------------------------------

 

Schedule 2.01

to Credit Agreement

COMMITMENTS

﻿

 

 


Lender

Amount of Commitment

Percentage of Commitment

JPMorgan Chase Bank, N.A.

$130,000,000.00  8.125000000% 

Bank of America, N.A.

$130,000,000.00  8.125000000% 

Wells Fargo Bank, National Association

$130,000,000.00  8.125000000% 

DNB Capital LLC

$130,000,000.00  8.125000000% 

MUFG Bank, Ltd.

$130,000,000.00  8.125000000% 

The Bank of Nova Scotia

$130,000,000.00  8.125000000% 

Regions Bank

$130,000,000.00  8.125000000% 

Export Development Canada

$100,000,000.00  6.250000000% 

Capital One, National Association

$100,000,000.00  6.250000000% 

BMO Harris Bank N.A.

$100,000,000.00  6.250000000% 

HSBC Bank USA, N.A.

$70,000,000.00  4.375000000% 

Sumitomo Mitsui Banking Corporation

$70,000,000.00  4.375000000% 

BancorpSouth Bank

$65,000,000.00  4.062500000% 

Hancock Whitney Bank

$50,000,000.00  3.125000000% 

Standard Chartered Bank

$50,000,000.00  3.125000000% 

Societe Generale

$50,000,000.00  3.125000000% 

Simmons Bank

$35,000,000.00  2.187500000% 

Total:

$1,600,000,000  100.000000000% 

﻿

 

 

--------------------------------------------------------------------------------

 

 

﻿

Schedule 2.05
to Credit Agreement

EXISTING LETTERS OF CREDIT

﻿

 

 

 

 

 

 

 

Alias

Pricing Option

Facility/Borrowers

Current Amount

Original Amount

CCY

Effective Date

Adjusted Expiry

BOA 68134815

Standby Letter of Credit

R/C COMM / MURPHY EXPLOR & PROD CO - INT

0  12,850.00 

USD

16-Aug-17

30-Oct-18

GT110035/17

Standby Letter of Credit

R/C COMM / MURPHY EXPLOR & PROD CO - INT

0  2,975,609.76 

USD

5-Oct-17

20-Nov-18

GT110121/18

Standby Letter of Credit

R/C COMM / MURPHY EXPLOR & PROD CO - INT

632,511.07  632,511.07 

USD

13-Mar-18

12-Jun-19

GT110129/18

Standby Letter of Credit

R/C COMM / MURPHY EXPLOR & PROD CO - INT

126,502.00  126,502.00 

USD

13-Mar-18

12-Jun-19

GT110130/18

Standby Letter of Credit

R/C COMM / MURPHY EXPLOR & PROD CO - INT

126,502.00  126,502.00 

USD

3-Apr-18

2-Jul-19

GT110136/18

Standby Letter of Credit

R/C COMM / MURPHY EXPLOR & PROD CO - INT

5,060.00  5,060.00 

USD

6-Jun-18

7-Mar-19

TFTS-952327

Standby Letter of Credit

R/C COMM / MURPHY EXPLOR & PROD CO - INT

669,200.00  631,911.53 

USD

22-Mar-17

19-May-19

OSB48621GWS CAD

Standby Letter of Credit

R/C COMM / MURPHY OIL COMPANY LTD.

14,477,296.79  14,181,238.78 

USD

20-Jun-18

19-Jun-19

BOA 68133139

Standby Letter of Credit

R/C COMM / MURPHY OIL CORP

2,575,000.00  2,900,000.00 

USD

24-May-17

24-May-19

IS0010871

Standby Letter of Credit

R/C COMM / MURPHY OIL CORP

102,071.00  102,071.00 

USD

1-Feb-17

3-Feb-20

OSB31299GWS CAD

Standby Letter of Credit

R/C COMM / MURPHY OIL CORP

1,151,277.92  1,119,778.50 

USD

9-Nov-16

18-Oct-19

OSB46464GWS CAD

Standby Letter of Credit

R/C COMM / MURPHY OIL CORP

381,303.25  387,852.29 

USD

5-Apr-18

31-Dec-19

GT110153/18

Standby Letter of Credit

R/C COMM / MURPHY EXPLOR & PROD CO - INT

4,843.79  4,843.79 

USD

25-Sep-18

24-Sep-19

GT110154/18

Standby Letter of Credit

R/C COMM / MURPHY EXPLOR & PROD CO - INT

4,843.79  4,843.79 

USD

25-Sep-18

24-Sep-19

GT110155/18

Standby Letter of Credit

R/C COMM / MURPHY EXPLOR & PROD CO - INT

4,843,787.84  4,843,787.84 

USD

25-Sep-18

24-Sep-19

﻿





2

--------------------------------------------------------------------------------

 

 



Schedule 3.14
to Credit Agreement

SUBSIDIARIES

﻿

 

 

 

 

 

 

 

 

Name of Subsidiary

Type of Entity

Jurisdiction

Principal Place of Business

Chief Executive Office

Equity Interests Issued

Material Subsidiary

Guarantor/Required Subsidiary Guarantor

Excluded Canam Entity

Arkansas Oil Company

Corporation1

Delaware

Arkansas

El Dorado

100 %
Common Stock2

No

No

No

Caledonia Land Company

Corporation

Delaware

Arkansas

El Dorado

100 %
Common Stock

No

No

No

El Dorado Engineering Inc.

Corporation

Delaware

Arkansas

El Dorado

100 %
Common Stock

No

No

No

El Dorado Contractors

Corporation

Delaware

Arkansas

El Dorado

100 %
Common Stock

No

No

No

Marine Land Company

Corporation

Delaware

Arkansas

El Dorado

100 %
Common Stock

No

No

No

Murphy Eastern Oil Company

Corporation

Delaware

Inactive

El Dorado

100 %
Common Stock

No

No

No

Murphy Exploration & Production Company

Corporation

Delaware

Holding Company

Houston

100 %
Common Stock

Yes

Guarantor

No

________________________

1 All Subsidiaries are “C” corporations or the equivalent in other
jurisdictions.

2 All Subsidiaries have issued common stock. There are no other classes of
equity except see notes below pertaining to certain Australian entities.





3

--------------------------------------------------------------------------------

 

 



Name of Subsidiary

Type of Entity

Jurisdiction

Principal Place of Business

Chief Executive Office

Equity Interests Issued

Material Subsidiary

Guarantor/Required Subsidiary Guarantor

Excluded Canam Entity

Mentor Holding Corporation

Corporation

Delaware

Inactive

El Dorado

100 %
Common Stock

No

No

No

Mentor Excess and Surplus Lines Insurance Company

Corporation

Delaware

Inactive

El Dorado

100 %
Common Stock

No

No

No

MIRC
Corporation

Corporation

Louisiana

Inactive

El Dorado

100 %
Common Stock

No

No

No

Murphy Building Corporation

Corporation

Delaware

Arkansas

El Dorado

100 %
Common Stock

No

No

No

Murphy Exploration & Production Company – International

Corporation

Delaware

Worldwide

Houston

100 %
Common Stock

Yes

Guarantor

No

Canam Offshore Limited

Corporation

Bahamas

Holding Company

Nassau

100 %
Common Stock

Yes

No

Yes

Canam Brunei Oil Ltd.

Corporation

Bahamas

Brunei

Kuala Lumpur

100 %
Common Stock

No

No

Yes

Murphy Peninsular Malaysia Oil Co., Ltd.

Corporation

Bahamas

Malaysia

Kuala Lumpur

100 %
Common Stock

No

No

Yes

Murphy Sabah Oil Co., Ltd.

Corporation

Bahamas

Malaysia

Kuala Lumpur

100 %
Common Stock

No

No

Yes

Murphy Sarawak Oil Co., Ltd.

Corporation

Bahamas

Malaysia

Kuala Lumpur

100 %
Common Stock

No

No

Yes





4

--------------------------------------------------------------------------------

 

 



Name of Subsidiary

Type of Entity

Jurisdiction

Principal Place of Business

Chief Executive Office

Equity Interests Issued

Material Subsidiary

Guarantor/Required Subsidiary Guarantor

Excluded Canam Entity

El Dorado Exploration, S.A.

Corporation

Delaware

Inactive

N/A

100 %
Common Stock

No

No

No

Murphy Asia Oil Co., Ltd.

Corporation

Bahamas

SE Asia

Kuala Lumpur

100 %
Common Stock

No

No

No

Murphy Australia Holdings Pty.
Ltd

Corporation

Western Australia

Australia

Perth

100%
Preferred3

No

No

No

Murphy Australia AC/P 57 Oil Pty. Ltd.

Corporation

Western Australia

Australia

Perth

100 %
Common Stock

No

No

No

Murphy Australia AC/P 58 Oil Pty. Ltd.

Corporation

Western Australia

Australia

Perth

100 %
Common Stock

No

No

No

Murphy Australia EPP43 Oil
Pty. Ltd.

Corporation

Western Australia

Australia

Perth

100 %
Common Stock

No

No

No

Murphy Australia NT/P80 Oil Pty. Ltd

Corporation

Western Australia

Australia

Perth

100 %
Common Stock

No

No

No

Murphy Australia Oil Pty. Ltd

Corporation

Western Australia

Australia

Perth

100%
Preferred4

No

No

No

Murphy Australia AC/P 36 Oil Pty. Limited

Corporation

Western Australia

Australia

Perth

100 %
Common Stock

No

No

No

________________________

3 Redeemable preferred shares issued which are treated as common shares for U.S.
purposes.

4 See note no. 3 above.





5

--------------------------------------------------------------------------------

 

 



Name of Subsidiary

Type of Entity

Jurisdiction

Principal Place of Business

Chief Executive Office

Equity Interests Issued

Material Subsidiary

Guarantor/Required Subsidiary Guarantor

Excluded Canam Entity

Murphy Australia WA-408-P
Oil Pty. Ltd.

Corporation

Western Australia

Australia

Perth

100%
Preferred5

No

No

No

Murphy Australia WA-423-P
Oil Pty. Ltd.

Corporation

Western Australia

Australia

Perth

100 %
Common Stock

No

No

No

Murphy Australia WA-476-P
Oil Pty. Ltd.

Corporation

Western Australia

Australia

Perth

100 %
Common Stock

No

No

No

Murphy Australia WA-481-P
Oil Pty. Ltd.

Corporation

Western Australia

Australia

Perth

100%
Preferred6

No

No

No

Murphy Australia AC/P 59 Oil Pty. Ltd.

Corporation

Western Australia

Australia

Perth

100 %
Common Stock

No

No

No

Murphy Brazil Exploracao e Producao de Petroleo e Gas Ltda.

Corporation

Brazil

Brazil

N/A7

100 %
Common Stock

No

No

No

Murphy Cameroon Elombo Oil Co., Ltd.

Corporation

Bahamas

Cameroon8

 

100 %
Common Stock

No

No

No

Murphy Cuu Long Bac Oil Co., Ltd.

Corporation

Bahamas

Vietnam

Ho Chi Minh City

100 %
Common Stock

No

No

No

________________________

5 See note no. 3 above.

6 See note no. 3 above.

7 No office has been established.

8 Murphy has exited Cameroon.





6

--------------------------------------------------------------------------------

 

 



Name of Subsidiary

Type of Entity

Jurisdiction

Principal Place of Business

Chief Executive Office

Equity Interests Issued

Material Subsidiary

Guarantor/Required Subsidiary Guarantor

Excluded Canam Entity

Murphy Dai Nam Oil Co., Ltd.

Corporation

Bahamas

Vietnam

Ho Chi Minh City

100 %
Common Stock

No

No

No

Murphy Equatorial Guinea Oil Co., Ltd.

Corporation

Bahamas

Equatorial Guinea9

N/A

100 %
Common Stock

No

No

No

Murphy Exploration (Alaska), Inc.

Corporation

Delaware

Alaska

Houston

100 %
Common Stock

No

No

No

Murphy International Marketing & Trading Company

Corporation

Delaware

Worldwide

Houston

100 %
Common Stock

No

No

No

Murphy Italy Oil Company

Corporation

Delaware

Inactive

Houston

100 %
Common Stock

No

No

No

Murphy Luderitz Oil Co., Ltd.

Corporation

Bahamas

Namibia

Windhoek

100 %
Common Stock

No

No

No

Murphy Nha Trang Oil Co., Ltd.

Corporation

Bahamas

Vietnam

Ho Chi Minh City

100 %
Common Stock

No

No

No

Murphy Overseas Ventures Inc.

Corporation

Delaware

Worldwide

Houston

100 %
Common Stock

No

No

No

________________________

9 Murphy has exited Equatorial Guinea.





7

--------------------------------------------------------------------------------

 

 



Name of Subsidiary

Type of Entity

Jurisdiction

Principal Place of Business

Chief Executive Office

Equity Interests Issued

Material Subsidiary

Guarantor/Required Subsidiary Guarantor

Excluded Canam Entity

Murphy Phuong Nam Oil Co., Ltd.

Corporation

Bahamas

Vietnam

Ho Chi Minh City

100 %
Common Stock

No

No

No

Murphy Semai IV Ltd.

Corporation

Bahamas

Indonesia10

N/A

100 %
Common Stock

No

No

No

Murphy Semai Oil Co., Ltd. Note: Name changed to Murphy Cuu Long Tay Oil Co.,
Ltd.

Corporation

Bahamas

Vietnam

Ho Chi Minh City

100 %
Common Stock

No

No

Yes11

Murphy Somali Oil Company

Corporation

Delaware

Somalia12

N/A

100 %
Common Stock

No

No

No

Murphy South Barito, Ltd.

Corporation

Bahamas

Indonesia

N/A

100 %
Common Stock

No

No

No

Murphy Spain Oil Company

Corporation

Delaware

Spain

Madrid13

100 %
Common Stock

No

No

No

Murphy West Africa, Ltd.

Corporation

Bahamas

Republic of Congo14

N/A

100 %
Common Stock

No

No

No

________________________

10 Murphy has exited Indonesia.

11 Moved under Canam Offshore Ltd. effective June 2016 for Vietnam operations.

12 No activity.

13 Branch office in process of winding down.

14 Murphy has exited Congo.





8

--------------------------------------------------------------------------------

 

 



Name of Subsidiary

Type of Entity

Jurisdiction

Principal Place of Business

Chief Executive Office

Equity Interests Issued

Material Subsidiary

Guarantor/Required Subsidiary Guarantor

Excluded Canam Entity

Murphy Wokam Oil Company, Ltd.

Corporation

Bahamas

Indonesia

N/A

100 %
Common Stock

No

No

No

Murphy Worldwide, Inc.

Corporation

Delaware

Worldwide

Houston

100 %
Common Stock

No

No

No

Ocean Exploration Company

Corporation

Delaware

Holding Company

Houston

100 %
Common Stock

No

No

No

Odeco Italy Oil Company

Corporation

Delaware

Inactive

N/A

100 %
Common Stock

No

No

No

Murphy Offshore Oil Co. Ltd.

Corporation

Bahamas

Worldwide

Nassau

100 %
Common Stock

No

No

No

Murphy Netherlands Holdings B.V.

Corporation

Netherlands

Netherlands

N/A15

100 %
Common Stock

No

No

No

Murphy Netherlands Holdings II B.V.

Corporation

Netherlands

Netherlands

N/A

100 %
Common Stock

No

No

No

Murphy Sur,
S. de R. L. de C.V.

Corporation

Mexico

Mexico

N/A16

100 %
Common Stock

No

No

No

Murphy Exploration & Production Company – USA

Corporation

Delaware

United States

Houston

100 %
Common Stock

Yes

Guarantor

No

_____________________________

15 No offices have been established in the Netherlands.

16 No offices have been established in the Netherlands.





9

--------------------------------------------------------------------------------

 

 



Name of Subsidiary

Type of Entity

Jurisdiction

Principal Place of Business

Chief Executive Office

Equity Interests Issued

Material Subsidiary

Guarantor/Required Subsidiary Guarantor

Excluded Canam Entity

Murphy Crude Oil Marketing, Inc.

Corporation

Delaware

United States

Houston

100 %
Common Stock

No

No

No

Murphy Gas Gathering Inc.

Corporation

Delaware

United States

Houston

100 %
Common Stock

No

No

No

Murphy Oil Company Ltd.

Corporation

Canada

Canada

Calgary

100 %
Common Stock

Yes

No

No

Murphy Canada Exploration Company

Corporation

Nova Scotia

Canada

Calgary

100 %
Common Stock

No

No

No

Murphy Canada Holding ULC

Corporation

Alberta

Canada

Calgary

100 %
Common Stock

No

No

No

Murphy Canada, Ltd.

Corporation

Canada

Canada

Calgary

100 %
Common Stock

No

No

No

Murphy Finance Company

Corporation

Nova Scotia

N/A17

N/A

100 %
Common Stock

No

No

No

Murphy Realty Inc.

Corporation

Delaware

Arkansas

El Dorado

100 %
Common Stock

No

No

No

New Murphy Oil (UK)Corporation

Corporation

Delaware

Holding Company

El Dorado

100 %
Common Stock

No

No

No

_____________________________

17 Inactive.





10

--------------------------------------------------------------------------------

 

 



Name of Subsidiary

Type of Entity

Jurisdiction

Principal Place of Business

Chief Executive Office

Equity Interests Issued

Material Subsidiary

Guarantor/Required Subsidiary Guarantor

Excluded Canam Entity

Murphy Petroleum Limited

Corporation

England

U.K.

N/A18

100 %
Common Stock

No

No

No

Alnery No. 166 Ltd.

Corporation

England

U.K.

N/A

100 %
Common Stock

No

No

No

Murphy Retail Acquisition Limited

Corporation

England

U.K.

N/A

100 %
Common Stock

No

No

No

Murco Petroleum Limited

Corporation

England

U.K.

N/A

100 %
Common Stock

No

No

No

European Petroleum Distributors Ltd.

Corporation

England

U.K.

N/A

100 %
Common Stock

No

No

No

________________________

18 Murphy no longer has continuing operations in the U.K.





11

--------------------------------------------------------------------------------

 

 



﻿

Schedule 5.14
to Credit Agreement

ACCOUNTS

﻿

Account

Financial Institution

or Intermediary

Account

Number

Account Type

Excluded

DDA (Y/N)

Murphy Oil Corporation - General (Wires)

Bank of America, N. A., New York, NY

USD A/C # 004451259985

Depository Account

Y

Murphy Oil Corporation - CDA (ACH/Check)

Bank of America, N. A., New York, NY

USD A/C # 003359985473

Depository Account

Y

Murphy Oil Corporation - Lease Rental

Bank of America, N. A., New York, NY

USD A/C # 003359985481

Depository Account

Y

Murphy Exploration & Production Company

Bank of America, N. A., New York, NY

USD A/C # 004451259862

Depository Account

Y

Canam Offshore Limited

Bank of America, N. A., New York, NY

USD A/C # 004451259859

Depository Account

Y

Murphy Oil Corporation

BancorpSouth, El Dorado, AR

USD A/C # 6400074412/ 6400074404

Marine Land Co/ Caledonia Land Co

N

Murphy Brazil Exploracao E. Producao De Petroleo E Gas

Banco J P Morgan S. A.

BRL A/C #01.102947-7

Depository Account

N

Murphy Brasil Exploracao E. Producao De Petroleo E Gas Ltda.

Bank of America, Sao Paulo, Brazil

BRL A/C #11057015

Depository Account

N

Canam Brunei Oil Ltd.

Bank of America, Malaysia Berhad

USD A/C # 0076953752

Depository Account

N

Murphy Oil Corporation

Capital One Bank N. A.

USD A/C # 4670140461

Money Market Cash Account

N





12

--------------------------------------------------------------------------------

 

 



﻿

Account

Financial Institution

or Intermediary

Account

Number

Account Type

Excluded

DDA (Y/N)

Murphy Oil Corporation

J. P. Morgan Chase Bank, New York, New York

USD A/C # 325-008361

Depository Account

N

New Murphy Oil (UK) Corporation

Bank of America, N. A., New York, NY

USD A/C # 004451259901

Depository Account

Y

Murphy Sur S de RL de CV

Bank of America Mexico, S. A., Mexico

USD A/C# 14633028

Depository Account

N

Murphy Sur S de RL de CV

Bank of America Mexico, S. A., Mexico

MXN A/C# 14633010

Depository Account

N

Murphy Sur S de RL de CV

J. P. Morgan Chase Bank, New York, New York

USD A/C # 780180639

Depository Account

N

Murphy Oil Corporation

Whitney Bank

USD A/C # 60071102

Depository Account

N

Murphy Sur S de RL de CV

Banco J P Morgan S. A.

MXN A/C # 77644593

Depository Account

N

Murphy Netherlands Holdings BV

Bank of America Merrill Lynch Intl Ltd., Amsterdam

USD A/C # 20451013

Depository Account

N

Murphy Netherlands Holdings II BV

Bank of America Merrill Lynch Intl Ltd., Amsterdam

USD A/C # 20452011

Depository Account

N

Murphy Netherlands Holdings BV

J. P. Morgan Chase Bank, Amsterdam

USD A/C # NL68CHAS0626000578

Depository Account

N

Murphy Netherlands Holdings II BV

J. P. Morgan Chase Bank, Amsterdam

USD A/C # NL71CHAS0626000330

Depository Account

N

Murphy Nha Trang Oil Co., Ltd.

J. P. Morgan Chase Bank

USD A/C # 0076958206

Depository Account

N

﻿





13

--------------------------------------------------------------------------------

 

 



Account

Financial Institution

or Intermediary

Account

Number

Account Type

Excluded

DDA (Y/N)

﻿

Ho Chi Minh Branch, Vietnam

VND A/C # 0076958205

 

 

Murphy Phuong Nam Oil Co., Ltd.

J. P. Morgan Chase Bank

USD A/C # 0076958246

Depository Account

N

Ho Chi Minh Branch, Vietnam

VND A/C # 0076958245

Murphy Cuu Long Bac Oil Co., Ltd.

J. P. Morgan Chase Bank

USD A/C # 0076958288

Depository Account

N

Ho Chi Minh Branch, Vietnam

VND A/C # 0076958301

Murphy Sarawak Oil Co., Ltd

J. P. Morgan Chase Bank Berhad

USD A/C # 0076953295

Depository Account

N

Kuala Lumpur, Malaysia

 

 

MYR A/C # 0076953294

USD A/C # 0076953458

 

Murphy Sarawak Oil Co., Ltd

J.P. Morgan Chase Bank Berhad            Kuala Lumpur, Malaysia

USD A/C # 0076953492

Payroll Account

N

Murphy Sarawak Oil Co., Ltd

J.P. Morgan Chase Bank Berhad            Kuala Lumpur, Malaysia

USD A/C # 0076953669

Depository Account

N

Murphy Sarawak Oil Co., Ltd

J. P. Morgan Chase, Labuan Branch Labuan, Malaysia

Master USD A/C # 3440000137

Depository Account

N

Murphy Sabah Oil Co., Ltd

Bank of America N. A., New York, NY

USD A/C # 004451259875

Depository Account

Y

﻿





14

--------------------------------------------------------------------------------

 

 



Account

Financial Institution

or Intermediary

Account

Number

Account Type

Excluded

DDA (Y/N)

Murphy Sabah Oil Co., Ltd

J. P. Morgan Chase Bank Berhad

USD A/C # 0076953293

Depository Account

N

Kuala Lumpur, Malaysia

MYR A/C # 0076953292

 

USD A/C # 0076953457

Murphy Sabah Oil Co., Ltd

J. P. Morgan Chase Bank Berhad

Kuala Lumpur, Malaysia

 

 

MYR A/C # 0076953570

 

Depository Account

N

Murphy Sarawak Oil Co., Ltd

J. P. Morgan Chase Bank Berhad

Kuala Lumpur, Malaysia

 

 

 

MYR A/C # 0076953569

 

 

Depository Account

N

Murphy Sabah Oil Co., Ltd

 

Standard Chartered Bank Malaysia Berhad

 

 

MYR A/C # 312193490119

 

Depository Account

N

Murphy Sarawak Oil Co., Ltd

 

Standard Chartered Bank Malaysia Berhad

 

 

MYR A/C # 312193489870

 

Depository Account

N

Murphy Oil Corporation

Bank of Tokyo-Mitsubishi UFJ, Ltd.

USD A/C # 820000973

Depository Account

Y





15

--------------------------------------------------------------------------------

 

 



﻿

Account

Financial Institution

or Intermediary

Account

Number

Account Type

Excluded

DDA (Y/N)

Murphy Oil Corporation

J. P. Morgan Chase Bank, New York, NY

USD A/C # 5029438

Money Market Cash Account

N

Murphy Oil Corporation

Wells Fargo Bank

USD A/C # 793-3000992336

Money Market Cash Account

N

Murphy Oil Corporation

Bank of America, New York, NY

USD A/C # 5S4-04P36-1-7 EJE

Money Market Cash Account

N

Murphy Sabah Oil Co. Ltd.

J. P. Morgan Chase Bank, New York, NY

USD A/C # ILF0004459

Money Market Cash Account

N

Murphy Sabah Oil Co. Ltd.

Wells Fargo Bank, New York, NY

USD A/C # 3722-3000992404

Money Market Cash Account

N

Murphy Australia Oil Pty. Ltd.

J. P. Morgan Chase Bank, Sydney, Australia

AUD A/C # 083602700

Depository Account

N

USD A/C # 0083602735

Murphy Australia Holdings Pty Ltd.

J. P. Morgan Chase Bank, Sydney, Australia

USD A/C # 0083602671

 

Depository Account

N

Murphy Australia EPP43 Oil Pty Ltd.

J. P. Morgan Chase Bank, Sydney, Australia

USD A/C # 0083602794

 

Depository Account

N

Murphy Australia AC/P57 Oil Pty Ltd.

J. P. Morgan Chase Bank, Sydney, Australia

USD A/C # 0083602874

 

Depository Account

N

Murphy Australia AC/P58 Oil Pty Ltd.

J. P. Morgan Chase Bank, Sydney, Australia

USD A/C # 0083602882

 

 

Depository Account

N

Murphy Australia AC/P59 Oil Pty Ltd.

J. P. Morgan Chase Bank, Sydney, Australia

USD A/C # 0083602890

Depository Account

N

﻿





16

--------------------------------------------------------------------------------

 

 



Account

Financial Institution

or Intermediary

Account

Number

Account Type

Excluded

DDA (Y/N)

Murphy Petroleum Ltd.

Bank of America NA

London, UK

GBP A/C # 80451017

Depository Account

N

USD A/C # 80451025

MURCO Petroleum Ltd.

Bank of America NA

London, UK

GBP A/C # 80449020                     USD A/C # 80449012

Depository Account

N

Murphy Eastern Oil Company

Bank of America NA, London, UK

USD A/C # 80450019

Depository Account

N

MURCO Petroleum Ltd.

JP Morgan Chase Bank NA

London, UK

USD A/C # 20543702

Depository Account

N

MURCO Petroleum Ltd.

National Westminster Bank

GBP A/C # 04426886

Depository Account

N

GBP A/C # 20579381

Murphy Oil Corporation

MUFG / Union Bank

General USD A/C # 0021420914

Depository Account

N

Murphy Oil Corporation

MUFG / Union Bank

Controlled Disb USD A/C #  9081002454

Controlled Disbursement Account

N

Murphy Spain Oil Company

Bank of America Merrill Lynch Intl Ltd.

EUR A/C # ES79 1485 0001 0900 3663 1014

Depository Account

N

Murphy Exploration & Production Company – USA/Y Bar Ranch Ltd.

JP Morgan Chase Bank, N.A.

USD A/C # 528207496

Escrow Account

Y

Murphy Oil Corporation

Scotiabank, Ontario, Canada

CDN A/C # 129890008818

Depository Account

N

Murphy Oil Company Ltd.

Scotiabank, Ontario, Canada

CDN A/C # 10009 0439118

Depository Account

 

N

 

 

USD A/C # 129898926913 

 

Murphy Oil Company Ltd.

Scotiabank, Ontario, Canada

CDN A/C # 129890007013

Pool Accounts

N





17

--------------------------------------------------------------------------------

 

 



﻿

Account

Financial Institution

or Intermediary

Account

Number

Account Type

Excluded

DDA (Y/N)

﻿

 

USD A/C # 129890349518

 

 

Murphy Canada Ltd.

Scotiabank, Ontario, Canada

CDN A/C # 12989 0003816
USD A/C # 12989 0350311

Depository Account

N

Murphy Oil Canada

Scotiabank, Ontario, Canada

CDN A/C # 12989 0005010

Depository Account

N

Murphy Oil Company Ltd.

CIBC

CDN A/C # 00009-5814812  (Terra Nova)

 

Depository Account

N

USD A/C # 00009-0274216  (Terra Nova)

 

Murphy Oil Company Ltd.

CIBC

CDN A/C # 894-18540

T-Bill Investment Account

N

Murphy Oil Company Ltd.

Scotiabank, Ontario, Canada

USD A/C # 800-50673

Investment Account

N

Murphy Oil Company Ltd.

MUFG Bank, Ltd.

USD A/C #0820001619

Investment Account

N

Murphy Oil Company Ltd.

Scotiabank, Ontario, Canada

CDN A/C # 78047309-14

Trust Accounts

N

CDN A/C # 78047311-10

CDN A/C # 78047312-19

CDN A/C # 78047308-15

CDN A/C # 78049077-10

Murphy Overseas Ventures Inc.

Deutsche Bank

USD A/C # 002-0677-051

Depositary Accounts

N

IDR A/C # 002-0677-001

Murphy Overseas Ventures Inc.

Citibank Bank

USD A/C # 010-6185.506

Depositary Accounts

N

IDR A/C # 010-6185.018

﻿





18

--------------------------------------------------------------------------------

 

 



Schedule 6.01
to Credit Agreement

EXISTING INDEBTEDNESS

1.    Promissory Note, dated as of June 28, 2016, made by Canam Offshore
Limited, a corporation organized under the laws of the Bahamas, and payable to
the order of Murphy Oil Company Ltd., a Canadian corporation, in an original
principal amount of $1,204,429,777.78.

2.    SEMI-FPS Lease Agreement, dated as of November 9, 2012 between Sabah Shell
Petroleum Company Limited and Gumusut-Kakap Semi-Floating Production System
(Labuan Limited) (as amended prior to the date hereof).

﻿

 

19

--------------------------------------------------------------------------------

 

 

Schedule 6.03
to Credit Agreement

EXISTING LIENS

None.



20

--------------------------------------------------------------------------------

 

 



﻿

Schedule 6.09
to Credit Agreement

EXISTING INVESTMENTS

None.

﻿

 

21

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

1.    Assignor:    ______________________________

2.    Assignee:    ______________________________
                                   [and is an Affiliate/Approved Fund of
[identify Lender]]

3.    Borrowers:  Murphy Oil Corporation, Murphy Exploration & Production
Company − International and Murphy Oil Company Ltd.

4.    Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement

5.    Credit Agreement:    Credit Agreement dated as of November [  ], 2018,
among Murphy Oil Corporation, Murphy Exploration & Production Company
International, and



Exhibit A (Page 1)

Credit Agreement

 

--------------------------------------------------------------------------------

 

 



Murphy Oil Company Ltd., as Borrowers, the Lenders parties thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, and the other agents parties thereto

6.    Assigned Interest:

﻿

 

 

 

Facility Assigned

Aggregate Amount of Commitment / Loans for all Lenders

Amount of Commitment /

Loans Assigned

Percentage Assigned of Commitment / Loans19

﻿

$

$

%

﻿

$

$

%

﻿

$

$

%

﻿

Effective Date:  :  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

﻿

 

 

﻿

ASSIGNOR

﻿

 

 

﻿

[NAME OF ASSIGNOR]

﻿

 

 

﻿

 

 

﻿

By:

 

﻿

 

Name:

﻿

 

Title:

﻿

﻿

 

 

﻿

ASSIGNEE

﻿

 

 

﻿

[NAME OF ASSIGNEE]

﻿

 

 

﻿

 

 

﻿

By:

 

﻿

 

Name:

﻿

 

Title:

________________________

19 Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans
of all Lenders thereunder



Exhibit A (Page 2)

Credit Agreement

 

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

Consented to and Accepted:

 

﻿

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent

 

 

﻿

 

 

﻿

 

 

By:

 

 

﻿

 

Name:

﻿

 

Title:

﻿

﻿

﻿

 

 

[Consented to:] 20

 

﻿

 

 

MURPHY OIL CORPORATION,

 

 

as Borrower

 

 

﻿

 

 

﻿

 

 

By:

 

 

﻿

 

Name:

﻿

 

Title:

﻿

﻿

MURPHY EXPLORATION & PRODUCTION COMPANY INTERNATIONAL,

as Borrower

 

 

﻿

 

 

﻿

 

 

By:

 

 

﻿

 

Name:

﻿

 

Title:

﻿

________________________

20 To be added only if the consent of the Borrowers and/or other parties (e.g.
Issuing Banks) is required by the terms of the Credit Agreement.





Exhibit A (Page 3)

Credit Agreement

 

--------------------------------------------------------------------------------

 

 



﻿

﻿

﻿

﻿

 

 

MURPHY OIL COMPANY LTD.,

as Borrower

 

 

﻿

 

 

﻿

 

 

By:

 

 

﻿

 

Name:

﻿

 

Title:

﻿

 

 

﻿

 

 

[NAME OF RELEVANT PARTY]

 

 

﻿

 

 

﻿

 

 

By:

 

 

﻿

 

Name:

﻿

 

Title:





Exhibit A (Page 4)

Credit Agreement

 

--------------------------------------------------------------------------------

 

 



ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties. 

1.1    Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other documents or
instruments delivered pursuant thereto, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
collateral thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Company, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement or any other documents or instruments
delivered pursuant thereto.

1.2.    Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it is not an
Ineligible Institution and it satisfies the requirements, if any, specified in
the Credit Agreement that are required to be satisfied by it in order to acquire
the Assigned Interest and become a Lender, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (vi) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.    Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and



Exhibit A (Page 5)

Credit Agreement

 

--------------------------------------------------------------------------------

 

 



other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date.

3.    General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption.  This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

﻿

 

Exhibit A (Page 6)

Credit Agreement

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B-1

FORM OF OPINION OF DAVIS POLK & WARDWELL LLP

 

Exhibit B-1

Credit Agreement

--------------------------------------------------------------------------------

 

 

EXHIBIT B-2

FORM OF OPINION OF OSLER, HOSKIN & HARCOURT LLP

 

Exhibit B-2

Credit Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT C-1

﻿

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

﻿

Reference is hereby made to the Credit Agreement dated as of November [  ], 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Murphy Oil Corporation (the “Company”), Murphy Exploration &
Production Company- International, and Murphy Oil Company Ltd., as borrowers,
JPMorgan Chase Bank, N.A., as administrative agent, and each lender from time to
time party thereto. 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Company as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

﻿

 

 

[NAME OF LENDER]

 

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

 

 

﻿

Date:

          ,     , 20[  ]

﻿

 

Exhibit C-1

Credit Agreement

--------------------------------------------------------------------------------

 

EXHIBIT C-2

﻿

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

﻿

Reference is hereby made to the Credit Agreement dated as of November [ ], 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Murphy Oil Corporation (the “Company”), Murphy Exploration &
Production Company- International, and Murphy Oil Company Ltd., as borrowers,
JPMorgan Chase Bank, N.A., as administrative agent, and each lender from time to
time party thereto. 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

﻿

 

 

[NAME OF PARTICIPANT]

 

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

 

 

﻿

Date:

          ,     , 20[  ]

﻿

 

Exhibit C-2

Credit Agreement

--------------------------------------------------------------------------------

 

EXHIBIT C-3

﻿

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

﻿

Reference is hereby made to the Credit Agreement dated as of November [  ], 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Murphy Oil Corporation (the “Company”), Murphy Exploration &
Production Company- International, and Murphy Oil Company Ltd., as borrowers,
JPMorgan Chase Bank, N.A., as administrative agent, and each lender from time to
time party thereto. 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

﻿

 

 

[NAME OF PARTICIPANT]

 

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

 

 

﻿

Date:

          ,     , 20[  ]

 

Exhibit C-3

Credit Agreement

--------------------------------------------------------------------------------

 

EXHIBIT C-4

﻿

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

﻿

Reference is hereby made to the Credit Agreement dated as of November [  ], 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Murphy Oil Corporation (the “Company”), Murphy Exploration &
Production Company- International, and Murphy Oil Company Ltd., as borrowers,
JPMorgan Chase Bank, N.A., as administrative agent, and each lender from time to
time party thereto. 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Company within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

﻿

 

 

[NAME OF LENDER]

 

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

 

 

﻿

Date:

          ,     , 20[  ]

﻿

 

Exhibit C-4

Credit Agreement

--------------------------------------------------------------------------------

 

EXHIBIT D

﻿

[FORM OF]

COMPLIANCE CERTIFICATE

﻿

Reference is hereby made to the Credit Agreement dated as of November [  ], 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Murphy Oil Corporation (the “Company”), Murphy Exploration &
Production Company International, and Murphy Oil Company Ltd., as borrowers,
JPMorgan Chase Bank, N.A., as administrative agent, and each lender from time to
time party thereto.  This certificate is delivered to you pursuant to
Section 5.01(d) of the Credit Agreement.

1.    I, [_______________], a Responsible Officer of the Borrower, have reviewed
the financial statements of the Borrower and its Subsidiaries for the [fiscal
year][fiscal quarter] ended [__________] and such statements fairly present in
all material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied[, subject to normal year-end audit adjustments
and the absence of footnotes] 21.

2.    As of the date hereof, no Default or Event of Default has occurred and is
continuing [or specify Default and describe any actions taken or proposed to be
taken with respect thereto].

3.    (a) The Borrower is in compliance with the financial covenants contained
in Section 6.14 of the Credit Agreement as shown on Schedule 1 attached hereto.

    (b) Attached hereto as Schedule 2 are consolidating financial statements
demonstrating the portion of Consolidated EBITDA attributable to the Excluded
MOCL Entities.  The Leverage Ratio Ex-MOCL as of the last day of the [fiscal
year][fiscal quarter] ended [__________] is as shown on Schedule 2 attached
hereto, and a MOCL Guarantee Trigger Event [has][has not] occurred.

4.    No change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 [or, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate].

5.     The identity of each Required Subsidiary Guarantor, Material Subsidiary,
Guarantor and Excluded Canam Entity as of the end of such [fiscal
quarter][fiscal year] (and calculations with respect thereto) are as set forth
on Schedule 3 attached hereto and  to the extent necessary pursuant to the
definition of “Required Subsidiary Guarantor” and/or “Material Subsidiary”, as
applicable, Schedule 3 designates sufficient additional Subsidiaries as Required
Subsidiary Guarantors or Material Subsidiaries, respectively, so as to comply
with the definition of “Required Subsidiary Guarantor” or “Material Subsidiary”,
respectively.

6.    The amount of cash dividends declared and paid by Canam to the Loan
Parties pursuant to Section 5.18 for such [fiscal quarter][fiscal year], is
$[___________], and evidence thereof is attached hereto as Schedule 4.  

 [Signature Page Follows]

﻿

________________________

21 [To be included in compliance certificates for quarterly financials]





Exhibit D

Credit Agreement

--------------------------------------------------------------------------------

 

EXHIBIT D



﻿

Executed and delivered this [___] day of [________].

﻿

 

 

﻿

MURPHY OIL CORPORATION,

﻿

a Delaware corporation

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

 

Exhibit D

Credit Agreement

--------------------------------------------------------------------------------

 

 

﻿

EXHIBIT E

﻿

FORM OF GUARANTY AGREEMENT

﻿

[see attached]

 

Exhibit E-1

Credit Agreement

--------------------------------------------------------------------------------

 

 

Execution Version

﻿

﻿

GUARANTY

﻿

dated as of

﻿

November 28, 2018

﻿

Among

﻿

MURPHY OIL CORPORATION,

﻿

MURPHY EXPLORATION & PRODUCTION COMPANY – INTERNATIONAL,

﻿

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME,

﻿

and

﻿

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

﻿

This GUARANTY, dated as of November 28, 2018 is among MURPHY OIL CORPORATION, a
Delaware corporation (the “Company”), MURPHY EXPLORATION & PRODUCTION COMPANY –
INTERNATIONAL, a Delaware corporation (“Expro-Intl.”), each of the Subsidiaries
of the Company that is a signatory hereto, and each other Person that may become
a party hereto as provided herein, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent for the Guaranteed Parties (together, with its successors
and assigns, the “Administrative Agent”).

﻿

Reference is made to the Credit Agreement, dated as of November 28, 2018 (as
amended, restated, amended and restated, modified or supplemented from time to
time, the “Credit Agreement”), by and among the Company, Expro-Intl., Murphy Oil
Company Ltd., a Canadian corporation, the Administrative Agent, the Lenders and
Issuing Banks from time to time party thereto and the other agents and arrangers
party thereto.

﻿

The Lenders have agreed to extend credit to the Borrowers and the Issuing Banks
have indicated their willingness to issue Letters of Credit on the terms and
conditions set forth in the Credit Agreement.  The obligations of the Lenders
and Issuing Banks to extend such credit are, in each case, conditioned upon,
among other things, the execution and delivery of this Agreement by each
Guarantor (as defined below).  The Guarantors are Affiliates of one another and
will derive substantial direct and indirect benefits from the extensions of
credit to the Borrowers pursuant to the Credit Agreement, and are willing to
execute and deliver this Agreement in order to induce the Lenders and Issuing
Banks to extend such credit.  Accordingly, the parties hereto agree as follows:

﻿

ARTICLE I

﻿

Definitions.  

Section 1.01      Credit Agreement Definitions.  

﻿

Capitalized terms used in this Agreement, including the preamble and
introductory paragraphs hereto, and not otherwise defined herein have the
meanings specified in Section 1.01 of the Credit Agreement.

﻿

The rules of construction specified in Sections 1.02 through 1.04 of the Credit
Agreement also apply to this Agreement.

﻿

Section 1.02     Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

﻿

“Accommodation Payment” has the meaning assigned to such term in Article III.  

﻿

“Agreement” means this Guaranty (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time).

﻿

“Allocable Amount” has the meaning assigned to such term in Article III.  

﻿

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

﻿

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium,



 

--------------------------------------------------------------------------------

 

 



rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Laws of the United States or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.

﻿

“Law” has the same meaning as the defined term “Governmental Requirement” in the
Credit Agreement.

﻿

“Guaranteed Obligations” mean the “Obligations” as defined in the Credit
Agreement.

﻿

“Guaranteed Parties” means, collectively, the Administrative Agent, the Issuing
Banks, the Lenders, the Guaranteed Cash Management Providers, the Guaranteed
Hedging Parties, any Affiliate of a Lender to which Obligations are owed and
each co-agent or sub-agent appointed by the Administrative Agent pursuant to
Article IX of the Credit Agreement.

﻿

“Guarantors” means, collectively, (a) the Company, (b) Expro-Intl., (c) Murphy
Exploration & Production Company, a Delaware corporation, (d) Murphy Exploration
& Production Company – USA, a Delaware corporation and (e) any other Subsidiary
of the Company that becomes a party to this Agreement after the Effective Date
pursuant to Section 5.13;  provided that if any Guarantor is released from its
obligations hereunder as provided in Section 5.12(b) or Section 5.12(c), such
Person shall cease to be a Guarantor hereunder and for all purposes effective
upon such release.

﻿

“Guaranty Supplement” means an instrument substantially in the form of Exhibit I
hereto.

﻿

“Termination Conditions” means (i) all Obligations (including, without
limitation, all principal, interest (including interest accruing during the
pendency of an insolvency or liquidation proceeding, regardless of whether
allowed or allowable in such insolvency or liquidation proceeding) and premium,
if any, on all Loans, and all fees, costs, expenses and other amounts payable
under the Credit Agreement and the other Loan Documents) shall have been paid in
full in cash (other than contingent indemnification obligations and obligations
under or in respect of Guaranteed Hedging Agreements and Guaranteed Cash
Management Agreements), (ii) no Letter of Credit is outstanding (other than
Letters of Credit that have been cash collateralized or otherwise secured to the
satisfaction of the applicable Issuing Bank), (iii) all of the Commitments have
been terminated, (iv) no Guaranteed Hedging Agreement is outstanding and all
amounts payable by any Borrower or any Subsidiary to any Guaranteed Hedging
Party shall have been paid in full (other than contingent indemnification
obligations), or if any Guaranteed Hedging Agreement is outstanding, credit
support arrangements acceptable in the sole discretion of the Guaranteed Hedging
Party party thereto have been made to secure any Borrower’s or any Subsidiary’s
obligations thereunder to such Guaranteed Hedging Party or other arrangements
mutually agreed upon including, without limitation, upon the refinancing of the
Credit Agreement, the granting of pari passu guarantees with such refinancing
Indebtedness to the Guaranteed Hedging Party which guarantees the Guaranteed
Hedging Agreements on a pro rata basis with such refinancing Indebtedness, and
otherwise on terms no less favorable to the Guaranteed Hedging Party than those
contained in the Loan Documents, or such Guaranteed Hedging Agreement has been
novated or assigned to one or more third parties and all amounts required to be
paid by any Borrower or any Subsidiary in respect of any such novation shall
have been paid in full (other than contingent indemnification obligations) and
(v) the payment in full in cash of all amounts owed under and the termination of
all obligations under each Guaranteed Cash Management Agreement has occurred
(other than contingent indemnification obligations and obligations under
Guaranteed Cash Management Agreements as to which arrangements satisfactory to
the applicable Guaranteed Cash Management Provider shall have been made,
including, without limitation, upon the refinancing of the Credit Agreement, the
granting of pari passu guarantees with such refinancing Indebtedness to the
Guaranteed Cash Management Provider which guarantees the Guaranteed Cash
Management Agreements on a pro rata basis with such refinancing Indebtedness,
and





2

--------------------------------------------------------------------------------

 

 



otherwise on terms no less favorable to the Guaranteed Cash Management Provider
than those contained in the Loan Documents).

﻿

“UFCA” has the meaning assigned to such term in Article III.  

﻿

“UFTA” has the meaning assigned to such term in Article III.  

ARTICLE II

Guarantee. 

Section 2.01     Guarantee.  Each Guarantor hereby irrevocably, absolutely and
unconditionally, guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, to the Administrative Agent, for
the ratable benefit of the Guaranteed Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise and whether such Guaranteed Obligations are now existing or hereafter
incurred) of the Guaranteed Obligations.  Each of the Guarantors further agrees
that the Guaranteed Obligations may be extended, increased or renewed, amended
or modified, in whole or in part, without notice to, or further assent from,
such Guarantor and that such Guarantor will remain bound upon its guarantee
hereunder notwithstanding any such extension, increase, renewal, amendment or
modification of any Guaranteed Obligation.  Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by the Administrative Agent or
any Guaranteed Parties upon the guarantee contained in this Section 2.01 or
acceptance of the guarantee contained in this Section 2.01; the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2.01; and all dealings between any
Borrower and any of the Guarantors, on the one hand, and the Administrative
Agent and the Guaranteed Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2.01.  Each Guarantor waives diligence,
promptness, presentment, protest, demand for payment and notice of default or
nonpayment to or upon any Borrower or any of the Guarantors with respect to the
Guaranteed Obligations.  Each Guarantor agrees that the Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2.01 or
affecting the rights and remedies of the Administrative Agent or any other
Guaranteed Party.

﻿

Section 2.02    Guarantee of Payment.  Each Guarantor understands and agrees
that the guarantee contained in Section 2.01 shall be construed as a continuing,
absolute and unconditional guarantee of payment (whether or not any proceeding
under any Debtor Relief Law shall have stayed the accrual of collection of any
of the Guaranteed Obligations or operated as a discharge thereof) and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Guaranteed Party to any security held for the
payment of any of the Guaranteed Obligations, or to any balance of any deposit
account or credit on the books of the Administrative Agent or any other
Guaranteed Party in favor of any other Guarantor or any other Person.  The
obligations of each Guarantor hereunder are independent of the obligations of
any other Guarantor or any Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrowers and whether or not any other
Guarantor or the Borrowers be joined in any such action or actions.  Any payment
required to be made by a Guarantor hereunder may be required by the
Administrative Agent or any other Guaranteed Party on any number of
occasions.  No payment made by any Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Guaranteed Party from any Borrower, any of the





3

--------------------------------------------------------------------------------

 

 



Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Guaranteed Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment, remain liable
for the Guaranteed Obligations up to the maximum liability of such Guarantor
hereunder until the Termination Conditions are satisfied.  When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Guarantor, the Administrative Agent or any Guaranteed Party may, but shall
be under no obligation to, make a similar demand on or otherwise pursue such
rights and remedies as it may have against any Borrower, any other Guarantor or
any other Person or against any collateral security or guarantee for the
Guaranteed Obligations or any right of offset with respect thereto, and any
failure by the Administrative Agent or any Guaranteed Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
any Borrower, any other Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of any Borrower, any other Guarantor or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Guaranteed Party against any
Guarantor.  For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.

﻿

Section 2.03     No Limitations.  (a)  Except for termination or release of a
Guarantor’s obligations hereunder as expressly provided in Section 5.12, to the
fullest extent permitted by applicable Law, the obligations of each Guarantor
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of any of the Guaranteed Obligations, any
impossibility in the performance of any of the Guaranteed Obligations, or
otherwise.  Without limiting the generality of the foregoing, to the fullest
extent permitted by applicable Law and except for termination or release of a
Guarantor’s obligations hereunder in accordance with the terms of Section 5.12
(but without prejudice to Section 2.04), the obligations of each Guarantor
hereunder shall not be discharged, impaired or otherwise affected by, and to the
fullest extent permitted by applicable law, each Guarantor waives any defense
arising out of, (i) the failure of the Administrative Agent, any other
Guaranteed Party or any other Person to assert any claim or demand or to enforce
any right or remedy under the provisions of any Loan Document or otherwise; (ii)
any rescission, waiver, amendment or modification of, or any release from any of
the terms or provisions of, any Loan Document or any other agreement, including
with respect to any other Guarantor under this Agreement; (iii) the release of,
or any impairment of any security held by the Administrative Agent or any other
Guaranteed Party for the Guaranteed Obligations; (iv) any default, failure or
delay, willful or otherwise, in the performance of the Guaranteed Obligations;
(v) the failure to perfect any security interest in, or the release of, any
security held by or on behalf of the Administrative Agent or any other
Guaranteed Party; (vi) any change in the corporate existence, structure or
ownership of any Loan Party, the lack of legal existence of any Borrower or any
other Guarantor or legal obligation to discharge any of the Guaranteed
Obligations by any Borrower or any other Guarantor for any reason whatsoever,
including, without limitation, in any insolvency, bankruptcy or reorganization
of any Loan Party; (vii) the existence of any claim, set-off or other rights
that any Guarantor may have at any time against any Borrower, the Administrative
Agent, any other Guaranteed Party or any other Person, whether in connection
with the Agreement, the other Loan Documents or any unrelated transaction;
(viii) this Agreement having been determined (on whatsoever grounds) to be
invalid, non-binding or unenforceable against any other Guarantor ab initio or
at any time after the Effective Date or (ix) any other circumstance whatsoever,
any act or omission that may or might in any manner or to any extent vary the
risk of any Guarantor or otherwise operate as a defense to, or discharge of, any
Borrower, any Guarantor or any other guarantor or surety as a matter of law or
equity, in bankruptcy or in any other instance (in each case, other than the
satisfaction of the





4

--------------------------------------------------------------------------------

 

 



Termination Conditions).  Anything contained in this Agreement to the contrary
notwithstanding, the obligations of each Guarantor under this Agreement shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations under this Agreement subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code of the United
States or any comparable provisions of any similar federal or state law.

﻿

(b)    To the fullest extent permitted by applicable Law and except for
termination orrelease of a Guarantor’s obligations hereunder in accordance with
the terms of Section 5.12 (but without prejudice to Section 2.04), each
Guarantor waives any defense based on or arising out of any defense of any
Borrower or any other Guarantor or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Borrower or any other Guarantor.  The Administrative
Agent and the other Guaranteed Parties may in accordance with the terms of the
Loan Documents, at their election, foreclose on any security held by one or more
of them by one or more judicial or nonjudicial sales, accept an assignment of
any such security in lieu of foreclosure, compromise or adjust any part of the
Guaranteed Obligations, make any other accommodation with any Borrower or any
other Guarantor or exercise any other right or remedy available to them against
any Guarantor, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Termination Conditions have been
satisfied.  To the fullest extent permitted by applicable Law, each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any Borrower or any other Guarantor, as the case may be, or any security.  To
the fullest extent permitted by applicable Law, each Guarantor waives any and
all suretyship defenses.

﻿

Section 2.04    Reinstatement.  Notwithstanding anything to the contrary
contained in this Agreement, each of the Guarantors agrees that (a) its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Guaranteed
Obligation is rescinded or must otherwise be restored by the Administrative
Agent or any other Guaranteed Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization (or any analogous proceeding in any
jurisdiction) of any Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made and (b)
the provisions of this Section 2.04 shall survive the termination of this
Agreement.

﻿

Section 2.05    Agreement To Pay; Subrogation.  In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Guaranteed Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of any Borrower or any other Guarantor to pay any
Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent for distribution to the applicable Guaranteed Parties in
cash the amount of such unpaid Guaranteed Obligation.  Upon payment by any
Guarantor of any sums to the Administrative Agent as provided above, all rights
of such Guarantor against any Borrower or any other Guarantor arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Article III.  

﻿

Section 2.06    Information.  Each Guarantor assumes all responsibility for
being and keeping itself informed of each Borrower’s and each other Guarantor’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none of the Administrative Agent or the other Guaranteed Parties will have
any duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.





5

--------------------------------------------------------------------------------

 

 



ARTICLE III

﻿

Indemnity, Subrogation and Subordination.

﻿

Upon payment by any Guarantor of any Guaranteed Obligations, all rights of such
Guarantor against any Borrower or any other Guarantor arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subordinate and junior in right of payment
to the payments that must be made in order for the Termination Conditions to be
satisfied.  If any amount shall be paid to any Borrower or any other Guarantor
in violation of the foregoing restrictions on account of (i) such subrogation,
contribution, reimbursement, indemnity or similar right or (ii) any such
indebtedness of any Borrower or any other Guarantor, such amount shall be held
in trust for the benefit of the Guaranteed Parties and shall forthwith be paid
to the Administrative Agent to be credited against the payment of the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement and the other Loan Documents.  Subject to the foregoing, to the
extent that any Guarantor shall, under this Agreement or the Credit Agreement as
a joint and several obligor, repay any of the Guaranteed Obligations
constituting Loans or other advances made to another Loan Party under the Credit
Agreement (an “Accommodation Payment”), then the Guarantor making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Guarantors in an amount equal to a
fraction of such Accommodation Payment, the numerator of which fraction is such
other Guarantor’s Allocable Amount and the denominator of which is the sum of
the Allocable Amounts of all of the Guarantors; provided that such rights of
contribution and indemnification shall be subordinated to the prior payment of
the payments that must be made in order for the Termination Conditions to be
satisfied.  As of any date of determination, the “Allocable Amount” of each
Guarantor shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Guarantor hereunder and under the
Credit Agreement without (a) rendering such Guarantor “insolvent” within the
meaning of Section 101 (31) of the Bankruptcy Code of the United States, Section
2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform
Fraudulent Conveyance Act (“UFCA”), (b) leaving such Guarantor with unreasonably
small capital or assets, within the meaning of Section 548 of the Bankruptcy
Code of the United States, Section 4 of the UFTA, or Section 5 of the UFCA, or
(c) leaving such Guarantor unable to pay its debts as they become due within the
meaning of Section 548 of the Bankruptcy Code of the United States or Section 4
of the UFTA, or Section 5 of the UFCA.

﻿

ARTICLE IV

﻿

Subordination of Guarantor Claims.

﻿

Section 4.01 Subordination of Guarantor Claims.  As used herein, the term
“Guarantor Claims” shall mean all debts and obligations of any Guarantor to any
other Guarantor, whether such debts and obligations now exist or are hereafter
incurred or arise, or whether the obligation of the debtor thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or obligations be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such debts or obligations may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by.  After the occurrence and during the continuation of an Event of
Default, no Guarantor shall receive or collect, directly or indirectly, from any
obligor in respect thereof any amount upon the Guarantor Claims.

﻿

Section 4.02     Claims in Bankruptcy.  In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief, or other insolvency
proceedings involving any Guarantor, the Administrative Agent, on behalf of the
Administrative Agent and the Guaranteed Parties, shall have the





6

--------------------------------------------------------------------------------

 

 



right to prove its claim in any proceeding, so as to establish its rights
hereunder and receive directly from the receiver, trustee or other court
custodian, dividends and payments which would otherwise be payable upon
Guarantor Claims.  Each Guarantor hereby assigns such dividends and payments to
the Administrative Agent, for the benefit of the Administrative Agent and the
Guaranteed Parties, for application against the Obligations as provided under
Section 7.02(c) of the Credit Agreement.  Should the Administrative Agent or any
Guaranteed Party receive, for application upon the Guaranteed Obligations, any
such dividend or payment which is otherwise payable to any Guarantor, and which,
as between such Guarantors, shall constitute a credit upon the Guarantor Claims,
then upon the satisfaction of the Termination Conditions, the intended recipient
shall become subrogated to the rights of the Administrative Agent and the
Guaranteed Parties to the extent that such payments to the Administrative Agent
and the Guaranteed Parties on the Guarantor Claims have contributed toward the
liquidation of the Guaranteed Obligations, and such subrogation shall be with
respect to that proportion of the Guaranteed Obligations which would have been
unpaid if the Administrative Agent and the Guaranteed Parties had not received
dividends or payments upon the Guarantor Claims.

﻿

Section 4.03     Payments Held in Trust.  In the event that, notwithstanding
Section 4.01 and Section 4.02, any Guarantor should receive any funds, payments,
claims or distributions which is prohibited by such Sections, then it agrees:
(a) to hold in trust for the Administrative Agent and the other Guaranteed
Parties an amount equal to the amount of all funds, payments, claims or
distributions so received and (b) that it shall have absolutely no dominion over
the amount of such funds, payments, claims or distributions except to pay them
promptly to the Administrative Agent, for the benefit of the Guaranteed Parties;
and each Guarantor covenants promptly to pay the same to the Administrative
Agent.

﻿

Section 4.04 Liens Subordinate.  Each Guarantor agrees that, until the
Termination Conditions are satisfied, any Liens securing payment of the
Guarantor Claims shall be and remain inferior and subordinate to any Liens
securing payment of the Guaranteed Obligations, regardless of whether such
encumbrances in favor of such Guarantor, the Administrative Agent or any other
Guaranteed Party presently exist or are hereafter created or attach.  Without
the prior written consent of the Administrative Agent, no Guarantor shall, until
Termination Conditions are satisfied, (a) exercise or enforce any creditor’s
right it may have against any debtor in respect of the Guarantor Claims or (b)
foreclose, repossess, sequester or otherwise take steps or institute any action
or proceeding (judicial or otherwise, including without limitation the
commencement of or joinder in any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any Lien held by it.

﻿

ARTICLE V

﻿

Miscellaneous.

﻿

Section 5.01     Notices.  All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.01 of the Credit Agreement.  All communications and
notices hereunder to a Guarantor shall be given in care of the Borrowers.

﻿

Section 5.02     Waivers; Amendment.  

﻿

(a) No failure by any Guaranteed Party to exercise, and no delay by any such
Personin exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and





7

--------------------------------------------------------------------------------

 

 



privileges provided by Law.  No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by this Section 5.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.

﻿

(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.02(b) of the Credit Agreement.

﻿

Section 5.03    Administrative Agent’s Fees and Expenses; Indemnification.  Each
Guarantor, jointly with the other Guarantors and severally, agrees to (a) pay or
reimburse the Administrative Agent, any Issuing Bank and the Lenders for their
fees and expenses incurred hereunder to the extent provided in Section 10.03(a)
of the Credit Agreement and (b) indemnify and hold harmless the Administrative
Agent, each Issuing Bank, the Lenders and their respective Related Parties from
any and all losses, claims, damages, liabilities and related expenses to the
extent provided in Section 10.03(b) of the Credit Agreement; provided that in
each case of clauses (a) and (b) each reference therein to each “Borrower” shall
be deemed to be a reference to “each Guarantor.”

﻿

Section 5.04    Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party permitted under the Credit Agreement; and
the provisions of this Agreement shall bind and inure to the benefit of the
Guarantors and the Guaranteed Parties and their respective permitted successors
and assigns.  Except in a transaction expressly permitted under the Credit
Agreement, no Guarantor may assign any of its rights or obligations hereunder
without the written consent of the Administrative Agent.

﻿

Section 5.05    Survival of Agreement.  All covenants, agreements, indemnities,
representations and warranties made by the Guarantors in the Loan Documents and
in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Guaranteed Parties and shall survive the execution
and delivery of the Loan Documents and the making of any Loans and issuance of
any Letters of Credit, regardless of any investigation made by any Guaranteed
Party or on its behalf and notwithstanding that any Guaranteed Party may have
had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement or any other Loan Document, and shall continue in full force and
effect until this Agreement is terminated as provided in Section 5.12 hereof, or
with respect to any individual Guarantor until such Guarantor is otherwise
released from its obligations under this Agreement in accordance with the terms
hereof.

﻿

Section 5.06    Counterparts; Effectiveness; Several Agreement.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement shall become
effective when it shall have been executed by the Guarantors and the
Administrative Agent and thereafter shall be binding upon and inure to the
benefit of each Guarantor, the Administrative Agent, the other Guaranteed
Parties and their respective permitted successors and assigns, subject to
Section 5.04 hereof.  Delivery of an executed counterpart of a signature page of
this Agreement by telecopy or other electronic imaging means (including in.pdf
or .tif format via electronic mail) shall be effective as delivery of a manually
executed counterpart of this Agreement.  This Agreement shall be construed as a
separate agreement with respect to each Guarantor and may be amended, restated,
amended and restated, modified, supplemented, waived or released with respect to
any Guarantor without





8

--------------------------------------------------------------------------------

 

 



the approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

﻿

Section 5.07     Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

﻿

Section 5.08     GOVERNING LAW, ETC.  

﻿

(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

﻿

(b)    BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH GUARANTOR IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY IN
THE BOROUGH OF MANHATTAN AND OF ANY UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  EACH PARTY HERETO AGREES THAT THE ADMINISTRATIVE AGENT AND THE
OTHER GUARANTEED PARTIES RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY GUARANTOR IN THE COURTS OF
ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER THIS
AGREEMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

﻿

(c)    EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION 5.08.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

﻿

(d)    EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.01 OF THE CREDIT
AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY





9

--------------------------------------------------------------------------------

 

 



PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

﻿

Section 5.09     WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).   EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.09.

﻿

Section 5.10    Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

﻿

Section 5.11    Obligations Absolute.  To the extent permitted by Law, all
rights of the Administrative Agent and the other Guaranteed Parties hereunder
and all obligations of each Guarantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Guaranteed Obligations or any other agreement or instrument relating to any
of the foregoing, (b) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Guaranteed Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document, or any other agreement or instrument, (c)
any release or amendment or waiver of or consent under or departure from any
guarantee guaranteeing all or any of the Guaranteed Obligations or (d) subject
only to termination or release of a Guarantor’s obligations hereunder in
accordance with the terms of Section 5.12, but without prejudice to
reinstatement rights under Section 2.04, any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Guarantor in
respect of the Guaranteed Obligations or this Agreement.

﻿

Section 5.12     Termination or Release.  (a)  This Agreement and the Guarantees
made herein shall terminate with respect to all Guaranteed Obligations when the
Termination Conditions have been satisfied.

﻿

(b)    A Guarantor (other than a Borrower) shall automatically be released from
its obligations hereunder to the extent all of its Equity Interests are Disposed
of in a transaction permitted by Section 6.11 of the Credit Agreement, or
otherwise to the extent such release is consented to by the requisite Lenders
pursuant to Section 10.02(b) of the Credit Agreement.

﻿

(c)    On the Investment Grade Rating Date, each Guarantor (other than the
Company) shall, in accordance with the terms of Section 10.20 of the Credit
Agreement, be released from its surety and guarantee liabilities and obligations
as a Guarantor hereunder (and each such Person shall cease to constitute a
“Guarantor” hereunder), other than those liabilities and obligations which are
expressly stated to survive termination of this Agreement.  For the avoidance of
doubt, any release pursuant to this Section 5.12(c) shall in no way impair or
affect the liabilities and obligations of the Company under the Credit
Agreement, any other Loan Documents or in its capacity as a Guarantor hereunder,
or any other Borrower under the Credit Agreement and the other Loan Documents
(other than this Agreement), all of which





10

--------------------------------------------------------------------------------

 

 



liabilities and obligations shall continue in full force and effect on and after
the Investment Grade Rating Date.

﻿

(d)    In connection with any termination or release pursuant to paragraph (a),
(b) or (c) above, the Administrative Agent shall promptly execute and deliver to
any Guarantor, at such Guarantor’s expense, all documents that such Guarantor
shall reasonably request to evidence such termination or release.  Any execution
and delivery of documents pursuant to this Section 5.12 shall be without
recourse, representation or warranty of any kind (whether express or implied) by
the Administrative Agent.

﻿

(e)    At any time that the respective Guarantor desires that the Administrative
Agenttake any of the actions described in immediately preceding paragraph (c),
it shall, upon request of the Administrative Agent, deliver to the
Administrative Agent an officer’s certificate certifying that the release of the
respective Guarantor is permitted pursuant to paragraph (a) or (b) above.  The
Administrative Agent shall have no liability whatsoever to any Guaranteed Party
as a result of any release of any Guarantor by it as permitted (or which the
Administrative Agent in good faith believes to be permitted) by this Section
5.12.  

﻿

Section 5.13     Additional Guarantors.  Each Subsidiary of the Company that is
required to become a party to this Agreement pursuant to Section 5.12 of the
Credit Agreement shall become a Guarantor for all purposes of this Agreement
upon execution and delivery by such Subsidiary of a Guaranty Supplement. Upon
the execution and delivery by a Subsidiary of a Guaranty Supplement, such
Subsidiary shall become a Guarantor hereunder with the same force and effect as
if originally named as a Guarantor herein.  The execution and delivery of any
such instrument shall not require the consent of any other Guarantor
hereunder.  The rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Guarantor as a
party to this Agreement.

﻿

Section 5.14     Set-Off.  In addition to any rights and remedies of the
Guaranteed Parties provided by law, upon the occurrence and during the
continuance of an Event of Default, each Guaranteed Party shall have the right,
without notice to any Guarantor, any such notice being expressly waived by each
Guarantor to the extent permitted by applicable law, upon any Guaranteed
Obligations becoming due and payable by any Guarantor (whether at the stated
maturity, by acceleration or otherwise), to apply to the payment of such
Guaranteed Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Guaranteed Party, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of such
Guarantor.  Each Guaranteed Party agrees promptly to notify the relevant
Guarantor and the Administrative Agent after any such application made by such
Guaranteed Party; provided that the failure to give such notice shall not affect
the validity of such application.

﻿

Section 5.15     Recourse.  This Agreement is made with full recourse to each
Guarantor and pursuant to and upon all the warranties, representations,
covenants and agreements on the part of such Guarantor contained herein, in the
Credit Agreement and the other Loan Documents and otherwise in writing in
connection herewith or therewith.  It is the desire and intent of each Guarantor
and each applicable Guaranteed Party that this Agreement shall be enforced
against each Guarantor to the fullest extent permissible under applicable Law
applied in each jurisdiction in which enforcement is sought.

﻿

[Signature Pages Follow]

 

11

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly

executed by their respective authorized officers as of the day and year first
above written.

﻿

 

 

 

﻿

GUARANTORS:

﻿

 

﻿

MURPHY OIL CORPORATION, as a Guarantor

﻿

 

 

﻿

By:

 

﻿

Name:

John Gardner

﻿

Title:

Vice President and Treasurer

﻿

﻿

 

 

﻿

MURPHY EXPLORATION & PRODUCTION COMPANY – INTERNATIONAL, as a Guarantor

﻿

 

 

﻿

By:

 

﻿

Name:

John Gardner

﻿

Title:

Vice President and Treasurer

﻿

﻿

 

 

﻿

MURPHY EXPLORATION & PRODUCTION COMPANY, as a Guarantor

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

﻿

 

 

﻿

MURPHY EXPLORATION & PRODUCTION COMPANY – USA, as a Guarantor

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

 

[SIGNATURE PAGE TO GUARANTY]

--------------------------------------------------------------------------------

 

 

﻿

﻿

 

 

﻿

ACCEPTED AND AGREED:

﻿

 

﻿

ADMINISTRATIVE AGENT:

﻿

 

 

﻿

JPMORGAN CHASE BANK, N.A., as Administrative Agent

﻿

 

 

﻿

By:

 

﻿

Name:

Jeffrey C. Miller

﻿

Title:

Vice President





 

--------------------------------------------------------------------------------

 

 



EXHIBIT I TO GUARANTY

﻿

FORM OF GUARANTY SUPPLEMENT

﻿

THIS SUPPLEMENT NO.    (this “Guaranty Supplement”) dated as of                
, 20    , to the Guaranty dated as of November 28, 2018, among MURPHY OIL
CORPORATION, a Delaware corporation (the “Company”), MURPHY EXPLORATION &
PRODUCTION COMPANY – INTERNATIONAL, a Delaware corporation (“Expro-Intl.”), the
other Guarantors party thereto from time to time and JPMorgan Chase Bank, N.A.,
as Administrative Agent on behalf of the Guaranteed Parties (together, with its
successors and assigns, the “Administrative Agent”) (as amended, restated,
modified or supplemented from time to time, the “Guaranty”), is made by
[                    ], a [               ] (the “New Guarantor”) in favor of
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders from time to
time party to the Credit Agreement referred to below.

﻿

A.    Reference is made to the Credit Agreement, dated as of November 28, 2018
(as amended, restated, amended and restated, modified or supplemented from time
to time, the “Credit Agreement”), by the Company, Expro-Intl., Murphy Oil
Company Ltd., a Canadian corporation, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent for the Lenders, each Lender and Issuing
Bank from time to time party thereto and the other agents and arrangers party
thereto.

﻿

B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Guaranty, as
applicable.

﻿

C.    The Guarantors have entered into the Guaranty in order to induce the
Lender

and Issuing Banks to make extensions of credit to the Borrowers under the Credit
Agreement.  Section 5.13 of the Guaranty provides that additional Subsidiaries
may become Guarantors under the Guaranty by execution and delivery of an
instrument in the form of this Guaranty Supplement.  The New Guarantor is
executing this Guaranty Supplement in accordance with the requirements of the
Credit Agreement to become a Guarantor under the Guaranty as consideration for
Loans and Letters of Credit previously made and hereafter to be made.

﻿

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

﻿

Section 1.  In accordance with Section 5.13 of the Guaranty, by executing and
delivering this Guaranty Supplement, the New Guarantor hereby becomes a
Guarantor under the Guaranty with the same force and effect as if originally
named therein as a Guarantor and the New Guarantor hereby agrees to all the
terms and provisions of the Guaranty applicable to it as a Guarantor
thereunder.  Each reference to a “Guarantor” in the Guaranty shall be deemed to
include the New Guarantor as if originally named therein as a Guarantor.  The
Guaranty is hereby incorporated herein by reference.

﻿

Section 2.  The New Guarantor represents and warrants to the Administrative
Agent and the other Guaranteed Parties that this Guaranty Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity and principles of good faith and fair dealing.

﻿

Section 3.  This Guaranty Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Guaranty Supplement shall become effective when the
Administrative Agent shall have received a counterpart of this Guaranty
Supplement that bears the

 

 

--------------------------------------------------------------------------------

 

 

signature of the New Guarantor and the Administrative Agent has executed a
counterpart hereof.  Delivery of an executed counterpart of a signature page of
this Guaranty Supplement by telecopy or other electronic imaging means
(including in .pdf or .tif format via electronic mail) shall be effective as
delivery of a manually executed counterpart of this Guaranty Supplement.

﻿

Section 4.  Except as expressly supplemented hereby, the Guaranty shall remain
in full force and effect, subject to the termination of the Guaranty pursuant to
Section 5.12 thereof.

﻿

Section 5.  

﻿

(a)    THIS GUARANTY SUPPLEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

﻿

(b)    BY EXECUTING AND DELIVERING THIS GUARANTY SUPPLEMENT,THE NEW GUARANTOR
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY IN THE BOROUGH OF MANHATTAN AND OF ANY UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF
MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY SUPPLEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  EACH PARTY HERETO AGREES THAT
THE ADMINISTRATIVE AGENT AND THE OTHER GUARANTEED PARTIES RETAIN THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST THE NEW GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION
WITH THE EXERCISE OF ANY RIGHTS UNDER THIS GUARANTY SUPPLEMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.

﻿

(c)    THE NEW GUARANTOR IRREVOCABLY AND UNCONDITIONALLYWAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY SUPPLEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b)
OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

﻿

(d)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY SUPPLEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR





I-2

--------------------------------------------------------------------------------

 

 



ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY SUPPLEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

﻿

Section 6.  If any provision of this Guaranty Supplement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Guaranty Supplement shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions.  The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

﻿

Section 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Guaranty.

﻿

Section 8.  The New Guarantor agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Guaranty
Supplement, as provided in Section 5.03 of the Guaranty.

﻿

Section 9.  For purposes of New York General Obligations Law §5-1105, the
parties hereto agree that the promise by the New Guarantor contained herein is a
Guarantee (as defined in the Credit Agreement) and that (i) the consideration
for this Guarantee, which is hereby expressed in writing, is the making of the
Loans to the applicable Borrowers on the Effective Date and from time to time
thereafter, the making of Commitments with respect to the Loans on the Effective
Date and from time to time thereafter and the other extensions of credit that
constitute Obligations under the Credit Agreement from time to time outstanding,
and (ii) such Loans, Commitments and other extensions of credit have been given
and/or performed and would be valid consideration for this Guaranty Supplement
but for the time that they were given (i.e., would have been valid consideration
for this Guaranty if the New Guarantor had entered into this Guaranty
contemporaneously with the initial making of the Loans, Commitments and other
extensions of credit on the Effective Date).

﻿

Section 10. The New Guarantor hereby expressly waives notice of acceptance of
this Guaranty Supplement, acceptance on the part of the Administrative Agent and
the other Guaranteed Parties being conclusively presumed by their request for
this Guaranty Supplement and delivery of the same to the Administrative Agent.

 

I-3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the New Guarantor has duly executed this Guaranty Supplement
as of the day and year first above written.

﻿

﻿

﻿

 

 

﻿

[NAME OF NEW GUARANTOR]

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

﻿

﻿

﻿

 

 

﻿

JPMORGAN CHASE BANK, N.A., as Administrative Agent

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿





I-4

--------------------------------------------------------------------------------

 

 



﻿

EXHIBIT F

FORM OF

SUBORDINATED INTERCOMPANY NOTE

[see attached]

Exhibit F 

CREDIT AGREEMENT 

--------------------------------------------------------------------------------

 

 

Exhibit F

INTERCOMPANY SUBORDINATION AGREEMENT 

This INTERCOMPANY SUBORDINATION AGREEMENT (this “Agreement”), dated as of [ ],
20[ ], is entered into by and among the Obligors (as defined below) listed on
the signature pages hereof and those additional entities that hereafter become
parties hereto in such capacity by joinder, the Subordinated Creditors (as
defined below) listed on the signature pages hereof and those additional
entities that hereafter become parties hereto in such capacity by joinder and
JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent for each of
the Guaranteed Parties (in such capacity, together with its successors and
assigns in such capacity, “Administrative Agent”) pursuant to the Credit
Agreement referred to below.  

﻿

WHEREAS, the Administrative Agent is a party to that certain Credit Agreement
dated as of November 28, 2018 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Murphy Oil Corporation (the “Company”), Murphy Exploration &
Production Company – International (“Expro-Intl.”) and Murphy Oil Company Ltd.,
as Borrowers (collectively, the “Borrowers” and each, a “Borrower”), the
Administrative Agent and the lenders from time to time party thereto;

WHEREAS, the Administrative Agent, the Company, Expro-Intl. and the other
Guarantors are party to that certain Guaranty Agreement dated as of November 28,
2018 (as amended, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Guaranty”), pursuant to which the
Guarantors have jointly and severally guaranteed, among other obligations, the
obligations of each Borrower under the Credit Agreement; and

WHEREAS, the Lenders have agreed to extend credit to the Borrowers and the
Issuing Banks have indicated their willingness to issue Letters of Credit on the
terms and conditions set forth in the Credit Agreement and the obligations of
the Lenders and Issuing Banks to extend such credit are, in each case,
conditioned upon, among other things, the execution and delivery of this
Agreement by each Obligor and Subordinated Creditor.

﻿

NOW THEREFORE, the parties hereto agree as follows:

SECTION 1. Defined Terms.  Unless otherwise specified herein, capitalized terms
used but not otherwise defined herein have the meanings assigned to such terms
in the Credit Agreement.  As used in this Agreement, the following terms have
the meanings specified below:  

(a)    “Discharge of Senior Obligations” means (i) all Senior Obligations
(including, without limitation, all principal, interest (including interest
accruing during the pendency of an insolvency or liquidation proceeding,
regardless of whether allowed or allowable in such insolvency or liquidation
proceeding) and premium, if any, on all Loans, and all fees, costs, expenses and
other amounts payable under the Credit Agreement and the other Loan Documents)
shall have been paid in full in cash (other than contingent indemnification
obligations and obligations under or in respect of Guaranteed Hedging Agreements
and Guaranteed Cash Management Agreements), (ii) no Letter of Credit is
outstanding (other than Letters of Credit that have been cash collateralized or
otherwise secured to the satisfaction of the applicable Issuing Bank), (iii) all
of the Commitments have been terminated, (iv) no Guaranteed Hedging Agreement is
outstanding and all amounts payable by any Borrower or any Subsidiary to any
Guaranteed Hedging Party shall have been paid in full (other than contingent
indemnification obligations), or if any Guaranteed Hedging Agreement is
outstanding, credit support arrangements acceptable in the sole discretion of
the Guaranteed Hedging Party party thereto have been made to secure any
Borrower’s or any Subsidiary’s obligations thereunder to such Guaranteed Hedging
Party or other arrangements mutually agreed upon including, without limitation,
upon the refinancing of the Credit Agreement, the granting of



 

--------------------------------------------------------------------------------

 

 



pari passu guarantees and liens with such refinancing Indebtedness to the
Guaranteed Hedging Party which secures and guarantees the Guaranteed Hedging
Agreements on a pro rata basis with such refinancing Indebtedness, and otherwise
on terms no less favorable to the Guaranteed Hedging Party than those contained
in the Loan Documents, or such Guaranteed Hedging Agreement has been novated or
assigned to one or more third parties and all amounts required to be paid by any
Borrower or any Subsidiary in respect of any such novation shall have been paid
in full (other than contingent indemnification obligations) and (v) the payment
in full in cash of all amounts owed under and the termination of all obligations
under each Guaranteed Cash Management Agreement has occurred (other than
contingent indemnification obligations and obligations under Guaranteed Cash
Management Agreements as to which arrangements satisfactory to the applicable
Guaranteed Cash Management Provider shall have been made, including, without
limitation, upon the refinancing of the Credit Agreement, the granting of pari
passu guarantees and liens with such refinancing Indebtedness to the Guaranteed
Cash Management Provider which secures the Guaranteed Cash Management Agreements
on a pro rata basis with such refinancing Indebtedness, and otherwise on terms
no less favorable to the Guaranteed Cash Management Provider than those
contained in the Loan Documents).  The term “Discharged” with respect to the
Senior Obligations has a correlative meaning to the foregoing.

(b)    “Obligor” means each Loan Party under the Credit Agreement or the other
Loan Documents.

(c)    “Insolvency or Liquidation Proceeding” means (a) any voluntary or
involuntary case or proceeding under any bankruptcy law with respect to the
Company or any of its Subsidiaries, (b) any other voluntary or involuntary
insolvency, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or other similar case or proceeding
with respect to the Company or any of its Subsidiaries or with respect to any of
their respective assets, (c) any liquidation, dissolution, reorganization or
winding up of the Company or any of its Subsidiaries whether voluntary or
involuntary and whether or not involving insolvency or (d) any assignment for
the benefit of creditors or any other marshalling of assets and liabilities of
the Company or any of its Subsidiaries.

(d)    “Senior Obligations” means the “Obligations” as such term is defined in
the Credit Agreement.

(e)    “Subordinated Creditor” means the Company and each Subsidiary of the
Company, whether now existing or hereafter formed or acquired. 

(f)    “Subordinated Obligations” means, collectively, all debts and obligations
of any Obligor to any Subordinated Creditor, whether such debts and obligations
now exist or are hereafter incurred or arise, or whether the obligation of the
debtor thereon be direct, contingent, primary, secondary, several, joint and
several, or otherwise, and irrespective of whether such debts or obligations be
evidenced by note, contract, open account, or otherwise, and irrespective of the
Person or Persons in whose favor such debts or obligations may, at their
inception, have been, or may hereafter be created, or the manner in which they
have been or may hereafter be acquired (and including, for the avoidance of
doubt, any and all interest, premiums, costs, expenses or indemnification
amounts thereof or payable in respect thereof or in connection therewith).

SECTION 2. Subordination.  Each Subordinated Creditor and each Obligor agrees,
and whether or not any Insolvency or Liquidation Proceeding has been commenced
by or against the Company or any of its Subsidiaries, that the Subordinated
Obligations are and shall be subordinate and junior in right of payment, to the
extent and in the manner hereinafter set forth, to the prior Discharge of Senior
Obligations.  Such subordination is for the benefit of each present and future
Guaranteed Party, each of whom shall be entitled to enforce this Agreement as
party hereto or as a third party beneficiary



2

--------------------------------------------------------------------------------

 

 



hereof.  Each Guaranteed Party shall be deemed to have acquired Senior
Obligations, whether now outstanding or hereafter created, incurred, assumed or
guaranteed, in reliance upon the provisions contained in this Agreement.  Each
Subordinated Creditor hereby waives, to the maximum extent permitted by law,
notice of the existence or creation of all or any of the Senior Obligations. 

SECTION 3.     Events of Subordination.  

(a)    In the event of any dissolution, winding up, liquidation, arrangement,
reorganization, adjustment, protection, relief or composition of any Obligor or
its debts, whether voluntary or involuntary, in any bankruptcy, insolvency,
arrangement, reorganization, receivership, relief or other similar case or
proceeding relating to a Bankruptcy Event or upon an assignment for the benefit
of creditors or any other marshalling of the assets and liabilities of any
Obligor or otherwise, then the Guaranteed Parties shall be entitled to receive
payment in full of the Senior Obligations until the Discharge of Senior
Obligations before any Subordinated Creditor is entitled to receive any payment
from or on behalf of any Obligor of all or any of the Subordinated Obligations,
and any payment or distribution of any kind (whether in cash, property or
securities) that otherwise would be payable or deliverable upon or with respect
to the Subordinated Obligations in any such case, proceeding, assignment,
marshalling or otherwise (including any payment that may be payable by reason of
any other indebtedness of such Obligor being subordinated to payment of the
Subordinated Obligations) shall be paid or delivered directly to the
Administrative Agent for the account of the Guaranteed Parties for application
(in the case of cash) to, or as collateral (in the case of non-cash property or
securities) for, the payment or prepayment of the Senior Obligations until the
Discharge of Senior Obligations has occurred.

(b)    In the event that any Event of Default under the Credit Agreement shall
have occurred and be continuing, then no payment (including any payment that may
be payable by reason of any other Indebtedness of any Obligor being subordinated
to payment of the Subordinated Obligations) shall be made by or on behalf of any
Obligor for or on account of any Subordinated Obligations, and no Subordinated
Creditor shall take or receive from any Obligor, directly or indirectly, in cash
or other property or by set-off or in any other manner, including, without
limitation, from or by way of collateral, payment of all or any of the
Subordinated Obligations, unless and until (i) the Discharge of Senior
Obligations has occurred or (ii) such Event of Default shall have been cured or
waived.

(c)    Except as otherwise set forth in Sections 3(a) and (b) above, any Obligor
is permitted to pay or have paid on its behalf, and any Subordinated Creditor is
entitled to receive, any payment or prepayment of principal and interest on the
Subordinated Obligations as permitted by the Credit Agreement.

SECTION 4.     In Furtherance of Subordination.  Each Subordinated Creditor
agrees as follows:

(a)      If any proceeding referred to in Section 3(a) above is commenced by or
against any Obligor:

(i)    the Administrative Agent is hereby irrevocably authorized and empowered
(in its own name or in the name of each Subordinated Creditor or otherwise), but
shall have no obligation, to demand, sue for, collect and receive every payment
or distribution referred to in Section 3(a) and give acquittance therefor and to
file claims and proofs of claim and take such other action (including, without
limitation, voting the Subordinated Obligations or enforcing any security
interest or other lien securing payment of the Subordinated Obligations) as it
may deem necessary or advisable for the exercise or enforcement of any of the
rights or interests of the Administrative Agent or the Guaranteed Parties; and



3

--------------------------------------------------------------------------------

 

 



(ii)    each Subordinated Creditor shall duly and promptly take such action as
the Administrative Agent may request (x) to collect the Subordinated Obligations
for the account of the Guaranteed Parties and to file appropriate claims or
proofs or claim in respect of the Subordinated Obligations, (y) to execute and
deliver to the Administrative Agent such powers of attorney, assignments, or
other instruments as the Administrative Agent may request in order to enable the
Administrative Agent to enforce any and all claims with respect to, and any
security interests and other liens securing payment of, the Subordinated
Obligations, and (z) to collect and receive any and all payments or
distributions which may be payable or deliverable upon or with respect to the
Subordinated Obligations.

(b)    All payments or distributions upon or with respect to the Subordinated
Obligations which are received by each Subordinated Creditor from or on behalf
of any Obligor contrary to the provisions of this Agreement shall be received
and thereafter held in trust for the benefit of the Guaranteed Parties, shall be
segregated from other funds and property held by such Subordinated Creditor and
shall be forthwith paid over to the Administrative Agent for the account of the
Guaranteed Parties in the same form as so received (with any necessary
indorsement) to be applied (in the case of cash) to, or held as collateral (in
the case of non-cash property or securities) for, the payment or prepayment of
the Senior Obligations in accordance with the terms of the Credit Agreement.

(c)    The Administrative Agent is hereby authorized to demand specific
performance of this Agreement, whether or not any Obligor shall have complied
with any of the provisions hereof applicable to it, at any time when any
Subordinated Creditor shall have failed to comply with any of the provisions of
this Agreement applicable to it.  Each Subordinated Creditor hereby irrevocably
waives any defense based on the adequacy of a remedy at law, which might be
asserted as a bar to such remedy of specific performance.

(d)    In any case commenced by or against any Borrower or any other Loan Party
in

connection with the occurrence of a Bankruptcy Event (a “Reorganization
Proceeding”), to the extent not prohibited by applicable Law, the Administrative
Agent shall have the exclusive right to exercise any voting rights in respect of
the claims of such Subordinated Creditor in respect of the Subordinated
Obligations against any Borrower and/or any such other Loan Party.

(e)    If, at any time, all or part of any payment with respect to Senior
Obligations theretofore made (whether by a Borrower, any other Loan Party or any
other Person or enforcement of any right of setoff or otherwise) is rescinded,
avoided or must otherwise be returned by the holders of Senior Obligations for
any reason whatsoever (including, without limitation, the insolvency, bankruptcy
or reorganization of a Borrower, any other Loan Party or such other Persons or
as the result of any avoidance or other actions commenced therein), the
provisions set forth herein shall continue to be effective or be reinstated, as
the case may be, all as though such payment had not been made.

(f)    Each Subordinated Creditor agrees that it shall not object to the entry
of any order or orders approving any cash collateral stipulations, adequate
protection stipulations or similar stipulations relating to the Subordinated
Obligations executed by the Administrative Agent or any other Guaranteed Party
in any Reorganization Proceeding.

SECTION 5. Rights of Subrogation.  Each Subordinated Creditor agrees that no
payment or distribution to the Administrative Agent or the other Guaranteed
Parties pursuant to the provisions of this Agreement shall entitle such
Subordinated Creditor to exercise any right of subrogation in respect thereof
until the Discharge of Senior Obligations shall has occurred.

SECTION 6.     Further Assurances.  Each Subordinated Creditor and each Obligor
will, at its



4

--------------------------------------------------------------------------------

 

 



expense and at any time and from time to time, promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that the Administrative Agent may reasonably request
in writing, in order to protect any right or interest granted or purported to be
granted hereby or to enable the Administrative Agent or any Guaranteed Parties
to exercise and enforce its rights and remedies hereunder.

SECTION 7. Agreements in Respect of Subordinated Obligations.  No Subordinated
Creditor will sell, assign, pledge, encumber or otherwise dispose of any of the
Subordinated Obligations unless such sale, assignment, pledge, encumbrance or
disposition is made subject to this Agreement.

SECTION 8. Agreement by the Obligors.  Each Obligor hereby agrees that it will
not make any payment in respect of any Subordinated Obligations, or take any
other action in respect thereof, in each case, if such payment or other action
would be in contravention of the provisions of this Agreement.

SECTION 9. Obligations Hereunder Not Affected.  All rights, interests,
agreements and obligations of the Administrative Agent, the other Guaranteed
Parties, each Subordinated Creditor and each Obligor under this Agreement, shall
remain in full force and effect irrespective of:

(i)    any amendment, extension, renewal, compromise, discharge, acceleration or
other change in the time for payment or the terms of the Senior Obligations or
any part thereof;

(ii)    any taking, holding, exchange, enforcement, waiver, release, failure to
perfect, sell or otherwise dispose of any security for payment of any Guaranty
or any Senior Obligations;

(iii)    the application of security and directing the order or manner of sale
thereof as the Administrative Agent and the Guaranteed Parties in their sole
discretion may determine;

(iv)    the release or substitution of one or more of any endorsers or other
guarantors of any of the Senior Obligations;

(v)    the taking of, or failure to take any action which might in any manner or
to any extent vary the risks of any Guarantor or which, but for this Section 9
might operate as a discharge of such Guarantor;

(vi)    any defense arising by reason of any disability, change in corporate
existence or structure or other defense of any Obligor, any other Guarantor or a
Subordinated Creditor, the cessation from any cause whatsoever (including any
act or omission of any Guaranteed Party) of the liability of such Obligor, any
other Guarantor or a Subordinated Creditor;

(vii)    any defense based on any claim that such Guarantor’s or Subordinated
Creditor’s obligations exceed or are more burdensome than those of any Obligor,
any other Guarantor or any other subordinated creditor, as applicable;

(viii)    the benefit of any statute of limitations affecting such Guarantor’s
or

Subordinated Creditor’s liability hereunder;



5

--------------------------------------------------------------------------------

 

 



(ix)    any right to proceed against any Obligor, proceed against or exhaust any
security for the Senior Obligations, or pursue any other remedy in the power of
any Guaranteed Party, whatsoever;

(x)    the occurrence of any Insolvency or Liquidation Proceeding;

(xi)    any benefit of and any right to participate in any security now or
hereafter held by any Guaranteed Party, and

(xii)    to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties.

﻿

This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Senior Obligations is rescinded,
avoided, or must otherwise be returned by the Administrative Agent or any
Guaranteed Party upon the insolvency, bankruptcy or reorganization of any
Obligor or otherwise, all as though such payment had not been made.

SECTION 10. Treatment of Guaranty and Security of Subordinated Obligations.  Any
payments or distributions of any kind or character made to, or received by, any
Subordinated Creditor in respect of any guaranty or security in support of the
Subordinated Obligations shall be subject to the terms of this Agreement and
applied on the same basis as payments or distributions made directly by the
Obligor under such Subordinated Obligations.  To the extent that a Borrower or
any of its Subsidiaries that is a Loan Party (other than the respective Obligor
or Obligors which are already parties hereto) provide a guarantee or any
security in support of any Subordinated Obligations, the party which is the
lender of the respective Subordinated Obligations will cause each such Person to
become a party hereto (if such Person is not already a party hereto) not later
than five days after the execution and delivery of the respective guarantee or
security documentation (or such later date as the Administrative Agent shall
reasonably agree); provided that any failure to comply with the foregoing
requirements of this Section 10 will have no effect whatsoever on the
subordination provisions contained herein (which shall apply to all payments or
distributions received with respect to any guarantee or security for any
Subordinated Obligations, whether or not the Person furnishings such guarantee
or security is a party hereto).

SECTION 11. Waiver.  Each Subordinated Creditor and each Obligor hereby waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Senior Obligations and this Agreement and any requirement that the
Administrative Agent or any other Guaranteed Party protect, secure, perfect or
insure any security interest or lien or any property subject thereto or exhaust
any right or take any action against any Obligor or any other person or entity
or any collateral.

SECTION 12. Amendments, Etc.  No amendment or waiver of any provision of this
Agreement, and no consent to any departure by any Subordinated Creditor or any
Obligor herefrom, shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent, such Obligor and each
Subordinated Creditor, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

SECTION 13.     Addresses for Notices. 

(a)    Except as provided in clause (b) below, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or other electronic transmission as follows, and all notices



6

--------------------------------------------------------------------------------

 

 



and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i)    if to any Obligor, any Subordinated Creditor or the Administrative Agent,
to the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule I hereto; and

(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.

(b)    Notices and other communications sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices and other communications sent by facsimile shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient).  Notices and
other communications delivered through electronic communications to the extent
provided in clause (c) below shall be effective as provided in such clause (c).
 

(c)    Notices and other communications provided for hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative
Agent.  The Administrative Agent or any Obligor or Subordinated Creditor may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.

(d)    Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an electronic mail address shall be deemed received
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return
electronic mail or other written acknowledgement); provided that if such notice
or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its electronic
mail address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

﻿

SECTION 14. No Waiver; Remedies; Conflict of Terms.  No failure on the part of
the Administrative Agent or any Guaranteed Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.  

SECTION 15. Joinder.  Upon execution and delivery after the date hereof by any
Subsidiary of a joinder agreement in substantially the form of Exhibit A hereto,
each such Subsidiary shall become an Obligor and/or a Subordinated Creditor, as
applicable, hereunder with the same force and effect as if originally named as
an Obligor or a Subordinated Creditor, as applicable, hereunder.  The rights and
obligations of each Obligor and each Subordinated Creditor hereunder shall
remain in full force and effect notwithstanding the addition of any new Obligor
or Subordinated Creditor as a party to this Agreement.

﻿

SECTION 16. Each Subordinated Creditor and each Obligor hereby expressly waives
notice of acceptance of this Agreement, acceptance on the part of the
Administrative Agent and the other



7

--------------------------------------------------------------------------------

 

 



Guaranteed Parties being conclusively presumed by their request for this
Agreement and delivery of the same to the Administrative Agent.

SECTION 17.     Governing Law; Jurisdiction; Etc.  

(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. 

(b)    BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH OBLIGOR AND EACH
SUBORDINATED CREDITOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF ANY UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK SITTING IN NEW YORK
CITY IN THE BOROUGH OF MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  EACH PARTY HERETO AGREES THAT THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTEED PARTIES RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY GUARANTOR IN THE COURTS OF
ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER THIS
AGREEMENT OR THE ENFORCEMENT OF ANY JUDGMENT. 

(c)    EACH OBLIGOR AND EACH SUBORDINATED CREDITOR IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION 5.08.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT. 

﻿

(d)    EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 13 OF THIS AGREEMENT.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. 

(e)    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY



8

--------------------------------------------------------------------------------

 

 



ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 17(e).  

[Remainder of page left intentionally blank] 

 

9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Subordinated Creditor, each Obligor and the Borrowers

have caused this Intercompany Subordination Agreement to be duly executed and
delivered by its officer thereunto duly authorized as of the date first above
written.

﻿

﻿

 

 

 

﻿

OBLIGORS AND SUBORDINATED CREDITORS:

﻿

 

﻿

MURPHY OIL CORPORATION

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

﻿

 

 

﻿

MURPHY EXPLORATION & PRODUCTION COMPANY – INTERNATIONAL

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

﻿

 

 

﻿

MURPHY OIL COMPANY LTD.

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

﻿

 

 

﻿

MURPHY EXPLORATION & PRODUCTION COMPANY

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

﻿

 

 

﻿

MURPHY EXPLORATION & PRODUCTION COMPANY - USA

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 





Signature Page to Intercompany Subordination Agreement

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

﻿

OTHER SUBORDINATED CREDITORS:

﻿

 

﻿

[SUBORDINATED CREDITORS]

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿





Signature Page to Intercompany Subordination Agreement

--------------------------------------------------------------------------------

 

 



Agreed and acknowledged as of the date above written:

﻿

﻿

﻿

 

 

﻿

JPMORGAN CHASE BANK, N.A., as Administrative Agent

﻿

 

 

﻿

By:

 

﻿

Name:

Jeffrey C. Miller

﻿

Title:

Vice President

﻿

 

Signature Page to Intercompany Subordination Agreement

--------------------------------------------------------------------------------

 

 

Schedule I to the Intercompany Subordination Agreement 

ADDRESSES FOR NOTICES 

1.    All notices sent to any Obligor or Subordinated Creditor should be sent to
the address specified in Section 10.01 of the Credit Agreement.

2.    All notices sent to the Administrative Agent should be sent to the address
specified in Section 10.01 of the Credit Agreement.



I-1

--------------------------------------------------------------------------------

 

 



Exhibit A to the Intercompany Subordination Agreement 

﻿

FORM OF JOINDER AGREEMENT 

This JOINDER AGREEMENT dated as of ___________, 20__ (this “Joinder”), is
delivered pursuant to the Intercompany Subordination Agreement dated as of [ ],
20[ ] (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Intercompany Subordination Agreement”), among the
Subordinated Creditors and Obligors from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent.  All capitalized terms not
defined herein shall have the meaning ascribed to them in the Intercompany
Subordination Agreement.

1.    Joinder in the Intercompany Subordination.  The undersigned hereby agrees
that on and after the date hereof, it shall be [an “Obligor”] [and] [a
“Subordinated Creditor”] under and as defined in the Intercompany Subordination
Agreement, hereby assumes and agrees to perform all of the obligations of [an
Obligor] [and] [a Subordinated Creditor] thereunder and agrees that it shall
comply with and be fully bound by the terms of the Intercompany Subordination
Agreement as if it had been a signatory thereto as of the date thereof; provided
that the representations and warranties made by the undersigned thereunder shall
be deemed true and correct as of the date of this Joinder.

2.    Unconditional Joinder.  The undersigned acknowledges that the
undersigned’s obligations as a party to this Joinder are unconditional and are
not subject to the execution of one or more Joinders by other parties.  The
undersigned further agrees that it has joined and is fully obligated as [an
Obligor] [and] [a Subordinated Creditor] under the Intercompany Subordination
Agreement.

3.    Waiver of Notice of Acceptance.  The undersigned hereby expressly waives
notice of acceptance of this Joinder and the Intercompany Subordination
Agreement, acceptance on the part of the Administrative Agent and the other
Guaranteed Parties being conclusively presumed by their request for this Joinder
and the Intercompany Subordination Agreement and delivery of the same to the
Administrative Agent.

4.    Incorporation by Reference.  All terms and conditions of the Intercompany
Subordination Agreement are hereby incorporated by reference in this Joinder as
if set forth in full.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]





 

--------------------------------------------------------------------------------

 

 



﻿

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

﻿

﻿

 

 

﻿

 

﻿

 

 

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿



 

--------------------------------------------------------------------------------